JULY 1979
Tlie following cases were Directed for Review during the month of July:
Secretary of Labor, MSHA v. Halquist Stone Company, Inc., VINC 79-118-PM.
Secretary of Labor, MSHA v. Waukesha Lime and Stone Co., Inc., VINC 79-66-PM.
Hilo Coast Processing Company v. Secretary of Labor, MSHA, DENV 79-50-M, etc.
Secretary of Labor, MSHA v. Coaltrain Corporation, MORG 79-26-P.
Eastern Associ~ted Coal Corporation v. Secretary of Labor, MSHA, WEVA 79-117-R.

Review was Denied in the following case during the month of July:
Secretary of Labor, MSHA v. Massey Sand & Rock Company, DENV 78-575-PM.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR .
WASHINGTON, D.C. 20006

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
v.

July 2, 1979
Civil Penalty Proceedings
Docket Nos.

PITT 78-156-P
PITT 78-157-P
PITT 78-396-P
PITT 78-397-P
PITT 78-406-P
PITT 78-407-P
PITT 78-408-P
PITT 78-409-P
PITT 78-410-P

.(:.

REPUBLIC STEEL CORPORATION

Banning Mine
Russelton Mine
Clyde Mine
Newfield Mine
DECISION
On November 27, 1978, the CoI!llllission directed review of a decision
approving a settlement in this penalty proceeding. The case was remanded
to the administrative law judge so that he could supplement the record
with a statement of his reasons for approving the settlement and the
facts supporting his approval. Based upon our review of the record as
supplemented, we have determined that the judge did not err in approving
the settlement. Accordingly, the decision of the judge is affirmed.
,

.

..

.

. j ; ./,,,
L

'

L..., ,/1...,,

•.

C

I

/ i

·-'? () __ Ii

·
Jero e R. Waldie, Chairman
··.

-

t-·,) "'--'-(t.-

'

~~~

Marian Pearlman Nease, CoIIllllissioner

79-7-1
790

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

July 9, 1979
Docket No. MORG 78-46-P

v.
VALLEY CAMP COAL COMPANY
DECISION
This is a rev~ew of a decision holding the operator, Valley Camp
Coal Company, in default in a penalty proceeding.
On January 30, 1978, the Mining Enforcement and Safety Administration (MESA) filed a petition for assessment of civil penalty seeking a
penalty of $10,000 for an alleged violation of 30 CFR 75.400. The
Company's answer was due on or before March 2, 1978. No answer was
timely filed. The Company discovered its omission and on April 6, 1978,
filed an answer with a cover letter explaining the delay. On April 13,
1978, the administrative law judge defaulted the Company. The order of
default stated in pertinent part that:
Counsel for respondent "mistakenly took this. docket number for MORG
78-26-P, which was another matter that had been previously settled
and---S: dismissal order entered."
Respondent having failed to show cause why it should not be deemed
to have waived its right to a hearing and contest of the penalty
proposed, ••• respondent ••• is held in default •••
The Company filed a motion for reconsideration on May 3, 1978, and
again described the circumstances surrounding its failure to file a
timely answer. Counsel for the Company characterized its omission as
"mistake, inadvertence and excusable neglect." In denying the motion
for reconsideration, the judge stated:
The reasons for late filing set forth in Respondent's affidavit
filed May 10, 1978 do not add materially to the excuse set forth in
the letter of April 6, 1978" accompanying its Answer, and do not
establish good cause for setting aside the Order of Default.

79-7-4
791

The Company timely filed a petition for discretionary review which
the Commission granted on October 11, 1978.
The Company argues that the judge erred in failing to issue a show
cause order in accordance with 43 CFR 4.544(a) and 29 CFR 2700.26 1/
prior to summarily imposing a penalty. The Company asserts that its
failure to file a timely answer is excusable and that, therefore, it
should be relieved of the consequences of a penalty based upon a procedural irregularity rather than on the merits of the case.
We find that the operator has shown adequate cause to excuse the
late filing of its answer. 2/ Courts do vacate final orders for mistake,
inadvertence, or excusable neglect. 1/ In its submissions to the judge,
the Company explains that due to a change in personnel, the petition for
assessment of civil penalty was forwarded to the Company's counsel
without being marked as needing action. Since counsel had just settled
a case with a very similar docket number, he erroneously assumed the
document related to the settled case. When he discovered his error,
counsel promptly filed an answer. We deem the mistake or neglect shown
in this case to constitute cause justifying the failure to timely file
an answer, particularly where, as here, no prejudice has been shown.

1./

The Board of Mine Operations Appeals' rules were in effect until
March 8, 1978. The Company's answer was due on March 2, 1978. The
judge's default order was entered after the interim rules (29 CFR
2700.01 et~.) became effective, and accordingly his actions are
governed by those rules.
29 CFR 2700.26 of the Commission's inter;im rules provide:
(a) Where the respondent fails to file a timely answer to a petition for assessment of civil penalty, or fails to timely comply
with any prehearing order of a Judge, the Judge may issue an order
to show cause why (1) the respondent should not be deemed to have
waived his right to a hearing and contest of the proposed penalty
and (2) the proposed order of assessment should not be summarily
entered as the final order of the Commission and not subject to
further review by the Commission or a court.
(b) If the order to show cause is not satisfied as provided therein,
the Judge may order that the respondent be held in default and
issue a summary order imposing the proposed penalties as final and
directing that such penalties be paid.
]:_/ Because we find on the facts of this case that justifiable cause
exists to excuse the late filing, and because, in denying the motion for
reconsideration, the judge determined whether, in his opinion, such
cause existed here, we do not reach the issue of whether 29 CFR 2700.26
required an order to show cause prior to the entry of a default decision.
We note, however, that §2700.63 of the ·commission's permanent Rules of
Procedure (published in the Federal Register on June 29, 1979, at page
38232 do
require a show cause order prior to entry of a default.
l,/ See Rule 60(b), F.R. Civ. P.

792

The decision holding the operator in default is reversed and the
case is remanded for a hearing on the~rits.
,

l1I~ (LL{)~
Jer1 me R. Waldie, Chairman

Al E. Lawson, Commissioner

'-\\lWi1w~l\lwo

Marian Pearlman Nease, Commissioner

793

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

July 9, 1979
Docket No, PITT 75-399-P
:
IBMA No. 76-37

v.
RUSHTON MINING COMPANY
DECISION
This appeal was pending before the Interior Department Board of
Mine Operations Appeals as of March 8, 1978. Accordingly, it is before
the Commission for disposition. Section 301 of the Federal Mine Safety
and Health Amendments Act of 1977, 30 U.S.C. §961 (1978).
Administrative Law Judge Sweeney assessed penalties against Rushton
Mining Company for five violations of the Federal Coal Mine Health and
Safety Act of 1969. 30 U.S.C. §901 et~· (1976) (amended 1977) ("the
1969 Act"). Rushton appealed the judge's decision regarding three of
the violations.
The judge found violations of 30 CFR §75.1107-l(b) and 30 CFR
§75.1725(a), and assessed penalties of $200 and $300, respectively.
Rushton does not deny the violations. Rushton asserts, however, that
the gravity of the violations does not warrant the penalties assessed.
Rushton'a arguments do not demonstrate that the judge erred in his conclusions regarding the gravity of the violations. We conclude that the
penalties assessed are supported by the evidence and reflect proper consideration of the statutory criteria set forth in section 109(a)(l) of
the 1969 Act. The penalties are appropriate and will not be disturbed.
Rushton further argues that the judge's finding of a violation of
30 CFR §75.1105 1/ is not supported by the evidence and must be reversed.
Specifically, Rushton argues that the evidence does not support the
judge's conclusion that the pump at issue was a "permanent pump" within
the meaning of the cited standard. Neither the 1969 Act nor the standards
define the term "permanent pump." In resolving this question in the
present case, the judge looked to the purposes of the cited standard

1/

30 CFR §75.1105 provides:
Underground transformer stations, battery-charging stations, substations, compressor stations, shops, and permanent pumps shall be
housed in fireproof structures or areas. Air currents used to
ventilate structures or areas enclosing electrical installations
shall be coursed directly into the return. Other underground
structures installed in a coal mine as the Secretary may prescribe
shall be of fireproof construction.

79-7-5
794

and the characteristics of the pump involved. The judge's conclusion
that the pump is "permanent" within the meaning of the standard is wellreasoned and supported by the evidence.
Accordingly, the judge's decision is affirmed.

Jerome· R. Waldie,. Cha.irmatt

/ C· ,

:/ . i
~ /1,.1!;f
j./ . .~,._{(/~//~
A
-~'.
.,l //,f·./
/. f .-:

I

/

'·;

.·

J

Frank F. .Jes6~'Q; Commissioner
.·

")..,

5 '--.?'
i (/ ~ .~ -t-c.-"<"~Y\
A. E. Lawson, Commissioner

~~\
~tl\~,ll\ft,{,'\ 1\~~
Marian Pearlman Nease, Commissioner

795

FEDERAL. MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 25, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

v.

Docket No. WILK 79-13-P

CUT SLATE, INCORPORATED
DECISION
On November 21, 1978, the Secretary of Labor filed a petition for
assessment of civil penalty against Cut Slate, Inc., seeking penalties
totaling $170 for three alleged violations of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C.A. §801 et~· (1978). ]:_/ On December
20, 1978, Cut Slate answered pro se. On May 16, 1979, the administrative
law judge issued a notice of a prehearing conference to be held in
Arlington, Virginia on June 5, 1979, to "expedite settlement, hearing
or other disposition of the ••• matter ••• unless prior thereto the
parties confer and file a joint motion to approve settlement." On May
25, an officer of Cut Slate responded by requesting that Cut Slate be
excused from "attendance at a hearing and/or conferences at a point
this great distance from my home and place of business." Cut Slate
described itself as the operator of a very small slate quarry, and
stated that its office in Fair Haven, Vermont is approximately 900
miles round-trip from Arlington. The matter was not settled, and Cut
Slate did not appear at the June 5 prehearing conference. On June 5,
1979, the judge issued a decision pursuant to Rule 26(c) of the Commission's interim Rules of Procedure, 30 CFR §2700.26(c), holding Cut
Slate in default and entered an order assessing the proposed penalty
of $170. We reverse.
Rule 7 of the Commission's interim Rules of Procedure, 30 CFR
§2700.7, provides:
All cases will be assigned a hearing site by order of
the presiding Judge, who sh~ll give due regard to the
convenience and necessity of the parties or their
representatives and witnesses, the availability of
suitable hearing facilities, and other relevant
factors. Y
1/
The petition alleged violations of 30 CFR 56.15-4 (employee not
wearing safety glasses), 30 CFR 56.4-4 (storage of flammable liquids),
and 30 CFR 56.4-1 (posting of no smoking signs).
]:_/
This rule will become Rule 51 of the Commission's permanent Rules
of Procedure, effective July 30, 1979 (see Federal Register, June 29,
1979, page 38231).

796

79-7-13

In order to effectuate the intent of Rule 7 to insure that all parties
have reasonable access to the adjudicative process under the Act, we
interpret the rule to apply to all instances where the parties are
required to personally convene, including prehearing conferences as
well as evidentiary hearings. l_/
Rule 7 was derived from section 5(a) of the Administrative Procedure
Act, 5 U.S.C. §554(b), which states: "In fixing the times and places
for hearings due regard shall be had for the convenience and necessity
of the parties or their representatives." The report of the Senate
Judiciary Committee considering the APA clarified how the interests of
the parties and the agency are to be balanced:
The last sentence, requiring the convenience and
necessity of the parties to be consulted in fixing the
time and places for hearings, includes an agency party
as well as a private party; but the agency's convenience
is not to outweigh that of the private parties and,
while the due and required execution of agency functions
may be said to be paramount, that consideration would
be controllin_g only where a lack of time has been
unavoidable or a particular place of hearing is indispensable and does not deprive the private parties of
their full opportunity for a hearing.
Sen. Doc. No. 248, 79th Cong., 2d Sess., 203 (1946).
In NLRB v. Prettyman, 117 F.2d 786, 790 (6th Cir. 1941), the employer
claimed that the agency action of designating Washington, D.C. as the
hearing site resulted in great inconvenience and a heavy financial
burden. The respondent's place of business was 700 miles from Washington.
The court held that fair play required the Board to hold the hearing
at a place convenient to each of the parties and stated:
The power conferred on the Board by the Act to
hold hearings anywhere within the territorial limits of
the United States, was not conferred for its sole
benefit, but for the benefit also of those subject to
the provisions of the Act. It was not intended that
those affected by the Act should be penalized by being
required to travel and transport witnesses unreasonable
distances to attend hearings pursuant to complaint, nor
was it intended that the Act should be used as an
instrument of intimidation or oppression on those
affected by it. One of the purposes to be accomplished
in the administration of every law is the maintenance
of public confidence in the value of the measure.

11

The Secretary of Labor also advocated this interpretation of Rule
7 in his brief on review in this case. We note, in reaching our
decision, that interim Rule l(b), 30 CFR §2700.l(b), provides that
"[t]hese rules shall be liberally construed to secure the just, prompt
and inexpensive determination of all proceedings consistent with
adequate consideration of the issues involved."
797

There is nothing in the record in this case to indicate that
Arlington was selected as the prehearing site because either party
requested that location. In fact, Cut Slate strenuously opposed the
selection of Arlington as the prehearing site. In its letter to the
judge of May 25, 1979, Cut Slate protested the designation of the site:
[I]t does not appear reasonable .•• that we should
be required to travel 900 miles to attend a prehearing
conference in Arlington, Virginia, which constitutes
not only expense for travel and lodging, but loss of
time from our business during our busiest season. It
appears that we are being unfairly penalized for standing
up for our convictions in declining to pay a penalty
assessed by the Department of Labor which we feel was
not warranted •••• [I] respectfully request that this
matter be disposed of without requiring my attendance
at a hearing and/or conferences at a point this great
distance from my home or place of business.
In the circumstances of this case, Cut Slate demonstrated
sufficiently compelling reasons to excuse its attendance at a
prehearing conference in Arlington, Virginia. !!._/ Accordingly, we
hold that the judge ~bused his discretion in holding a prehearing
conference in Arlington and in defaulting the operator for failing
to attend the conference. The case is reversed and remanded for
further proceedings consistent
this decision.

ra

,

{i:fl~

· A. E. L4w~nj Connnissioner

.

~w_k
~ V>Ouw.k!, jQ.a.lO
rtan ~arlman Nease, Commissioner
I

Cut Sla.te expressed concern not o l~ at the financial burden
and loss of time away from its bu.siness that a hearing in Arlington
would require, but also at whether it was being unduly penalized
for having exercised its right under the Act to contest the
violations alleged and penalties sought by the Secretary of
Labor. We are mindful that providing due process often entails
additional cost to the government. However, we believe the
remedial purposes of the Act are best served by providing for
fair and accessible hearings, and by avoiding even the appearance
of the use of inconvenient sites or other procedural obstacles to
force settlements or defaults.

!±./

798

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 25, 1979
Docket Nos. BARB 76X656-P
BARB 76X661-P
BARB 76X662-P
BARB 76X663-P

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

v.
SHAMROCK COAL COMPANY
Docket No. BARB 76X552-P

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

v.
GREENWOOD LAND AND MINING
COMPANY
DECISION
This is a penalty proceeding under section 109 of the Federal Coal
Mine Health and Safety Act of 1969, 30 U.S.C. §801 et ~· (1976)
(amended 1977) ("the 1969 Act"). On October 11, 1978, the Commission
granted the petition for discretionary review filed by Shamrock Coal
Company and Greenwood Land and Mining Company.
In a summary fashion, petitioners raised arguments regarding the
administrative law judge's disposition of 32 notices of violation.
Petitioners' arguments generally concern whether the judge erred in
finding that the violations occurred and whether the penalties assessed
for the violations are excessive. Having reviewed the record and considered the arguments of the parties on review, we conclude that the
judge's findings of violations of the cited standards are supported by
the record and must be affirmed. We note, however, that our affirmance
of the judge's finding of a violation of 30 CFR §77.410 1/ in Docket No.
BARB 76X552-P is based only on the lack of an operable backup alarm on
petitioners' front-end loader. On the record before us, we do not reach
the question of petitioners' responsibility for the lack of a backup
alarm on the tandem truck hauling soil for the U.S. Forest Service.

];_!

30 CFR §77.410 provides:
Mobile equipment; automatic warning devices.
Mobile equipment, such as trucks, forklifts, front-end loaders,
tractors and graders, shall be equipped with an adequate automatic
warning device which shall give an audible alarm when such equipment is put in reverse.

79-7-14
799

We further find that, with the exception of the $150 penalty assessed
for the violation of 30 CFR §77.410 noted above, the penalties assessed
by the judge are reasonable and reflect correct consideration of the
statutory criteria set forth in section 109(a)(l) of the 1969 Act.
Regarding the violation of 30 CFR §77.410, we find that a penalty of $75
is appropriate. Accordingly, the judge's decision is affirmed to the
extent that it is consistent with this decision.

(k\.i;'ft.L R. f.uAf...o£'..___,

Je~~R. Waldie, Chairman

800

ADMINISTRATIVE LAW JUDGE DECISIONS
JULY 1, 1979 - JULY 31, 1979

FEDERAL MINIE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 2, 1979

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. BARB 79-264-P
A.O. No. 40-01612-03008

v.
Fire Creek No. 1 Mine
FIRE CREEK COAL COMPANY
OF TENNESSEE,
Respondent
DECISION
Appearances:

Darryl A. Stewart, Attorney, U.S. Department of Labor,
Nashville, Tennessee, for the petitioner.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a petition for assessment of civil
penalty filed by the petitioner against the respondent on January 31,
1979, pursuant to section llO(a) of the Federal Mine Safety and Health
Act of 1977, charging the respondent with one alleged violation of
the provisions of 30 CFR 70.212, as set forth in Citation No. 140948
issued pursuant to section 104(a) of the Act by MSHA inspector
Arthur A. Grant on June 9, 1978.
Respondent filed an answer to the petition and a hearing was
convened at Knoxville, Tennessee on May 24, 1979. Petitioner
appeared by and through counsel, but respondent did not. Respondent's
intention not to appear personally at the hearing was communicated
to me shortly before the hearing convened by petitioner's counsel who
indicated that respondent wished to incorporate by reference the
previous documentary evidence submitted in a prior proceedings involving the same parties. Under the circumstances, respondent's failure
t~ appear was treated as a waiver of its right to a hearing as provided for by Connnission rule 29 CFR 2700.49 and petitioner presented
evidence in support of its petition. At the conclusion of the hearing, I rendered a bench decision in the matter and my findings and
conclusions are incorporated her~in and served on the parties as
required by 29 CFR 2700.54.

801

Issues
The issues presented in this proceeding are (1) whether respondent has violated the provisions of the Act and implementing regulations as alleged in the petition for assessment of civil penalty
filed in this proceeding, and, if so, (2) the appropriate civil penalty that should be assessed against the respondent for the alleged
violation based upon the criteria set forth in section llO(i) of
the Act.
In determining the amount of a civil penalty assessment, section
llO(i) of the Act requires consideration of the following criteria:
(1) the operator's history of previous violations, (2) the appropriateness of such penalty to the ii,e of the business of the operator,
(3) wfiether the operator was negligent, (4) the effect on the operator's ability to continue in business, (5) the gravity of the violation, and (6) the demonstrated good faith of the operator in
attempting to achieve rapid compliance after notification of the
violation.
Applicable Statutory and Regulatory Provisions
1.
et seq.

2.

The Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a)
Section llO(a)of the Act, 30 u.s.c. § 820(a).

3. 29 CFR 2700, the applicable rules and procedures concerning
mine health and safety hearings.
Findings and Conclusions
Fact of Violation
Citation 140948, June 9, 1978, charges a violation of 30 CFR
70.212, and reads as follows: "The concentration of the intake air
samples submitted by the operator for 001 section was 06.3 milligrams
per cubic meter of air. Management shall submit additional intake
air samples to determine if the working section is in compliance with
the applicable respirable dust limit • 11
0

Respondent did not contest the citation as issued and MSHA
Inspector Arthur C. Grant testified that during his inspection of the
mine on June 9, 1978, he issued the citation in question and served
it on the mine superintendent. The citation concerned a violation of
the respirable dust standards in that the intake air sample submitted
by the respondent indicated a heavy concentration of dust on the section cited. He fixed three weeks for abatement and the condition was
abated timely. He identified his "inspector's statement" which he

802

filled out at the time of the citation and stated that the respondent
was not negligent because he had no way of weighing the dust samples
submitted and did not know what the dust concentration was on the
section. He-also indicated that tpe mine in question is a small
operation, and that five or six men were exposed to the high dust
concentration (Tr. 6-13, Exhs. P-1 through P-4).
In view of the foregoing, I find that petitioner has established
a violation of 30 CFR 70.212, as stated in the citation in question.
Negligence
On the basis of the inspector's testimony, I find that the
rspondent was not negligent.
Size of Business and Effect of Penalties assessed on Respondent's
Ability to Continue in Business
On April 5, 1979, I issued a decision in MSHA v. Fire Creek Coal
Company, Docket Nos. BARB 79-3-P, BARB 79-4-P,--:6.ARB 79-57-P,
BARB 79-58-P, and BARB 79-59-P, in which I found that the imposition
of the initial civil penalty assessments recommended by the petitioner
would in the aggregate effectively put respondent out of business.
r·also concluded that the documentary evidence adduced by the respondent in those proceedings supported its assertion that the imposition
of the recommended penalties would adversely affect respondent's
ability to remain in business.
In the instant proceeding, respondent requested that I consider
the prior documentary evidence introduced in the prior proceedings
with respect to the adverse financial and economic condition of the
respondent as set ·forth in its answer of March 22, 1979. Since the
citation in this case was issued on June 9, 1978, some 2 or 3 months
from the issuance of the citations in the prior proceedings, respondent requested that I adopt my previous findings on this issue as my
finding in the instant proceeding. During the course of the hearing,
petitioner interposed no objection to the adoption of my previous
findings concerning the adverse effect of substantial civil penalties
on the respondent's ability to remain in business as my finding in
this proceeding. Accordingly, my previous findings and conclusions
are therefore incorporated by reference and adopted as my finding
in this case.
My previous finding that respondent is a very small mine operator
is herein incorporated by reference and adopted as my finding in this
reg~rd in the instant proceeding and that fact is reflected in the civil
penalty assessment made by me with respect to the citation.
History of Previous Violations
My previous finding made in the prior proc·eedings as set forth

803

in my decision of April 5, 1979, that respondent has a moderate
history of prior violations is adopted and incorporated by reference
as my finding on this issue in the instant proceeding.
Gravity
The dust concentration for the section cited was in excess of
the required limits and four or five men were exposed to said
concentrations while working in the section. In the circumstances,
I find that the condition cited was serious.
Good faith compliance
I find that the evidence adduced by the petitioner supports a
finding that the condition cited was abated within the time fixed by
the inspector and this constitutes normal good faith compliance.
Conclusion and Order
In view of the foregoing findings and conclusions, I believe that
a $25 civil penalty .is appropriate for the citation in question and
respondent is ordered to pay that amount within thirty (30) days of
the date of this decision.

!lr(l;/{out~~~
Administrative Law Judge

Distribution:
Darryl A. Stewart, Attorney, U.S. Department of Labor, Office
of the Solicitor, Room 280, U.S. Courthouse, 801 Broadway,
Nashville, TN 37203 (Certified Mail)
Michael R. Kizerian, Vice President, Fire Creek Coal Company,
P.O. Box 329, Oliver Springs, TN 37840 (Certified Mail)
Standard Distribution

804

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 2, 1979

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. WILK 79-35-PM
A.O. No. 36-03429-05002

v.

Spring House Quarry & Plant
GILL QUARRIES, INC.,
Respondent
DECISION
Appearances:

David St~eet, Esq., Office of the Solicitor, u.s.
Department of Labor, Philadelphia, Pennsylv~nia, for
Petitioner;
Richard F. Brown, Sales Manager, Gill Quarries, Inc.,
for Respondent.

Before:

Chief Administrative Law Judge Broderick

Statement of the Case
This case was commenced by a petition for the assessement of a
civil penalty alleging a single violation on April 18, 1978, of the
mandatory standard contained in 30 CFR 56.5-50(b). The parties
stipulated that Respondent's operations were covered by the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., and that
on April 18, 1978, the noise level in the hearing zone ~the sampled
employee was higher than the noise level permitted by 30 CFR 56.5-50.
They further stipulated that the employee was wearing ear muffs.
The case was called for hearing on the merits on May 23, 1979,
in Philadelphia, Pennsylvania.
Stephen Moyer, a federal mine inspector, testified for petitioner. Richard F. Brown, Sales Manager of Gill Quarries, Inc.,
testified for Respondent.
Regulation
30 CFR 56.5-50 provides in part:
Mandatory. (a) No employee shall be permitted an
exposure to noise in excess of that specified in the

805

table.below. Noise level measurements shall be made
using a sound level meter meeting specifications for
type 2 meters contained in American National Standards
Institute (ANSI) Standard Sl.4-1971, "General Purpose
Sound Level Meters," approved April 27, 1971, which is
hereby incorporated by reference and made a part hereof,
or by a dosimeter with similar accuracy. This publication may be obtained from the American National Standards
Institute, Inc., 1430 Broadway, New York, New York 10018,
or may be examined in any Metal and Nonmetal Mine Health
and Safety District or Subdistrict Office of the Mining
Enforcement and Safety Administration.
PERMISSIBLE NOISE EXPOSURES
Sound level
dBA, slow
response

Duration per day,
hours of exposure
8 • •••••••••••••••••

ill • • • • • • • • • • • 41 •

•

•

•

•

•

•

•

•

•

•

90

•

6...........................................
4.............................................
3 ••••••••••••••••••••••• ill••·················

92
95
97

2...........................................
1-1/2 •••• ~..................................
1...........................................
1/2.........................................

100
102
105
110

1/4 or less•••••••••••••••••••••··-···••••••

115

No exposure shall exceed 115 dBA. Impact or impulsive
noises shall not exceed 140 dB, peak sound pressure level.
Note: When the daily noise exposure is composed of
two or more periods of noise exposure at different levels,
their combined effect shall be considered rather than the
individual effect of each.

*

*

*

*

*

*

*

(b) When employees' exposure exceeds that listed in
the above table, feasible administrative or engineering
controls shall be utilized. If such controls fail to
reduce exposure to within permissible levels, personal
protection equipment shall be provided and used to reduce
sound levels to within the levels of the table.
Findings and Conclusions
At the close of the hearing, the parties were given the opportunity to orally state their positions on the issues, and I issued a
decision from the bench as follows:

806

JUDGE BRODERICK: All right. In the case of
Secretary of Labor, Mine Safety and Health Administration
versus Gill Quarries, Incorporated, Docket No.
WILK 79-35-PM, based upon the evidence presented this
morning, I make the following findings of fact:
Number One, on April 18, 1978, Respondent,
Gill Quarries, Incorporated, was the operator of a
crush-stone quarry in Montgomery County, Pennsylvania,
known as the Spring House Quarry and Plant.
Number Two, on April 18, 1978, Respondent's
operation affected interstate commerce. The operation
was of moderate size.
Number Three, on April 18, 1978, the noise level
survey was made at Respondent's operation by Federal
Mine Inspector Stephen Moyer. A noise level reading
was made of the primary crusher operator on that date
showing exposure to noise of 156-percent of the allowable limit. this translates to be between 93.0 and
93.5 decibels for an eight-hour period.
Number Four, at the time of the survey, the
employee affected, the primary crusher operator, was
wearing earmuffs which, while worn, reduced the noise
level to which he was exposed to permissible limits.
Number Five, there are feasible engineering controls
which could be utilized in Respondent's operation to
reduce the noise level exposure from the primary crusher
operator to within permissible limits. Respondent has
not utilized these feasible engineering controls.
Therefore, I find that the Respondent on April 18,
1978, was in violation of the mandatory standard contained
in 30 CFR 56.5-50.
Number Six, the violation was moderately serious
because of the possibility of permanent hearing loss to
the exposed employee. The seriousness was diminished
because the exposed employee was wearing ear protection
at the time of the inspection.
Number Seven, Respondent was aware of the excessive
noise exposure to which this employee was subjected and
had not utilized the feasible engineering controls to
reduce them. Therefore, I find that Respondent was
negligent and the negligence contributed to this
violation.

807

Number Eight, Respondent did not show good faith in
promptly abating the citation after it was issued. This
is based upon his failure to utilize the feasible
engineering controls to reduce exposure.
Based on the foregoing findings of fact and conclusions, and considering the criteria set out in
Section 110 I of the Act, I assess a penalty of $100
for the violation which I have found. A written decision confirming this order, this decision, will be
issued, and· the Respondent will be directed in the
written decision to pay within 30-days of the date of
the issuance of the decision. That will complete
the record in this case.
ORDER
The bench decision is confirmed. Respondent is ordered to pay
the sum of $100 for the violation found therein within 30 days from
the date of the issuance of this written decision.

J

:J-1.

~ _,lj./lJn>det· d.

James A. Broderick
Chief Administ-rative Law Judge

Distribution:
David Street, Office of the Regional Solicitor, U.S.
Department of Labor, Room 14480, Gateway Building,
3535 Market Street, Philadelphia, PA 19104 (Certified Mail)
Richard F. Brown, Sales Manager, Gill Quarries, Inc.,
1505 Sandy Hill Road, Norristown, PA 19401 (Certified Mail)
Assessment Office, MSHA, U.S. Department of Labor, 4015 Wilson
Blvd., Arlington, VA 22203

808

FEDERAL. MINE SAFETY AND HEALTH REVIEW COMMISSION
OFflCE OF ADMINISTF!ATIVE I.AW JUDGES
4015 WILSDrJ BOULEVARD
ARLINGTOfll, VIRGIN IA 22203

July 3, 1979

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE.SAFETY AND HEALTH
ADMINISTRATION (MSH.A),
Petitioner

Docket No. VINC 79-21-PM
A.O. No. 12-00064-05001

v.
Greencastle Quarry & Mill
LONE STAR INDUSTRIES, INC.,
Respondent
DECISION
Appearances:

Ann Rosenthal, Trial Attorney, Office of the Solicitor,
U.S. Department of Labor, .Arlington, Virginia, for. the
petitioner;
Michae.l T. Heenan, Esquire, Washington, D.C., for the
respondent.

Before:

Judge Koutras
Statement of the Proceeding

This is a civil penalty proceeding pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977, initiated by the petitioner against the respondent on October 18, 1978, through the filing
of a petition for acsessment of civil penalty, seeking a civil penalty
assessment for eight alleged violations of the provisions of mandatory
safety standard. 30 CFR 56.14-1, set forth in citations issued by
Federal ·coal mine ins'pectors on March 29, 30, and April 6, 1978.
Respondent filed an answer and notice of contest on November 17, 1978,
denying the allegations and requesting a hearing. A hearing was held
in Indianapolis, Indiana, on March 29, 1979, and the parties submitted
posthearing proposed findings, conclusions, and briefs, and the arguments set forth therein have been considered by me in the course of
this decision.
Issues
The principal issues presented in this proceeding are (1) whether
respondent has violated the provisions of the Act and implementing
regulations· as alleged in the petition for assessment of civil penalty

809

filed in this proceeding, and, if so, (2) the appropriate civil penthat should be assessed against the respondent for the all~ged
violations based upon the criteria set forth in section llO(i) of
the Act. Additional issues raised by the parties are identified and
disposed of in the course of this decision.
~lty

In determining the amount of a civil penalty assessment, section
llO(i) of the Act requires consideration of the following criteria:
(1) the operator's history of previous violations, (2) the appropriateness of such penalty to the size of the business of the operator, (3)
whether the operator was negligent, (4) the effect on the operator's
ability to continue in business, (5) the gravity of the violation,
and (6) the demonstrated good faith of the operator in attempting to
achieve rapid compliance after notification of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act o~ 1977, P.L. 95-164,
effective March 9, 1978, 30 U.S.C. § 801 .!:.!.~·
2.

Section llO(i) of the 1977 Act, 30 U~S.C. § 820(i).

3.

Commission Rules, 29 CFR 2700.l !.!, seg.

Stipulations
The parties stipulated to the following (Tr. 4-5):
1. Respondent owns the mine in question and is subject to the
jurisdiction of the Commission.
2. Respondent has no.prior history of violations, and each of
the violations at issue in this proceeding was abated by the respondent with a "maximum amount of good faith."
3. Respondent employs 150 individuals, working three shifts,
7 days a week. Its annual production is 1 million tons of raw
material and 700,000 pounds of finished material.
Discussion
The petition for assessment of civil penalty filed in this proceeding charges the respondent with eight alleged violations of mandatory saf~ty standard 30 CFR 56.14-1, and the violations were noted
in the following citations issued by MSHA inspectors Thurman Worth
and Stanford Smith during the course of inspections they conducted
at the facility in question on March 29, 30, and April 6, 1978:

810

Citation No. 365010
The guard was not adequate on the No. 306 V belt conveyor on the
top floor of the raw bin silos (Exh. G-2).
Citation No. 367201
The large return idler pulley on stacker belt conveyor Wo. 214
in the quarry was not provided with a guard (Exh. G-3).
Citation No. 367203
The first (from the head pulley) large return idler pulley on
stacker belt conveyor No. 214 was not provided with ·a guard (Exh.
G-4),

Citation No. 367204
The head pulley on the No. 214 stacker belt conveyor was not provided with a guard (Exh. G-5).
Citation No. 367205
The first large return idler pulley for the takeup on five crude
material belt conveyor No. 21 to the screen house was not provided
with a guard (Exh. G-6).
·
Citation No. 367206
The first large return idler pulley for the takeup on crude
material belt conveyor No. 305 to the main plant was not provided
with a guard (Exh. G-7).
Citation No. 367207
The first large return idler pulley for the takeup on belt conveyor No. 215 from the surge pile to the impact crusher was not
provided with a guard (Exh. G-8).
Citation No. 367208
The first large idler pulley on the takeup of the belt conveyor
feeding the raw mill was not provided with a guard (Exh. G-9).
~mony

and Eviden~e Adduced by the Petitioner

MSHA mine inspector Thurman Worth testified that the facility in
question is an open pit stone quarry operation which produces cement.
He confirmed that he inspected the site on March 29, 1978, and that
he issued Citation No. 365010 citing a violation of section 56.14-1

811

on the track-mounted raw bin conveyor belt because he believed the
head pulley guard was not extended far enough to protect a person
from getting into the pinch point. The criteria he used to determine
whether the guarding was adequate was 30 inches, or an arm's length,
and ''if a person could get their arm into the pinch point, the guard
would not be adequate." The 30-inch criteria is MSHA policy which
has been in effect since he has been an inspector and at least since
July 1976 (Tr. 8-11).
Inspector Worth stated that employees would have occasion to be
near the pulley in question, possibly once a day or once a shift while
performing maintenance on the belt, checking the motor, or greasing
the bearings, and the belt would probably be turned on. lf the belt
were not running, there would be no danger, and it is possible to
grease and service the pulley with the belt turned off. The checking
of the bearings, which requires listening, could not be done with the
belt turned off, and a person would be standing near the belt when
this was done. If someone were to catch his hand in the pinch point,
serious injuries or a fatality could occur. Also, someone could
catchhis~lothing or a shovel or grease gun in the pinch point
(Tr. 11-14).
On cross-examination, Inspector Worth testified that he was
accompanied on his inspection by Mr. Jim Bennett, respondent's maintenance coordinator, and Mrs. Viola Cox, the union safety committeeperson. His inspection followed the material through the processing
cycle, and he indicated that the raw material is mined at the quarry,
travels through a.primary crusher, then along some belts to a stockpile and a secondary crusher, and eventually ends up at the raw mill
which is the building where the citation in question was issued. The
inspection in question was his first enforcement inspection, but he
had visited the site earlier in order to acquaint himself with the
operation and t_hat was a ca-sual visit. However, he would have taken
action at that time had he observed any safety hazards. The plant
had been previously inspected by the Bureau of Mines (Tr. 15-21).
The belt conveyor in question is not stationary and is designed
to be moved from place to place over a track, and to discharge the
materials into various silos. A guard was installed on the conveyor
belt in question at the time he observed it. Mr. Worth identified
Exhibit R-1 as a photograph of the belt tail pulley, and Exhibit R-2
as the head pulley~ He could not recall whether there was a guardrail at the location in question on the day of the citation
shown in Exhibit R-2, and as to the half-round cover guard depicted
in Exhibit R-1, he indicated that it was installed after the citation
issued in order to abate the violation, and he considers it to be
fully adequate. He did not believe that there was any way a person
could reach in and under that guard to get to the pinch point unless
he did it deliberately. He could not state with any certainty
whether another inspector would at some future time again cite the

812

respondent for a guarding violation. However, he would not cite
another violation as long as the guard is in place (Tr. 22-31).
With regard to the 11 30-inch"criteria, Inspector Worth stated
that he followed MSHA policy which is in the form of "memos sent from
Washington" which are sent to the MSHA offices, but not published in
the Federal Register, and he did not have a copy with him. He cited
the violation because he believed the pinch point was not adequately
guarded. He believed the respondent should have been aware of the
fact that the guard which was provided at the pulley location was not
adequate and that a better one should have been provided. The location was partially guarded, but a person could still get into the
pinch point accidentally by ~lipping on loose material on the floor,
or while shoveling spillage onto the belt the shovel could get caught
in the belt and could pull a person into the pinch point while the
belt was running. The previous guard was a box-type guard which
extended over the belt, but not far out along the belt so as to
prevent a person from reaching back into the pulley (Tr. 31-35).
Inspector Worth identified Exhibit R-3 as copies of citations
issued on January-·25, 1973, citing the same belt in question for not
having a guard. At the time of his inspection, he did not inquire as
to the circumstances under which guards were provided for the belt in
question (Tr. 41-43).
On redirect examination, Inspector Worth stated that the handrail
depicted in the photograph, Exhibit R-2, does not replace the guard,
and someone could accidentally slip on a rainy day and get caught in
the belt pulleys, but that is less likely since the belt in question
is indoors. However, persons could slip on the walkway. The inadequate belt guard should have been obvious to anyone with experience
working around belts (Tr. 47-49).

On recross-examination, Inspector Worth stated that in order to
perform work on the head or tail roller, the guard would have to be
·taken off, but when adjustments are made for proper belt tension, the
belt is running. Company policy dictates that the belt be locked out
or turned off when maintenance is performed, and the only time the
belt would be running is when it is being adjusted. He did not
observe anyone working on the moving belt, but in hts experience,
workers do not always follow company policy (Tr. 51-53) •
. In response to questions from the bench, Inspector Worth st5l'ted
that the square, box-type guards shown on Exhibits R-1 and R-2 were
the guards which were in place at the time of the inspection and that
the "half-moon" guards were the ones installed to abate. the citation.
Those guards are 36 inches long and are bolted to the side of the
belt. The area back under the guards seldom requires cleaning
because the material on the belt dumps directly into a silo or bin,
but certain types of maintenance requires that the guard be taken off.

813

He defined a "pinch point" as the place where the belt and either the
head or tail pulley meet. The idler rollers could be considered pinch
points, and.the ones depicted in Exhibits R-1 and R-2 would be pinch
points and accidents do occur there, but it is less likely that anyone could be mutilated or killed by those rollers because they do not
have the tension that the head or tail pulleys have. He conceded that
someone could slip on the walkway along an idler pulley and get hurt,
but did not know why the belt at those locations is not required to
be guarded (Tr. 54-57). Section 57.14-3 is an advisory standard and
would have been a more appropriate standard in this case if it were
mandatory (Tr. 60).
MSHA inspector Stanford Smith confirmed that he issued Citation
Nos. 367201, 367203, and 367204 tExhs. G-3, G-4, and G-5) during his
inspection of the facility in question and he cited section 56.14-1
because of the lack of pulley guards on the No. 214 stacker belt conveyor belt. He described the piece of equipment in question and
indicated that it had a head and tail pulley and idler pulleys where
the belt angle changed. There was a walkway along the belt in question at the locations where he cited the violations and these locations were not guarded at all with physical guards. The large return
idler pulley citation location had a handrail away from the head
pulley, but someone could slip or reach into the pinch point. He
identified Exhibit R-4 as a diagram of the belt in question and the
specific location is where he issued the citations (Tr. 64-73).
With regard to the large return idler pulley citation (No.
367201), Inspector Smith indicated that someone could reach into the
pinch point from the walkway in order to reach an adjustable scraper
located on the bottom of the belt and that they would do so when
attempting to adjust the belt. The purpose of requiring a guard is
to remind people to shut the belt down before attempting any adjustments, and by having a guard there, the belt would be shut down before
the guard is removed to make adjustments to the scraper. In addition,
the pinch point was close enough to someone's foot or leg and could
·possibly injure them if they slipped. Although persons generally use
walkways to travel around the plant, he observed no one using the
walkways in question on the day the citation issued. The operator
should have known that someone walking along the walkway could slip
on grease, rock, or a wet walkway and should have known that the
pulley was unguarded as it was readily apparent (Tr. 74-80).
Regarding the first large return idler pulley citation (No.
367203), Inspector Smith indicated that it has greater tension than
the other idler pulleys because it is at a point where .the belt
changes direction. He recalled a scraper at that location and the
purpose of the guard requirement would be the same as the other
scraper at the second large return idler pulley. The gravity of any
injury would be the same and the opera.tor should have known of the
requirements for guarding (Tr. 81).

814

With regard to the head pulley citation (No. 367204), Inspector
Smith stated that persons would basically be performing the same type
of work around that location as that oescribed by Inspector Worth
with respect to the earlier head pulley belt citation, but he could
not recall whether the pulley in this case had any grease fittings.
He indicated that MSHA is very strict about guarding head pulleys
unless they are "guarded by position," _that is, no one could contact
a pinch point even by leaning over. Head pul~eys involve large areas
in contact with a pulley which has tension applied, and they constitute
dangerous pinch points, and there are greater chances for fatalities
at those locations. The operator should have been aware of the guarding requirement and the hazard involved (Tr. 81-84).
0

Inspector Smith testified that Citation Nos. 367205, 367206,
367207, and 367208 (Exhs. G-6 through G-9) deal with four different
belts, but that the situation at each of the locations cited was
essentially the same and involved the use of adjustable scrapers.
The belts were of the general configuration of that which involved
Citation No. 367201 (Exh. R-4), and the danger presented in not
guarding those belts was the fact that someone could slip while making adjustments or attempting to knock material off the scraper on
the bottom part of the belt and could get caught in the pinch point.
Although in this case he observed no one attempting to make adjustments while the belt was running, in his experience, people have
attempted adjustments without turning off the belt and that is why
guards ere required. The four citations were similar, and Citation
No. 367208, being issued a week later, should have alerted the operator that a guard was required (Tr. 84-88).
On cross-examination, Inspector Smith identified Exhibit R-5 as
a flow chart which reasonably represents the transportation of materials at the plant in question, and the chart depicts the location
of the belts which he cited. Generally, during an inspection, an
inspector begins his inspection at the quarry and follows the flow
.of materials along the belts as depicted in the exhibit. He also
identified Exhibit G-6 as a magazine picture of the quarry and the
No. 214 belt conveyor and primary crusher which appear to be similar
to what he observed the day of his inspection. The No. 214 belt
rises some 70 feet into the air, at a 30-degree angle, and the belt
has a covered walkway alongside of it. The purpose of the walkway
is to provide access to the belt, rather than a means of travel
around the plant. He indicated that the crusher is a funnel-like
affair, installed underground for a distance of some 60 feet, and
trucks back up to discharge the material into it. There is a tailpiece at the bottom of the underground crusher, and the belt comes
up an incline to the surface. He believed those belts were guarded
as required (Tr. 89-102).
With regard to Citation No. 367201, Inspe~tor Smith testified
that the second large return idler pulley was located at a point where

815

a short stairway was installed to reach it, and it was above the walkway and one woutd have to climb stairs or a ladder to reach it. The
primary purpose for this access stairway is to perform maintenance,
and he identified a photograph of the stairway and location in question (Exhibit R-7), and the screen depicted in the photograph was
installed to abate the citation. He identified the pinch point as
being in the upper rightnand corner of the photograph, partially
behind the girder, and the angle iron shown was there before the
guard was installed. He could not recall seeing anyone on the stairway, and he was aware of the fact that 90 percent of the companies
have a policy requiring that the belts be locked out before any work
is performed on them, and he recalled seeing some safety signs posted
in this regard (Tr. 102-107),
.Inspector Smith identified a photograph, Exhibit R-8, as the
location where he cited Citation Nos. 367203 and 367204, and the
screens shown were installed to abate the citations. The screen at
the bottom covers the first large return idler pulley, and the one
on the bottom covers the head pulley. The stop cord is shown in the
picture and is used in an emergency to stop the belt. If the cord
were adjusted properly, the belt would stop if someone fell on the
cord. He indicated that MSHA guarding policy has been generally
upgraded since 1971 in terms of acceptance of acceptable guards in
an effort to cut down on injuries and fatalities (Tr. 108-112). In
explaining why on previous inspections at the plant citations were
not issued for the guarding situations, Inspector Smith explained
that inspectors were accepting barriers around walkways that provided access strictly for the belt, but this practice stopped
because the barriers would be down and people stopped using them.
Although there is a standard covering belt lock-outs, there have
been too many cases where they have not been utilized (Tr. 129130). Inspector Smith identified Exhibit Nos. ·R-9, R-10, R-11, and
R-12, as photographs of the locations where he issued Citation Nos.
367205 through 367208 (Tr. 135-139).
In response to questions from the bench, Inspector Smith testi. fied that anyone walking along the walkway.in the areas shown in
Exhibit Nos. R-9 through R-12 could possibly come into contact with
the pulley devices, if he slipped, intentionally attempted to knock
material off the belt bottom, or tried to perform maintenance, and
in each case, the belt would have to be running before an injury
would be incurred. This is true even in those instances where handrails are installed because if someone slipped, they could miss the
handrail. This would be true for Citation No. 367205 (Exh. R-9),
but in Citation Nos. 367203 and 367204, a person would almost have
to lean in while performing maintenance before he would slip in, and
his purpose in issuing these citations was to prevent these events
from happening. He was not concerned with pulleys which have only
a minimum contact with the belt, and for idler rollers which have
only minimal belt contacts, handrails and stop cords are acceptable
as fulfilling the guarding requirements (Tr. 139-144).

816

Testimony and Evidence Adduced by ~he Respondent
Charles D. Coppinger 2 respo 1:i.dent' s_ regional operations manager,
testified that he was plant manager at the Greencastle Plant at the
time the inspection in question was conducted (Tr. 148). The plant
was built sometime between 1966 and 1968, and operations began there
in 1969 (Tr. 151). The plant is a cement operation located at the
primary raw material site. Approximately 16 people work in the
quarry, and this represents 10 percent of the total plant workforce
(Tr. 152). He indicated that the last lost time accident at the
plant was in 1975, and he identified Exhibit R-14 as the Model 22
Safe Working Practices followed by cement plants, including the
Greencastle Plant, and incladed therein is a requirement for locking
out the equipment when maintenance is performed, and these practices
are posted throughout the mine. The plant is totally automated and
operated by one individual in a central control room by a computer.
The plant has union and nonunion safety programs, employees have
safety representatives, and unsafe conditions can be brought up at
any time. The United Cement, Lime and Gypsum Workers International
represents the wage-roll employees and has always.made it a practice
to bring safety problems to management's attention, and the conditions are always corrected. OSHA also inspects the plant, and every
piece of equipment where persons might contact it have been guarded,
even before the present MSHA requirements. Every belt conveyor in
the plant has a pull cord, and some have walkways on both sides
which the company installed at great expense because the union
believed the belts could be maintained better. He conceded that the
plant was cited for guarding violations after l971, and that they
were installed as required by MESA, and rarely did the abatement go
for more than 1 day. The guards which were installed to abate the
citations at issue in this proceeding were fabricated in the plant
shop (Tr. 155-165).

Mr. Coppinger stated that it has always been the intent of the
respondent to comply fully with section 56.14-1, and it is company
'policy to install a guard anywhere that it is needed, but this would
not include areas where a person could come into contact with a belt
by some extraordinary or deliberate effort, but would include areas
where somebody could get hurt. Prior to the inspection in question,
he did not believe that anyone was in danger along the belts in question, because no one is on the walkway except for maintenance purposes. The belts are out of the way and an elevator is used to get
to the top of the raw mix silos, and he believed they were in compliance, and the union never brought the matter to his attention.
The belts and guards which existed on the equipment have been that
way for the life of the plant, and a few additional guards were
installed where it was deemed necessary by management or if requested
by the union (Tr. 165-169).
On cross-·examination, Mr. Coppinger testified that he was aware
of the fact that the areas cited were not guarded and he still does

817

not believe.that guards are needed. As a practical matter, the only
way a person could be injured is to deliberately stick his hand into
the pulleys. The only time anyone would go along the walkways would
be while greasing the idler rollers and not the head or tail pufleys,
and the belts are greased about three times a year. Although
maintenance is performed on the belts, it is always performed while
the belt is shut down. Belts are changed, but they are not running
when this is done. Scrapers are adjusted with the belt off, and no
areas of the belt require grease or oil on a daily basis. Belts
which are out of alignment are adjusted by tapping idler rollers with
a hammer while the belt is running, but the employee stands away from
the belt while doing this, but he does walk along the walkway and
this chore is accomplished once in a year or two. He conceded that
employees do not always follow directions (Tr. 170-178).
Don Foxx, quarry foreman, testified·that he has worked for the
respondent for 33 years and is familiar with the plant belt system
and the guarding requirements. He accompanied the inspectors during
the inspections in question, and indicated that at several locations
along the inspection route, idler rollers were not guarded except for
a pull cord, and th~ inspectors raised no questions about those locations. Regarding Citation No. 367201, he indicated that it concerned
a return roller located up a stairway some 15 feet off the ground,
with handrails on it. The crusher operator would haye occasion to
go up that stairway to make sure the belt was running properly, and
if he were to work on the belt, he would not leave the crusher operating. He identified the crusher (Exhibit R-7), and prior to the
installation of the screen guard, he had no reason to know that it
was required and no inspector has ever told him that it was (Tr. 188195). Someone would have to reach up under the truss to get at the
pinch point, and he did not believe that someone could slip and fall
into it, but someone could intentionally stick a hand in if they
were silly enough to do it; Regarding Exhibit R-8, Citation Nos.
367203 and 367204, someone would have to reach in to get at the
pinch point and would almost have to stand on his toes to do it.
·The belt is about a foot inside of the guards which are installed
at the belt frame. All of the screens were installed by the morning
or evening of the day the citations were issued (Tr. 195-200).
On cross-examination, Mr. Foxx reiterated that with respect to
the No. 214 belt citations (Exhs. R-7 and R-8), a person would have
to go out of his way to accidentally get caught in the rollers and
that one would have to deliberately stick his hand into the roller.
The belt would be down if it were being worked on. A person would
be pinched more on a bend pulley than on an idler pulley. He is
responsible for the No. 214 belt, and he shuts it down when clean-·
ing of the walls is required during the rainy sea.son, and this has
occurred about three times a year. Maintenance men would have no
occasion to be on the walkways, and no more than one man, a greaser,
would be on the walkway (Tr. 200-206).

818

James M. Bennett, plant maintenance coordinator, maintains the
history of all maintenance performed on the equipment and he schedules
the maintenance work. He accompanied the inspectors during their
·
inspections and indicated that the screens depicted in Exhibits R-9
through R-12 were added subsequent to the inspection, and he did not
object to their installation. However, prior to the inspection, he
did not know that guards were required at those locations. The
structural steel bracing and handrailing depicted in the photographs
were present prior to the citations and he b~lieved they would protect
a person from contacting the pinch points which were later guarded by
screening. Regarding the idler pulleys on the Nos. 215 and 305 belts,
he indicated. they were located below a "knee-high 11 level in relation
to the catwalks (Exhs. R-10 and R-11); the handrails were in place
and he believed they would preve~t someone from coming in contact with
the pulleys and indicated that it would be almost impossible for anyone to get into the pulleys unless he did it deliberately (Tr. 208214).
With regard to Citation No. 365010 concerning the No. 306 belt
conveyor (Exhs. R-1 and R-2), Mr. Bennett indicated that the conveyor
is movable and that the handrail which is depicted in photograph
Exhibit R-1 is stationary. At the time of the inspection, there was
an expanded metal guard which extended some 18 to 20 inches out and
over the pulley from the belt housing, and that was essentially a
manufacturer's guard. There was an additional guard bolted to the
belt frame, but it did not cover the top of the belt. He believed
these guards were a.dequate and did not know that the additional
guarding which the inspector required to be installed was needed,
and he indicated that someone could still reac.h around the guard
that was installed if they wanted to (Tr. 217-220).
On cross-examination, Mr. Bennett. stated that when the first
citations were issued, it did not occur to him to check other plant
areas for guarding problems, and he believed that plant employees
always follow the 22 safety guidelines, and he is not aware of any
MSHA publications which may be sent to the plant (Tr. 216).
Mrs. Viola Lady is presently employed at the plant as a janitor,
but previously worked as a laborer and truck driver, and h_er duties
entailed work around the quarry and belt areas. She is a member of
the union and served as safety committeeperson during 1977 and.1978.
Safety meetings are held monthly and the employees have no hesitancy
in bringing safety matters to her attention or to the attention of
management, and management has never been reluctant to correct any
safety concerns once it is brought to its attention, and serious
safety matters are taken care of immediately. She accompanied the
inspectors during their inspections, viewed each of the areas
depicted in the photographic exhibits, and is familiar with the MSHA
safety standard in issue. Prior to the inspection, she did not feel
that there were places in the plant operation t_hat were not guarded

819

and she was.surprised by the issuance of the citations. She believed
the locations cited were adequately guarded; no union people ever
suggested that they were not, a:nd she could not readily tell the
difference between the places that were required to be guarded from
other places. The company has a very good safety attitude and
everyone is safety conscious, and she did not believe the company
failed in its responsibility to the employees or should have known
about the guarding requirements in question (Tr. 225-232).
On cross-examination, Mrs. Lady stated that prior to the inspec-:
tion, she had never been on the walkways. New employees are
instructed in equipment lock-out procedures and there are times when
employees do not follow all company rules. Information concerning
accidents are posted on bulletin boards and employees are instructed
on safe working practices at the monthly safety meetings (Tr.
233-235).
Inspector Worth was called in rebuttal and testified that prior
to his inspection, the No. 214 belt had been newly installed and problems were encountered in keeping it in line. Two·repairmen were at
the belt location working on the carrier idlers while the belt was
running and they were attempting to align the.belt. The walkway
adjacent to the No. 214 belt goes to the top of the belt and there is
a stairway for a person to walk back down, and· this is true of all
the belts in question. In his view, although there is a structural
steel framework next to all the walkways in front of most of the
roller.pulleys, it would not prevent someone from getting his arm or
leg through the framework. (Tr. 240-243) •
In response to guestions from the bench, Inspector Worth stated
maintenance may be performed on the carrier idlers on a running belt
and no guards are required. However, handrails and stop cords are
required in that situation. Performing such maintenance does present a hazard, but it is less than the hazard presented at the tail
pulley location because the carrier idlers have no weight on them,
·whereas the tail and head pulleys have tension at those points. He
conceded that a loaded belt which is running presents a hazard to
someone performing maintenance around it, but indicated that the
handrail would afford protection and prevent a man from falling over
onto the belt. In that situation, the only requirement for guarding
is a handrail or stop cord (Tr. 244-246).
On 'cross-examination, Inspector Worth stated that the respondent
has a very good attitude regarding safety and that the violations
were not intentional (Tr. 247).
Inspector Smith testified that there was an MSHA policy change
in 1975 concerning barriers along the entire leng.th of a belt walkway
and that the ~hange was internal and was not disseminated or published in the Federal Register. The intent was to alert the industry

820

to keep their barriers up because accidents were continuing to occur.
He concurred with Mr. Worth's testimony concerning the structural
framework and the severity of the. injuries which would occur if someone fell through the framework (Tr. 249-252).
Findings and Conclusions
Fact of Violations
Respondent is charged with eight alleged violations of the provisions of 30 CFR 56 .14-1, which reads as follows: "Mandatory. Gears;
sprockets; chains; drive, head, tail, and takeup pulleys; flywheels;
couplings; shafts; sawblades; fan inlets; and similar exposed moving
machine parts which may be contacted by persons, and which may cause
injury to persons, shall be guarded."
Citation No. 365010
The inspector issued thi"s citation because he believed the guard
which had been installed did not extend far enough forward to protect
a person from reaching around to the pinch point. The existing guard
had previously been installed in 1973 after a citation was issued by
another inspector during the course of a previous inspection under the
Metal and Nonmetal Act, and that guard was installed to abate the
citation (Exh. R-3). No one raised any question concerning the sufficiency of the guard untp the inspection conducted by Inspector
Worth on March 29, 1978. He believed the guard was inadequate and
issued Citation No. 365010, and, in so doing, he relied on the
"30-inch or arm's length" MSHA policy which apparently required
inspectors to cite.section 56.14-1 if the pinch point at a belt location was within 30 inches or an arm's length away from where a person
reaching or falling on or near the belt could somehow become entangled
in that pinch point. Although the existing guard which had been
installed apparently satisfied the prior inspector, it obviously did
not satisfy Inspector Worth since he believed it was inadequate.
Petitioner argues that the existing guards on the 360 V conveyor
feeder belt were inadequate, both at the head and tail pulley locations, and that the existing guards did not extend far enough from
the pinch points to keep a person from getting caught. However, the
citation simply describes an inadequate guard on the belt conveyor
and does not specify any tail or head pulley as such. Respondent's
Exhibit Nos. R-1 and R-2 are pictures of the two pulleys, and the
inspector confirmed that one is the head pulley and the other the
tail pulley. However, his testimony-r.;-limited to the head pulley
~while one can speculate that he intended to cite both pulleys,
that fact is not clear from the record presented. In any eveut, I
find that the petitioner is bound by the citation as issued, and
whiie it is arguable that the citation may be subject to dismissal on
the ground of lack of specificity, the· parties· have not raised that
issue. Consequently, I will limit my findings to the~ pulley.

821

Petitioner argues that the 30-inch "arm's length" standard
applied by the inspector as the basis for the citation is an "interpretatio~" that has been in effect at least since 1976, although
counsel has been unable to find such interpretation reduced to writing. If petitioner's counsel cannot·find it, I fail to understand
how respondent is expected to comply with it when the evidence establishes that such "interpretation" was never communicated to the respondent. I find that respondent cannot be held accountable for any
nebulous MSHA interpretative memo which is uncommunicated, and that
respondent compliance·responsibility is limited to section 56.14-1.
Thus, the question presented is whether petitioner has established
a violation of that standard by a preponderance of the evidence.
Respondent's defense to the citation is that the head pulley was
guarded by a box-type guard installed by the manufacturer, as well as
an additional guard extending 18 to 20 inches further out which had
been installed to abate a previous citation issued by MESA under the
Metal and Nonmetal Act for a violation of the very same standard in
issue in this proceeding. In addition, respondent maintains that the
pulley was further guarded by a handrail and pull cord. Petitioner's
response to this defense is the assertion that the.fact that a prior
inspector "erroneously" determined that the prior guard was adequate·
does not relieve the respondent of its responsibility to comply with
the standard as "properly" interpreted. Petitioner's theory in this
regard is rejected. I fail to understand how one can conclude that
the prior inspector's judgment as to the adequacy of the existing
guard was erroneous since he abated the citation and the respondent
relied on that judgment. In my view, such indiscriminate and arbitrary enforcement practices do little to enhance safety and do much
to enhance and encourage endless litigation and possible harrassment
of mine operators who, in good faith, are attempting to comply with
the law.
After ful1 consideration of the evidence presented, I find that
the existing guard was adequate and was in full compliance with the
cited standard. I find further that petitioner has failed to establish that a person working near or at the head pulley would likely
come into contact with a pinch point which is protected by a guarding device of the type installed at the belt location in question.
I further find that the inspector's interpretation and application
of the standard in this instance was an arbitrary application and it
is rejected. The citation is VACATED.
Citation Nos. 367201, 367203, 367204
These citations involve two idler pulleys and a head pulley on
the No .. 214 VM stacker belt conveyor which were not guarded. Exhibit
R-4 is a diagram of the conveyor device in question; Exhibit R-5 is
a scJ:iematic "flow chart" indicating the role played by that belt conveyor in the plant manufacturing process; and Exhibit R-6 is a

822

picture of a similar such conveyor belt. Exhibits R-7 and R-8 are
photogr~phs _of the three locations where the violations were cited.
The conveyor belt in question rises some 70 to 100 feet into the
air, at an approximate angle of 30 degrees, and it is a covered belt
with an adjacent walkway. The purpose of the walkway is to provide
access to the belt, rather than a means of normal and routine travel
around the plant, and if one were to walk to the top of the belt,
there would be no place to go but back down the walkway or down a
stairway.
The unguarded second large return idler pulley at the location
of Citation No. 367201 was at a point where access could only be made
by means of a short stairway installed for.that purpose above the
walkway in order to perform maintenance as required. Inspector Smith
was concerned that someone could reach into the pinch point from the
walkway while attempting to adjust a scraper on the belt bottom or
one could get their leg or foot caught in the pinch point if they
slipped while on the walkway. He stated that the-purpose of the
guarding requirement at that location served as a reminder for persons to shut the belt down before attempting any belt or scraper
adjustments. With a guard installed, the belt would have to be shut
down before it was removed and the adjustments made.
The unguarded idler pulleys at the location of Citation Nos.
367203 and 367204 concerned Inspector Smith because he believed someone would be exposed to the pinch points while adjusting the scaper
on the first large return idler pulley (No. 367203) or greasing the
head pulley (No. 367204). However, he could not recall whether the
head pulley had any grease fittings. He conceded that a person
would have to lean into the are.as while performing such chores before
he could slip.in, and his purpose in issuing the citations was to
prevent that from happening. An emergency stop cord was installed
alongside the belt at the points in question, and assuming it was
.properly adjusted, it would stop the belt if one fell against it.
Respondent's evidence establishes that the walkways along the
belts in question are not regularly used by the workforce as a regular means of travel around the plant. The walkways are there to
facilitate ready access to the conveyor belt system for maintenance
purposes. Scraper adjustments and belt maintenance are always performed while the belts are shut down. The person responsible for
the belt in question indicated that the crusher operator would have
occasion to climb the stairway by the idler pulley (No. 367201) to
check the belt operation or to perform maintenance, but before doing
so would shut the crusher down. As for the idler pulleys (Nos.
367203 and 367204), he indicated that the belt is 19cated approximately a foot inside the belt frame and that someone would have to
stand on their toes and deliberately reach in to get at the pinch
points.

823

At paie 6 of its brief, petitioner asserts that all of the pinch
points cited in this case were in places where they c~d have been
contacted by workers during the ordinary course of their duties. I
find that conclusion as to all of the locations cited by the inspectors in this case to be uns~orted by the evidence adduced by the
petitioner in support of each citation. Citing pages 78 and 241 of
the transcript, petitioner~ at page 3 of its brief, asserts that the
inspectors saw people on the walkways during the inspection. By that
statement, petitioner would have me believe that in all eight citations the inspectors observed people on all the walkways at the loca-·
tions cited and they were all exposed to7hazard. A review of the
transcript references relied'"on by the petitioner indicates to me that
the inspector did not know ·.vhere anyone was walking at any given
point in time. For example, at pages 78-79, the inspector testified
as· follows:

Q.59. Were there people generally, during your observation in this plant, walking along these walkways?
A.

Walkways in general.

Not specific.

Q.60. But from your observation, it appeared that
people did use these walkways relatively frequently to
get around?
A.

Yes.

Upon it.

JUDGE KOUTRAS: Wait a minute. Let's get clarification now. Generally, people use walkways to get around
the plant. Her question is: At this specific location
is that true? Did you observe anybody on. this walkway?
WITNESS: At the time that~- I can't say that I
observed anyone using them. I can't recall.
JUDGE KOUTRAS:

Okay.

Q.61. However, people would have to use this walkway just to walk up to the head pulley and the other
pulleys.
At pages 241 and 242 of the transcript, the testimony of the
inspector reflects th~ following:

Q.4. At any point, did you see any people on any of
the walkways that are in question here?
A. On 214 belt it was my understanding just prior to
our inspection they had installed a new belt.
Q. 5.

Uh-huh.

824

A. ·And they were having problems keeping it in line.
Q•6. This was during your inspection that they were
having these problems?
A. Right. And they had two repairmen at this location working on the carrier idlers, trying to keep the
belt
or trying to get it lined up where it would run
true.
Q.7.
A.

Was the belt running
Right.

Q.8. -- while they were doing this? We've heard testimony that the walkway on the 214 belt didn't go anywhere
except to the top of the belt. We haven't heard any testimony on the other walkways next to the other belts. Do any
of them go to any destination or do they all go just to the
top of the belt also?
·
A. You could go to the top of the belt on the other
ones in question and take stairways down, get on another
belt, and keep going on until you get into the mill area.
The only conclusions that I can come to from the testimony cited
are the fact that people generally walk around walkways at the plant,
the inspector either did not see anyone or could not recall seeing
anyone on any of the walkway locations cited on the day the citations
issued, and that people have to use the walkway to get to the head
pulley locations. As for the No. 214 belt, the inspector clearly
stated that it was his understanding that just erior to his inspection, a new belt had been installed. He obviously did not see the
installation, nor did he see people on the walkway while the belt
was being installed. What he apparently saw were two men adjusting
carrier idlers while walking along the belt. As for the use of the
belt system walkways and stairways as a normal means o.f going from
one plant location to another, it is clear to me that this simply is
not the case. The inspector stated that one could walk up a belt
walkway and then down some stairs, up another belt walkway and down
more stairs, etc., etc. Petitioner would have me believe that the
normal method for an employee to travel from point to point in the
plant is to take a "roller coaster" route up and down belts and stairways. This may be true of a maintenance man who may go from belt to
belt, but I am not convinced that it is the normal route that nonmaintenance personnel would take while traveling by 12.2! around the
plant.
With regard to the two men working on the No. 214 belt, petitioner would have me believe that they were exposed to a hazard
simply because they were walking along the belt making adjustments

825

to the carrier idlers. There is absolutely no evidence that these
men were attempting any maintenance work on the pulley or that they
were required to be at that location •. As a matter of fact, the
inspector himself conceded that it is permissible to perform maintenance on idler pulleys while the belt is running and that no idler
guards are required in such a situation, notwithstanding the fact
that a loaded moving belt presents a hazard at that location~

.

.

Respondent's testimony is that the belt walkways are not normally
used for travel around the plant and that the only reason anyone would
use them would be to perform maintenance work. Mr. Coppinger testified that the belts are always shut down when they are changed out or
when maintenance is being performed, that there is a plant requirement
for locking out the equipment when maintenance is being performed, and
that the plant is totally automated and operated by computer. Quarry
Foreman Foxx, a man with 33 years' experience at the plant and who is
familiar with the belt system, indicated that while the crusher operator would have occasion to use a stairway to check on the No. 214
belt, he would not leave the crusher operating and someone would have
to deliberately reach in and over the belt truss to reach the pinch
point. As for the large return idler pulley and head pulley on the
No. 214 belt, he indicated that someone would have to stand on his
toes to reach one pinch point and would have to reach in about a foot
from the belt frame to reach another one.
Plant Maintenance Coordinator Benett believed that plant
employess always follow the safe work guidelines, and former Plant
Union Safety Committee person Lady indicated that employees are
instructed on lock-out procedures, and she believed the places cited
were adequately guarded.
Turning to the specific citations in question, I find that the
testimony adduced by the respondent concerning its lock-out procedures and model safety practices which it has adopted and instituted
.for its plant operation is uncontraverted by the petitioner. Although
these factors may not serve as an absolute defense to the citations,
those procedures and practices, when coupled with the fact that the
head pulleys on the No. 214 stacker belt (Citation Nos. 367203 and
367204) were located at a place where persons were not likely to come
into contact with the pinch points in the normal course of their mine
duties, convince me that those locations did not require guarding
The first large head return idler pulley pinch point was located in an
area which would literally require someone to stand on his toes or
to climb up on the belt frame and deliberately reach into the pinch
point. The head pulley was located at approximately waist level, some
12 inches inside and behind the belt framework. Both locations were
also guarded by a pull cord which would stop the belt if someone
slipped and fell against the belt frame. One would have to deliberately reach in for a distance of over 2 feet o~ crawl into the opening to reach the pinch point. In such a situation, I am not convinced

826

that the standard requires guards at those locations, nor am I convinced that petitioner has established that in those locations the
pinch points were situated in places where persons may come in contact with them in the normal course of their duties. Although not
clearly stated, it seems that MSHA's position is that guards are
required at every location on a mine site where there is a machine
pinch point which conceivably could cause injury to anyone who
deliberately and consciously seeks out that pinch point and places
his hand in it. If that is the interpretation of section 56.14-1,
then MSHA must come forward with some evidence that in their normal
course of duties, miners are required to deliberately and consciously
expose themselves to danger. With regard to Citation Nos. 367203 and
367204, I find that petitioner has failed to establish by a preponderance of the evidence that the pinch point locations were at a
place where miners would likely come in contact with them during the
normal course of their duties. Acccordingly, the citations are
VACATED.
Part of the inspector's rationale for citing section 56.14-1 and
requiring a guard at the No. 214 stacker belt large return idler
pulley location was to "remind" one to shut the belt down before
attempting any belt or scraper adjustments, the theory being that
once a guard is installed, the belt would have to be shut down and the
guard removed before any adjustments are made. While this seems to be
a reasonable theory, the problem is that the standard cited is not
intended to serve as a "reminder." Its purpose is to require guarding
of specific and "similar" pieces of exposed moving machine parts.
Since there are other mandatory standards which prohibit maintenance
or repair.s on machinery while it is moving, cleaning of conveyor
pulleys while they are in motion, and a requirement that, except for
testing, guards be kept in place while machinery is being operated,
,!·~·' 56.14-6, 56.14-29, 56.14-33, I fail to comprehend why an inspector has to rely on section 56.14-1 to serve as a "reminder" when
vigorous enforcement of the other standards would seemingly be appropriate. If the problem lies with the language of the standard, then
.I believe the Secretary should take steps to republish it with clear
and understandable langauge which can stand on its own, rather than
putting the inspector in the position of trying to find the next best
standard to apply in a given situation.
Notwithstanding my comments concerning the inspector's interpretation of section 56.14-1 when he cited the return idler pulley which
is the subject of Citation No. 367201, I find that the location of
the pulley and the pulley pinch point was such that a guard was
required under the cited section. Although the pulley mechanism was
located under a structural steel frame, the photograph ·(Exhibit R-7)
clearly shows that it is adjacent to a walkway and stairway, and was
exposed on both sides. Absent the screen guard which is depicted in
the photograph, and which was installed after the citation, I believe
the pulley location is such that someone simply casually walking along
the stairway or walkway coul.d easily fall into the pulley if he were

827

to stumble or trip, and I do not believe that the stop cord or steel
framework on the belt would prevent him from becoming entangled in
the pulley. In this instance, anyone walking by that location would
be exposed to a danger, and since there is a walkway and stairway
there, I believe that one may assume that they are there for a
purpose and that someone will be walking the area at any given time
and would be exposed to a hazard. This is unlike the previous two
citations where I found that someone would have to deliberately go
out of his way to reach a pinch point by either climbing up and
through the belt framework. In the circumstances, I find that petitioner has established a violation as cited in Citation No. 367201
and it is AFFIRMED.
Citation Nos. 367205, 367206, 367207, 367208
The inspector issued these citations because of his concern that
someone could slip and fall into the pinch points while attempting to
make adjustments to the belt scrapers located at the bottom parts of
the belts or while attempting to clean materials off the scrapers at
those locations. Although he personally observed no one performing
these chores or walking the belts during his inspection, he relied on
his prior experience with instances where persons attempted to make
belt adjustments without shutting down a belt and this practice
impressed him with the fact that section 56. ll~"-1 required guards at
the locations cited. The fact that the respondent followed specific
safety rules and had a policy of shutting or locking out the belts
while those maintenance functions are performed apparently did not
impress him. As a matter of fact, based on th'e evidence and testimony
presented in this proceeding, I can venture a guess that th~ inspector
either did not know about the policy, or if he did, he probably would
have cited the violations anyway, notwithstanding the fact that he
conceded that no hazard existed if the belts were shut down.
Petitioner points to the fact that the four citations involve
identical pinch points at four different belt locations containing
·adjacent walkways which led to other plant areas and which could be
used for more than just maintenance work. Petitioner asserts that
someone walking on the adjacent walkways or adjusting the scrapers
located near each pinch point would be exposed to a hazard if he
were to slip and catch his clothing or tools in the belt mechanism.
Respondent takes the position that the cited pinch point locations were protected by the structural steel belt framework, pull
cords installed between the walkway and the belt, and guardrails or
handrails. Respondent also maintains that the walkways are not used
as normal travelways by employees, are used only for purposes of
·
providing access to the equipment by maintenance .personnel, and that
when maintenance is performed the equipment is locked out.

828

I find that the idler pulley location cited in Citation No.
367205 was not located at a place where a person casually walking
by woul~ likely reach the pinch ppint if he were to trip and fall
on the walkway. Since I cannot conclude that petitioner has established that this walkway was one normally used by miners to get
around the plant, the likelihood of anyone being on the walkway
regularly and routinely while going about his duties is somewhat
remote. Assu.ming that someone was on the walkway and stumbled or
fell, from the photograph (Exhibit R-9), it would appear that the
· pulley location is some distance from the walkway and one would
have to climb over the handrail, step over the opening between the
walkway and belt frame, and then reach into the pulley area. A
maintenance ma.n would encounter the same difficulties in reaching
the equipment. In these circumstances, I find that petitioner has
failed to establish a violation and the citation is VACATED.
With respect to the large idler pulley on the Nos. 305, 307,
and 215 belts, Citation Nos. 367206, 367207, and 367208, I find that
they were located in areas which were required to be guarded. The
pulleys were at approximately knee-high level adjacent to a walkway,
and from the photographs (Exhibits R-10, R-ll, and R-12), it would
appear that someone walking along the walkway could get his legs or
a·rms caught in the pulley if he were to fall or slip. Although the
belt framework does provide some protection, the openings are large
enough to allow someone to become entangled in the pulleys. Although
respondent has established that the walkways are not normally used
as a regular means of travel about the plant, that fact weighs on
the gravity of the situation presented, and I do not accept it as
a defense to the citation. This also applies to the lock-out and
safety procedures which respondent has established, that is, the
fact that the equipment is locked out and the maintenance men follow
the company safety rules, may not, in my view, serve as an absolute
defense to the guarding requirements of section 56.14-1. Those facts
may be considered in mitigation or in connection with the seriousness
of the situation presented. The same would apply to the structural
·steel belt framework which respondent maintains provided sufficient
guarding. In my view, the purpose of the framework is.to provide
structural and stress support for the belt conveyor system and I am
not convinced that it was intended to serve as a primary guarding
device to protect people on the walkway. The fact that it affords
some protection may be considered again as part of the gravity issue,
but not as an absolute defense to the citation. Under the circumstances, I find that the petitioner has established the violations
as cited in Citations 367206, 367207, and 367208, and the citations
are AFFIRMED.
Gravity
· I believe that the question of gravity must be determined on the
basis of the conditions or practices which existed at the time the
citations in question issued. General or speculative conclusions

829

as to the h~zards involved with respect to unguarded belt locations
simply is not sufficient to justify a substantial civil penalty
assessment, absent a showing of gross negligence or a total disregard
for the safety and welfare of the workforce. Respondent asserts that
petitioner has failed to establish that the machine parts in question
were exposed or moving at the time of the citations and that this is
an absolute defense to the alleged violations. Respondent's arguments
in this regard are rejected. However, I find that petitioner has not
established that men were required to work or were actually working
in or near.any of the unguarded moving belt locations cited in
Citation Nos. 367201, 367206, 367207, 367208, and absent such a showing, I cannot cinclude that the violations were serious, and that
fact is reflected in the civil penalties assessed by me with regard
to those four citations.
Good ·Faith Compliance
The parties stipulated that respondent exercised maximum good
faith in achieving compliance once the conditions were cited (Tr. 238239). In addition, the testimony adduced reflects that respondent
took immediate steps to correct the conditions cited, and that in each
instance where the citation has been affirmed (Nos. 367201, 367206,
367207, 367208), respondent exercised rapid compliance and that fact
is reflected in the civil penalties assessed by me with regard to
those citations.
~ory

of Prior Violations

I find that respondent has no prior history of violations, and
this has been considered by me in assessing the penalties which have
been levied in this case.
Size of Business and Effect of Civil Penalties on t~e Respondent's
Ability to Remain in Business
The evidence adduced with respect to the size and scope of
·respondent's quarry and cement operation at the Greencastle Quarry
and Mill supports a finding that respondent has a medium-sized
operation. Further, respondent has not advanced any argument that
reasonable and appropriate civil penalties for the citations which
have been affirmed will adversely affect its ability to remain in
business. Accordingly, I conclude that the penalties assessed will
not adversely affect the respondent in this regard.
Negligence
With regard to Citation No. 367208 issued on April 6, 1978, I
find that the respondent failed to exercise reasona~le care to prevent the violation since the earlier citations issued on MarGh 30,
1978, should have alerted the respondent as to MSHA's enforcement
policy concerning the application of the g~arding requirements of

830

section 56.14-1. Accordingly, as to that citation I find that
respondent's failure to comply resulted from ordinary negligence.
With respect to the remaining citations which have been affirmed·, I
find that in view of the somewhat confusing language of the guarding
standards previously discussed, including some of the internal MSHA
guidelines communicated to the inspectors but not to the operator,
that the respondent in this case took reasonable precautions to
prevent the violations and that in the circumstances, it could not
reasonably have known that physical guards were required by section
56.14-1 at the locations cited. Accordingly, I cannot conclude that
the citations which have been affirmed resulted from respondent's
Iiegl igence.
Additional Issues Raised by the Respondent
Estoppel
Part of the respondent's defense to the citations issued in this
case is the assertion that MSHA had not previously cited any guarding
violations during previous inspections. Although this may touch on
the question of negligence if it established that an inspector specifically advises an operator that a guard is not required at a particular location, I do not believe that the fact that an inspector
failed to cite a violation while on the mine property at any given
time may serve as a defense to the citation. This defense is one
that is often invoked by a mine operator as a defense to a citation
and it is a defense that can be invoked for practically every citation. However, as correctly pointed out by the petitioner at page 5
of its brief, such a defense has been consistently rejected. I con~
elude that petitioner's position on this issue is correct and respondent's assertion to the contrary is rejected.
"Significant and Substantial" Findings
Respondent takes issue. with the "significant and substantial"
findings made by the inspectors on the face of the citations issued
in this case. As far as I am concerned, the fact that an inspector
chooses to mark the "significant and substantial" box on the face of
a section 104(a) citation does not establish that conclusion as a
matter of fact. I can find nothing in section 104(a) that requires
an inspector to make such findings when he issues a section 104(a)
citation. It seems to me that if an inspector believes that the
conditions or practices constitute significant and substantial hazards, he should issue an unwarrantable citation under section
104(d)(l). ·In any event, I conclude that in the case of a section
104(a) citation, the question of an alleged "significant and substantial" hazard should be treated as part of the gravity issue
and that is what I have done in this case.

831

Clarity of Section 56.14-1
Respondent has advanced the argument that in order to establish
a violation of section 56.14-1; petitioner must establish that the
unguarded belt pulley parts cited were similar to gears, sprockets,
etc., that they were exposed, and that they were moving. As to the
similarity of the pulleys in question to the other enumerated parts
described in the standard, I find that the petitioner has established that they were similar. Although the standard is not a model
of clarity, I conclude that it sufficiently describes the types of
parts intended to be covered and respondent has not established anything to the contrary. As for being exposed, I conclude that since
the pulleys were not guarded, they were exposed within the meaning
of.the standard. With respect to the question as to whether they
were ·moving at the time of the citations, I find that this fact
need not be established to prove a violation. Since the equipment
in question concerns belt lines used to move materials, logic dictates that at some point in time the belts will, in fact, be _!!loving
and I conclude that this is all that is required.·· Under the circumstances, respondent's arguments that these factors may serve as an
absolute defense to the citations are REJECTED.
Having disposed of the individual citations which are in issue
in this proceeding, I feel compelled to make some comments and
observations which cut across all of the citations issued by the
inspectors in this case.· It has been most difficult for me to comprehend from the record adduced in this proceeding precisely what
MSHA's interpretive and enforcement policies are with respect to the
application of section 56.14-1. The standard seemingly provides for.
guards at certain belt locations where exposed_machine parts may be
contacted by persons. A literal application of that language would
require guards at all belt locations containing any of the machine
parts listed in the standard or containing any pinch points or
exposed parts of any kind. The problem is that other mandatory and
-advisory standards under the guarding and methods and procedures provisions of the safety standards set forth in Patt 56 governing sand,
gravel, and crushed stone operations deal with exceptions which
allow for contradictory and self-defeating application by industry
and Government enforcement personnel in the field. That situation is
aggravated by the promulgation of uncommunicated MSHA internal memoranda and policies advising its inspector force as to interpretation, but seemingly leaving those being regulated in the dark.
Examples 0£ what I believe are some of the somewhat contradictory
application of the machine guarding requirements are the following:
In citation 365010 the inspector obviously sought to
protect a person who would deliberately reach around the
installed guard and stick his hand into the pinch point.
The guard which had been installed on the belt in 1973 as
a result of a prior MESA inspector was apparently deemed

832

adequate.by MSHA until the March 1978 inspection which
resulted in the citation. In issuing the citation, the
inspector believed the guard should have extended further
forward to protect one from reaching around it. In such a
situation, advisor>: standard 56.14-3 would have been more
appropriate, and the inspector so stated, but since it is
advisory, he did the next best thing and cited 56.14-1,
which contains the somewhat loose and ambiguous language
"which may be contacted * * * ." It seems to me that if the
Secretary desires to protect someone who would foolishly
and deliberately reach around an existing guard and stick
his hand into a belt pinch point, then he should take steps
to promulgate the advisory standard as a mandatory standard
so that there is consistent and even-handed enforcement.
In issuing citation 365010, the inspector relied on a
"30 inch, arm's length" internal MSHA policy directive
which apparently had not been communicated to the operator.
Further, although the existing guard was installed as a
result of a prior 1973 citation under the very same section
cited in 1978, the inspector could not state with any degree
of certainty whether another inspector would again cite the
operator if he believed the guard needed to be further
extended. This leaves an operator in a somewhat precarious
position of not kno~ing what is expected of him from inspection to inspection.
In citation 367201, the inspector believed the purpose
of section 56.14-1 is to "remind" persons to shut down the
equipment before attempting to make belt or scraper adjustments. Since mandatory standards 56.14-29, 56.14-33, and
56.14-35 all seem to require the shut down of equipment
before lubrication, cleaning, or maintenance is performed,
and 56.14-6 requires that the guards be kept securely in
place while the equipment is being operated except for
testing,_ I fail to understand why an inspector has to
resort to section 56.14-1 to achieve what seems to be provided for these other mandatory standards. If the answer
lies in the fact that the Secretary wishes to guard against
foolish and deliberate acts of self-mutilation then he
should promulgate a safety standard to cover that situation, or as a minimum insure that the interpretations and
applications of pertinent standards are communicated to
the industry and consistently enforced.·
In citation 367204, the inspector was concerned over
the possibility of someone leaning into a belt area while
attempting to grease a moving belt, thereby exposing himself to the pinch point. Mandatory standard 56.14-35 prohibits .the lubrication of machinery while it is in motion

833

unless it is equipped with extended grease fittings or
cups. Here, the inspector did not know whether such
grease· fittings were present·, but I venture a guess that
if they were, he would still have cited section 56.14-1.
Thus, in this situation, an operator who greases a moving
belt by means of a grease fitting extending into a walkway
adjacent to the moving belt, in full compliance with section 56.14-35, would still be subject to a citation under
section 56.14-1.on the theory that the person performing
the greasing chores might in some way stand on his toes
or crawl into the pinch point area of the belt which is
located a foot or so from the edge of the belt. I have
some difficulty in comprehending such interpretive and
enforcement theories, particularly in situations where
the belt in this case was "protected" by a stop-cord
which MSHA accepts as an adequate "guarding device" for
moving belt lines, and which would.stop the belt if
someone fell against the cord.
In presenting the rebuttal testimony of the inspectors, it seems obvious that petitioner sought to stress
the fact that two repairmen were exposed to the hazardous conditions cited by the inspector. The problem with
this is that the repairmen were apparently performing
these chores in complete compliance with other applicable
standards. MSHA's theory simply begs the question and is
somewhat confusing and contradictory. For example, MSHA
does not require guards along the entire length of a belt
line on the theory that belt rollers and idlers do not
present the same type of pinch point hazard which is
present at the belt or tail or head where there is
greater tension on the belt. Thus, in the case of a man
walking along a loaded, moving belt, tapping and adjusting roller idlers, MSHA accepts a stop-cord or hand rail
as adequate devices to prevent that man from slipping on
the walkway and falling through the rail opening against
the loaded belt and getting caught between the idler roller
and belt. In response to that precise hypothetical setting, Inspector Worth indicated that stop-cords and handrails are acceptable protective devices, notwithstanding
the recognized hazard presented. Although he indicated
that the handrail would prevent the man from falling
against the belt in that situation, he obviously did not
consider it to ba ad~te protection at the belt pulley
location in citation 367201. It seems to me that a pinch
point present at a belt tail or head where the tension is
such as to prevent any belt movement is no different from
a hazard point of view than a loaded belt moving at high
speed where the load of the moving materials over a belt
. idler or roller does not allow for belt movement, thereby

834

creating a pinch point. Yet the two situations seem to
be dealt with differently in terms of what is required
under section 56.14-1.
During the course of these proceedings, the inspectors alluded to certain MSHA policies concerning applications of the guarding standards. One such policy is the
"30 inch, or arm length" rule. Another is the "guarding
by location" rule, and yet another is the policy concerning barriers or handrails which was alluded to by
·
Inspector Smith. The problem with these "rules of interpretation" is that no one seems to know about them except
the inspector who is issuing citations. It seems to me
that there should be some better way to promulgate and
enforce guarding standards which are consistent, direct,
and understandable, not only to the inspector, but to
industry people who are expected, and I might add on the
basis of the record here, willing to comply, and who may
be subjected to plant closures and civil penalties for
failing to do so.
·
During the course of these as well as other guarding
violation proceedings, MSHA's inspectors seem to be relying on generalized and stereotyped conclusions that persons walking or working along a walkway parallel to a
moving belt are ipso facto placed in a hazardous position since they may inadvertently slip and fall into a
pinch point at the tail or head pulley, thereby incurring serious or fatal injuries. That is a real concern
that I share with the inspectors, and from the testimony
that I have heard in this case, it is a concern shared by
industry people as well. However, problems arise when an
inspector attempts to apply these generalized precepts to
a specific work-environment situation at any given operation without any real ~valuation of all of the prevailing
facts and circumstances.
While I accept the fact that a person shoveling around
an unguarded belt tail pulley may catch his shovel in the
pinch point, I fail to understand how the inspector can
conclude that is the case if the evidence shows that no
such shoveling ever takes place at that location. While I
accept the fact that a person reaching in to grease a tail
pulley may become entangled in a pulley pinch point which
is unguarded, I fail to understand how an inspector can
reach that conclusion in a given case if he does not know
whether there is a grease extension present which allows
for greasing from a safe distance without the need for a
guard. And, while I share an inspector's concern for the
protection of a fool who would deliberately place his hand

835

into a pinch point, I believe that the only rational way
to prevent.that from happening is to promulgate a "fool
safe" safety standard stating that precise.proposition,
rather than attempting to apply standards which are fraught
with nebulous exceptions and language that no reasonable
person can understand.
ORDER
On the basis of the foregoing findings and conclusions, the
following citations are VACATED and the petition for assessment of
civil penalties, insofar as those citations are concerned, is
DISMISSED:
Citation No.

Date

]0 CFR Section

365010
367203
367204
367205

03/29/78
03/30/78
03/30/78
03/30/78

56.14-1
56.14-1
56.14-1
56.14-:-1

On the basis of the foregoing findings and conclusions, the following citations are AFFIRMED, and civil penalties are assessed as
follows:
Citation No.

Date

30 CFR Section

Assessment

36 7201
367206
367207
367208

03/30/78
03/30/78.
03/30/78
04/06/78

56.14-1
56.14-1
56 .14-1
56.14-1

$75
75
75
90

Respondent IS ORDERED to pay the .civil penalties assessed in this
proceeding, as indicated,above, in the total amount of $315 within
thirty (30) days of the date of this decision.

/~4~£ti
/~.
Geo'tge A./foutras
/~

Administrative Law Judge
Distribution:
Ms. Ann Rosenthal, Trial Attorney, Mine Safety and Health
Administration, U.S~ Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203
Michael T. Heenan, Esquire, Kilcullen, Smith & Heenan,
1800 M Street, NW., Washington, DC 20036 (Certified Mail)
Standard Distribution

836

-~

FEDERAL MINE SAFETY Ai"'<!D HEAtTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE I.AW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 3, 1979

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (HSHA),
Petitioner
v.

Docket No. DENV 78-574-PM
A.O. No. 02-00151-05001
San Manuel Mine

MAGMA COPPER COMPANY,
Respondent
DECISION
Appearances:

Marshall P. Salzman, Trial Attorney, Department of
Labor, Office of the Regional Solic.itor,
San Francisco, California, for the petitioner;
N. Douglas Grimwood, Esq., Phoenix, Arizona, for
the respondent.

Before:

Judge Koutras
Statement of the Proceeding

This proceeding concerns a petition for assessment of civil penalties filed by the petitioner against the respondent on September 25,
1978, pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 820(a), charging the respondent with
14 alleged mine safety violations issued pursuant to the Act and
implementing safety standards. Respondent filed a timely answer in
the proceeding and requested a hearing regarding the proposed civil
penalties initially assessed for the alleged violations. A hearing
was held in Phoenix, Arizona, on March 8, 1979. The parties filed
posthearing briefs, and the arguments presented therein have been
considered by me in the course of this decision.
Issues
The issues presented in this proceeding are (1) whether respondent has violated the provisions of the Act and implementing regulations as allegeJ in the petition for assessment of civil penalties,
and, if so,. (2) the appropriate civil penalties that should be
assessed for each proven citation, based upon the criteria set forth

837

in section 110( i) of the Act. Additional issues raised by the parties
are discussed in the course of this decision.
In determining the amount of a civil penalty assessment, section
llO(i) of the Act requires consideration of the following criteria:
(1) the operator's history of previous violations, (2) the appropriateness of such penalty to the size of the business of the operator,
(3) whether the operator was negligent, (4) the effect on the operator's ability to.continue in business, (5) the gravity of the viola. tion, and (6) the demonstrated good faith of the operator in
attempting to achieve rapid compliance after notification of the
violation.
A£plicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, P.L. 95-164,
effective March 9, 1978, 30 u.s.c. § 801 !:! ~·
2.

Section llO(a) of the Act, 30 u.s.c. § 820(a).

3. The rules and procedures concerning mine health and safety
hearings, 29 CFR 2700.1 ~ ~.
DISCUSSION
Stieulations
The parties stipulated that the respondent is a large mine oper· ator, has no history of previous violations; and that any civil penalties assessed by me in this proceeding will not adversely affect
respondent's ability to remain in business. They also stipulated
that the inspections referred to in the citations issued· in this
proceeding did, in fact, occur on the dates indicated and that the
respondent received the citations (Tr. 4).
Withdrawal of Citation and Settlement
Petitioner's motion to withdraw Citation No. 371163, April 13,
1978, 30 CFR 57.15-3, was granted from the bench and this alleged
violation is dismissed (Tr. 5). With respect to Citation Nos.
376625 through 376628, all issued on May 15, 1978, for violations of 30 CFR 57.4-23, petitioner moved to consolidate these into
one violation and indicated that the parties have reached a proposed
settlement in the amount of $140 and submitted same for my approval.
Arguments were heard on the record, and the motion and proposed
settlement were approved (Tr. 192-196) •
. With respect to the remaining citations which are the subject
of this proceeding, testimony and evid_ence was adduced by the parties

838

in support of their respective positions and a discussion of the
citations and the evidence adduced follows below~
Citation No.:__1]1113, -April 18, 1978, 30 CFR 57.12-32, states as
follows:
Cover plates were not installed on electrical junction
boxes on 2075 level in panel 27A Rse. Station (pony set)
1fl3 and panel 27B, Rse. Station (pony set) 114. The boxes
·were located adjacent the pony set ladderways where they
could be easily contacted and contained energized circuits
(wiring). The pony sets were used frequently during shifts.
Section 57.12-32, provides:. "Mandatory. Inspection and C'-Over
plates on electrical equipment and junction boxes shall be kept in
place at all times except during testing or repairs."
Petitioner's Testimony
MSHA Inspector Warren C. Traweek testified that he inspected the
mine in question during various stages in April and May of 1978. He
described the mine as a multilevel underground operation primarily
producing cooper, and the minerals are extracted by means of the
"block caving" mining method. He confirmed that he issued the j unction box citation (No. 371113) during the course of his inspection
and after discovering the cover plates missing. The junction boxes
are used to control a system of block or light signals for controlling the haulage train (Tr. 5-9).
Inspector Traweek indicated that the failure to install the cover
plates can result in serious injury or even death to an employee if
he should happen to come in contact with the energized circuits
inside the junction boxes. Although the boxes were immediately adja.cent to the ladderway or passageway, and the area is frequently used
_during the shift that the block is in operation, he believed that the
chances of an accident causing an electrical shock to occur was
unlikely_ since the wiring inside of the junction boxes was wellinsulated and welltaped. He believed the operator should have known
about the condition because any time that a block is in operation,
the area is traveled frequently by a supervisor who .is assigned to
there and his duties would include visits into the pony sets on a
regular basis. When he pointed out the infraction, the operator
immediately called an electrician or possibly two electricians. When
the electrician arrived, he did not have the particular size of junction box cover; however, the plates were installed when he returned
to the mine a week later, but the inspector did not know when they
were actually installed (Tr. 9-12).
On cross-examination, Inspector Traweek stated that he did not
notice whether the junction boxes were grounded_, and therefore did

839

not know whether that fact would have an effect on whether or not
electricity could be conducted. Had the circuits been energized on
April 18, 1978, which he believed they were, and had an employee.
touched such wiring, he could have been injured or killed. Had there
not been any exposed wiring, it is unlikely or improbable that an
employee would come into contact with an energized circuit; however,
it would not be impossible. The junction box was open, and the wires
appeared to be well-insulated and well-taped, but he would not stick
his finger in there to see if they were or not. The employee who
was working in the area was standing on a wooden platform which was
wet and the wetness of the area would possibly cancel out the insu1.adng effects of the wood (Tr. 12-17).
Inspector Traweek indicated that the lack of junction box covers
would cause the insulated wires to become worn over a period of time,
but he conceded that this would happen anyway in an underground mine
environment (Tr. 17-18). Although he terminated and abated the notice
wh~n he returned to the mine on April 11, he does not know when the
condition itself was abated earlier but believes it was accomplished
rather quickly. He also indicated that the two junction boxes were
physically located next to a vertical ladder, which would be the
access way to the raise station. An individual climbing or stepping
off the top of the ladder could contact the boxes with an elbow or an
arm. On a given day, there would be at least two employees assigned
to the panel and they would go up and down the ladderway numerous
times during the day. In addition, their supervisor would probably
be in the raise station from time to time (Tr •. 18-20).
Respondent's Testimony
Onofre Tafoya, general haulage foreman, described the junction
box in question and indicated that it is used as a signaling device
for the motorman. The boxe·s are grounded to a main feeder that runs
the length of the whole panel, and they are connected to another metal
.frame which is also grounded. The wires on the inside of the junction box are taped with rubber tape on the bottom, and with friction
tape on the top. In the past, there have been p~oblems with keeping
the covers on the junction boxes because some of the men take them
off. The condition of the wires inside the junction box was good,
and they were tucked back up inside the cavity of the box. The only
thing wrong with them was that the covers were not on them. The
wooden staging or wooden floor near the junction boxes was damp in
order to keep the dust down, and the.floor is wet down when men work
there (Tr. 20-23)~
On cross-examination, Mr. Tafoya indicated that the entire box
is frame grounded and that he assumed that if someone· touched one of
the live wires they would be shocked but not electrocuted, but he is
not an electrician and this was his layman's opinion. The voltage on
the box is 110, but he did not know the amperage (Tr. 24).

840

On redirect, he explained that the mine has experienced problems
in keeping the cover plates on junction boxes generally and that the
company has-conducted studies as to how to solve the problem, including locking the covers (Tr. 28). The·covers were put back on the
junction box by the end of the shift in which the citation was issued
(Tr. 29) •
Robert L. Zerga, mine superintendent, testified he is an electrical engineer and was employed as superintendent at the time the
citations issued. He testified with regard to the difficulties of
maintaining covers on the boxes and stated that the mine had experienced serious problems with vandalism and tampering in that people
like to remove the screws and take the box covers off. The foremen
are instructed to be aware of missing junction box covers and a
six-point check system whereby each man is responsible for locating
and reporting unsafe conditions is also stressed. In the San Manuel
Mine, there are approximately 1,800 draw points, and it is very
difficult to catch anyone tampering with a junction box. Junction
boxes can be located in various areas and it is extremely easy for
a car-loader to tamper with one without anyone seeing him. He indicated that a wire that is fully insulated will not shock any one,
even if he were standing on a wet surface (Tr. 30-32).
On cross-examin?tion, Hr. Traweek stated that he did not know
why anyone would-want to remove covers from junction boxes. Although
one may not receive a shock from an insulated wire, if the insulation
were worn and defective, a shock is possible and he estimated that
100-300 junction box covers a year are replaced at the mine (Tr. 3236).
Citation No. 371115, April 27, 1978, 30 CFR 57.3-22, states as
follows:
A slab of loose concrete was observed in the back of
panel 7A between #14 and #15 loading stations (pony sets)
on the 2375 level. Employees travel through the area
frequently. A test using a scaling bar was conducted to
make the determination.
Section 57.3-22 provides:
Mandato;rz. Miners shall examine and test the back,
face, and rib of their working places at the beginning of
each shift and frequently thereafter. Supervisors shall
examine the ground conditions during daily visits to
insure that proper testing and ground control practices
are being followed. Loose ground shall be taken down or
adequately supported before any other work is done.
Ground conditions along haulageways and travelways shall
be examined periodically and scaled or supported as
necessary.

841

Inspector Traweek testified that he observed the slab of concrete
described in the citation in the roof between the Nos. 14 and 15 loading stations, and it was 2 feet by 3 feet, but he did not know its
thickness. It had moved a few inches· from its original position and
the danger presented is that if the block was to fall or drop, individuals in the area could be injured or possibly killed. The chances
of the slab falling was improbable, but unless the condition was
corrected, it could deteriorate due to frequent blasting in the area
which, in turn, caused ground vibration.
Mr. Traweek believed the operator should have known of the condition because anytime the level or panel is active, employees·and
supervisors, would be traveling throughout the drift or tunnel continuously. On a normal shift, two car-loaders and a supervisor would
be working in the area. The concrete in and around the area was not
in the best of condition, and he pointed out the condition to the
operator's representative who was with him on the inspection. Since
it was not the type of situation that the operator's representative
could immediately correct himself, they left the area, and he did not
know when the actual abatement was accomplished, but he believes
abatement was achieved 2 or 3 days later by removing the block of
concrete (Tr. 38-42).
·
On cross-examination, Inspector Traweek conceded that at the time
he viewed the c'"'Ond'ition cited, the concrete block was not loose and
he could not get it to move. However, sometime in the past when the
block had broken and become displaced, it was loose and there had
been movement. Had he known that it would take two men an hour to bar
the piece of concrete down, he still would have issued the citation.
Not all ground that is moved in a haulageway creates a hazard, but it
does involve a judgment call (Tr. 42-L•5).
On redirect, Mr. Traweek stated that the concrete was located
in such an area that if it did fall, it could fall on a person. He
visually observed that it had moved sometime in the past, but he did
·not know when. Had he been able to move the concrete with a scaling
bar, he may have issued an imminent danger order. He believed the
concrete was loose at one time and might move again. The general area
up and down the whole dip for quite a few feet was fairly bad (Tr. 4546) ~
On recross, Mr. Traweek testified that he is familiar with the
phenomenon known as "keying," and stated that it occurs when loose
material or concrete is keyed in with other pieces of rock or concrete so that it is not displaced totally and forms like a keystone
in an arch held in place by natural forces (Tr. 47-48).
In response to bench questions, Mr. Traweek stated that the
ent{re drift tunnel is supported by concrete. He characterized the
slab in question as loose in his notice because he believed that at

842

some prior time it had shifted, but at the time he tested it with the
bar, it was firm, and by deterioration, he meant the concrete had
been in one piece but was breaking up (Tr. 49). He observed the
condition after it was abated, and the concrete had been removed and
was laying up against the lefthand side of the rib. The cavity was
then keyed to the other material and was safe (Tr. 51).
Respondent's Testimonx
Mr. Tafoya stated the haulageway tunnel is arch shaped and supported by 18-inch thick concrete with steel c~ps buried in it. Block.
·caving causes ground movement and keying keeps broken ground in place.
The areas are cleaned and scaled daily, and when informed of the
concrete citation, he immediately phoned his haulage supervisor and
told him to get it fixed promptly. Since he was interested in getting
the notice abated before Mr. Traweek left the mine, he left for the
surface of the mine, and after he arrived, he met the haulage foreman
who told him that it was impossible to remove the piece of concrete.
In order to remove the concrete, the foreman used a scaling bar as a
long 5-foot chiesel and Mr. Tafoya used a doublejack, and while the
foreman was holding the scaling bar, he hit it, and together they
managed to chip away enough concrete in order to get the piece of concrete to go out one enq. Although he and the foreman worked feverishly for an hour to abate the condition before Mr. Traweek left the
level, when he tried to locate Mr. Traweek, he had left. However, the
condition was abated within an hour and a half after it was observed
by the inspector (Tr. 53-58).

Mr. Tafoya stated that the general area in which the piece of
concrete was located was deteriorating, and they had to remove quite
a few pieces of concrete by scaling and they had shored up with timber
in other places, although the area from where the piece of concrete
was removed was never shored up and the cavity from where it came from
has remained the same and was as safe as it is now (Tr. 58-59).
In response to question~ from the bench, Mr. Tafoya stated that
·although Inspector Traweek gave them a day in which to abate the condition, that is, until 8 a.m. the following day, he was anxious to
have the condition abated before Mr. Traweek left the area, and it is
normally his practice to have citations abated as rapidly as possible.
Although he had to pry down the piece of concrete with a chisel and a
doublejack or sledgehammer, he did not feel that the concrete was
going to fall out unless the ground movement was going to become
severe, which it did not (Tr. 60-61).
Citation No. 371116, May 9, 1978, 30 CFR 57.15-6, states as
follows:
·Protective clothing (gloves, etc.) was not provided
or used during operations requiring contact with, or
·
hand immersion in, Houghton, Houghto-clean 221 solvent.

Employees frequently contacted or inunersed hands in the
solvent during regular cleaning operations~ Skin contact warning lables were attached to the solvent (manufacturer's) shipping/ storage barrels. 2075 level car
ship.
·
Citation Nos~ 371117i 371118, and 371119, May 9, 1978, 30 CFR 57~15-6
The conditions or practices described in these citations are
identical to those cited in citation No. 371116, except for the fact
that they allegedly occurred at different locations, namely, the
2075 level locomotive shop, the 2375 level car shop, and the 2375
level drill shop.
Section 57.15-6 provides:
Mandatory. Special protective equipment and special
protective clothing shall be provided, maintained in a sanitary and reliable condition and used whenever (1) hazards
of process or environment, (2) chemical hazards, (3) radiological hazard~, or (4) mechanical irritants are encountered
in a manner capable of causing injury or impairment.
Inspector Traweek testified that he is familiar with the solvent
known as Houghto-Clean 221, which is a cleaning solvent for machinery
and machinery parts, and that he observed the solvent at the 2075 car
shop, the 2075 locomotive shop, the 2375 level car shop and the
2375 level drill shop. He also observed employees who were working
in the area engaged in activities w!J.ich required them to inunerse their
hands in the solvent. These employees were working in maintenancetype shops such as overhaul, cleanup, repair, and underground--type
shops and they would eventually have to wash parts in the solvent.
None of the employees at the four locations were wearing protective
equipment for their hands. According to the manufacturer's label,
the danger of immersing one's hands in the solvent without gloves or
·protective equipment is skin irritation. He identified a label taken
from one of the solvent drums (Exh. P-1). In addition to the warning
that appears on the label, Inspector Traweek reached the conclusion
that the solvent could irritate one's hands from a complaint of skin
irritation from an employee who worked in one of the shops and from
information supplied to him by the respondent, which was in the form
of a description of the solvent containing warnings "avoid skin and
eye contact, may cause irritation on prolonged exposure. In the
event of skin contact, wash thoroughly with soap and- water" (Exh.
P-2, Tr. 63-72).
Inspector Traweek testified that in the four. rooms which he
inspected, three had no gloves or other protective equipment. In the
2075 locomotive shop, the shop foreman or possibly the shop leadman,
indicated that he had protective gloves, but when he asked to see the

844

gloves, he could produce only one glove that was dust-coated and had
obviously not been used. He believed the respondent was aware of the
conditions because of the manufacturer's label which was attached to
each drum, the complaint of which it had knowledge, and .because of
the literature that the company had supplied him with as far back as
1975 and possibly earlier. He discussed the need for gloves with
supervisory personnel, but their response was that the reason they
did not have any gloves was because they have no need for any. He
estimated that a number of employees are exposed to the solvent
danger, but that only one employee at a time uses the solvent, and
in different operations it would be necessary to clean the parts every
day. He brought the condition to the attention of the safety engineer
who was accompanying him on the inspection and when he went back to
abate the notice, the gloves had been provided (Tr. 72-74).
·on cross-examination, Mr. Traweek indicated that not all individuals are subject to skin irritation if exposed to the solvent.
With regard to the person who complained about suffering skin irritation, he stated that the person had previously suffered welding flash
burns which were irritated by exposure to the solvent. He asked
employees about the use of gloves, and was .told that they were difficult to use because the men had to handle small machine parts. He
did not talk to the person who complained, nor did he inquire about
the availability of barrier creams. In addition to the four shops or
areas previously mentioned, he stopped at a fifth place and gloves
were provided in that location. In the course of his inspection of
the rooms, no one in any of the rooms told him that they were in fact
using protective cream nor did any management personnel ever tell him
that such cream was being used, and he did not see any protective
creams (Tr. 74-83).
In response to questions from the bench, Inspector Traweek testified that al though in only one of the .four locations did he actually
observe an employee with his hands immersed in the solvent, he did
observe employees at the other locations engaged in activities that
.would ultimately require use of the solvent. He did not take a sample
of any of the solvent or subject it to any chemical analysis, and the
respondent voluntarily produced information for him regarding the
danger. involved subsequent to the issuance of his citation. He did
not know when the conditions were actually abated, but it was possible
that they were abated earlier than the time he had fixed for abatement. He believed the old advisory st~ndard, 57.15-6, requiring the
use of gloves to be a better standard than the one cited (Tr. 84-90).
Reseondent's Testimony
Clifford O. Hamilton, maintenance planning foreman, testified
that he is responsible for all plant cleaning solvents, oils, and
lubricants, and that Houghto-Clean 221 was first used in 1975. Prior
to that time Houghto-Clean 220 had been used with no complaints about

845

skin irritation. Complaints were received when Hougto-Clean 221 began
being used, and after receiving complaints, he took samples from the
drum in question and sent the~ to the chemical lab at the plant and
contacted the manufacturer. Magma Copper's lab could find nothing
that would cause the degree of burning that was claimed by the complaining employee, and the manufactuer of the solvent stated that he
felt that it was safe and that it should not have caused any burning
to the degree of removing hair. The manufacturer thought that it
had been contaminated with something. Data Sheets received from the
manufacturer (Exh. R-1) concerning Houghto-Clean 221 indicate that
when it comes in contact with the skin one should "wash with soap
and water," and that "local effects upon skin may have a defatting
effect on sensitive individuals" (Tr. 92-96).
The results of the Tests conducted on a sample of the solvent
for a period of 16 hours showed no signs of skin irritation as a
result of exposure. Gloves are stocked in the warehouse, and barrier
creams have been available throughout the mine for as long as he has
been employed there. Because of the citations, the respondent has
made it mandatory that whenever the solvent is used, employees must
wear gloves. However, employees complain about wearing gloves (Tr.
96-101).
On cross-examination, Mr. Hamilton stated that barrier creams
are a warehouse item used throughout the ~ine, but he does not know
whether any such creams were actually on hand in any of the four
locations cited (Tr. 101-102).
Citation No. 371120, May 9, 1978, 30 CFR 57.4-2, states as
follows:
The Houghton-Clean 221 solvent storage and use area
in the 2075 level car shop was not provided with a sign
warning against smoking or open flame. The solvent
(manufacturer's) shipping/ storage barrels had combustible
liquid warning labels attached.
Section 57.4-2 provides: "Mandatory. Signs warning against
smoking and open flames shall be posted so they can be readily seen
in areas or places where fire or explosion hazards exist."
InsEector Traweek testified that Houghto-Clean 221 was used in
. the 2075 car shop area, and there was no sign in the immediate
vicinity of the solvent warning. against smoking or open flame in and
around where the solvent was being used. In his opinion, the solvent,
if ignited, could cause a fire or explosion, and his conclusion is
based initially on the manufacturer's warning label attached to each
drum, which states "Caution. Combustible liquid." "keep away from
light, heat, spark and open flame." In reaching his conclusion that
the solvent could cause a fire or explosion if .ignited, he also relied
on documents provided him by the respondent (Exh. P-2), which state

846

that the flash point (undiluted) is 190 degrees F~hrenheit. In addition, the research work in the National Fire Protection Code (Exh.
P-6), led him to conclude that it is combustible (Tr. 109-113).
Inspector Traweek stated that he did not know the exact number
of people exposed to the solvent hazards, but it would most likely be
one individual at a time, although it could possibly be two. He
believed that the respondent should have been aware of the existence
of a hazard due to the manufacturer's label. He further believed
that the respondent should have been aware of the lack of a sign
since the shop is generally used on a daily basis on a generally
busy shift and there are supervisory personnel such as a leadman or
a foreman in the shop. When he returned to the mine to abate the
citation, approximately 2 o~ 3 days later, the signs were in place
(Tr. 114).
On cross-examination, Inspector Traweek testified that he issued
the citation because he thought that the solvent was a combustible
liquid under Class 3-a of the National Fire Protection Code. Class
3b. combustibles have flash points above 200 degrees, and class 3a are
between 140 and 200 degrees. He was accompanied on the inspection by
Mr. Joe Questas, a mechanical foreman of some type, and by Mr. Ward
Lucas, a safety engineer. He recalls a conversation with a man by the
name of Meier, who was the foreman of another locomotive shop and who
told him that solvent was used straight from tlle barrel without dilution. He recalls from his notes a conversation with Mr. Davis about
the issue of protective clothing but he does not recall a- conversation
with Mr. Davis about the fact that the solvent was used in a solution
with water in the place cited (Tr. 114-119). ·
In response to questions from the bench, Inspector Traweek stated
that he did not take a sample of the solvent nor did he subject it to
testing because he relied on the word of one of the shop supervisory
personnel, and ·the manufacturer's' label and letter that the product
worked best undiluted. The solvent that he found in the area that he
cited was not in a no-smoking posted zone. He did not observe anyone
·smoking in the area. It is general practice in the mine to transfer
thi.s particular solvent from 55-gallon drums into the cleaning bin
itself, but he did not know the procedure that is followed in disposing of it (Tr. 121-124).
Respondent's Testimonx
William J. Brinkman, chief industrial hygienist, .defined the
term "flash point" as the temperature at which a given liquid or
solvent is warm enough so as to give off a sufficient concentration
of vapors above its surface so as to support combustion if the vapors
pass over an open flame. The fire hazard that is.posed by a liquid
is created by the evaporation of the liquid, i.e., by the fumes that
are given off by the evaporation. A sample of the solvent was taken

847

at the mine and he submitted it to Magma Copper's Technical Services
Laboratory and they arrived at a flash point ·of 205 degrees Fahrenheit.
The Houghton 221 solvent which is used at the mine is Class 3-b
according to the standards of the National Fire Protection Agency
(Tr. 125-129).
On cross-examination, Mr. Brinkman testified that he did not
know where the sample that was tested came from, but he submitted it
on July 6, 1978, the same day it was delivered to him. Any given
amount is guaranteed by the manufacturer not to be below 190 degrees,
but between 190 and 200 or above (Tr. 129-130).
Citation No. 376608, May 10, 1978, 30 CFR 57.11-12, 3tates as
follows: "The chain guard was not secured in place across the 3-D
shaft compartment opening on the first deck (work deck) below the
main head sheave deck. The hazard observed was over 100 feet above
the ground on the 3-D head frame."
Section 57.11-12 provides: "Mandatory. Openings above, below,
or near travelways through which men or-;aferials·may fall shall be
protected by railings, barriers, or covers. Where it is impractical
to install such protective device:;, adequate warning signals shall be
installed."
MSHA inspector Chester A. Pascoe testified that he issued the
citation on the head frame which is used to support the head pulley
or head sheaves over which the hoist rope travels down the shaft to
be hooked to a hoisting device used for men and materials. He
identified Exhibit P-7 as a photograph of such a typical head frame.
He observed an opening into the shaft compartments off the work
deck, and it was not protected by a railing, barrier, or cover since
the safety chain that had been provided to span the opening to keep
people fr.om falling down into it was down and buried in 2 to 3 inches
of rope dressing and grease, etc., on the work deck floor. He con·sidered this area to be a travelway because one has to cross the
opening to get to the far side of the head frame in order to perform
maintenance and inspections, etc. The purpose of the chain is to
prevent a person from accidentally walking or falling off into the
shaft compartment which is over a 2, 000-foot drop and is similar· to
an elevator shaft. The chain is fixed between the pipe rails around
the shaft compartments. The likelihood of someone falling into the
opening is very improbable since the area is not frequently traveled
and those persons who do frequent the area come there. for a specific
purpose. Maintenance and supervisory personnel usually travel through
the area several times a year, and at any given time not more than
one person is exposed to danger. The operator should have been aware
of the condition since it is an obligati~n of a s~pervisor to inspect
the work areas, and if this had been done, he· would have discovered

848

that the chain was down. When the condition was pointed out, a man
was brought down immediately and the chain was dragged out of the
grease and hung back up on the hook (Tr. 132-139).
On cross-examination, Mr. Pascoe identified a reasonable sketch
of the work deck area which he cited (Exh. R-2), and he indicated
that people would have reason to be on the walkway of the A-frame to
clean up, and on the day he was ther~ pipe and wood was lying on the
walkway, and he observed people there who had come to abate another
citation concerning the cleaning of head frames. In addition, a
person or supervisor inspecting the head frame would also have reason
to be there.
In the normal course of business, mechanics are assigned to the
deck, which is approximately 100 feet in height, to work on cages,
skips, etc. While he was in the area, there were no employees working around the openings, and he could not state whether anyone was
assigned to wOrk there on a regular basis. He did see foot prints on
the rope dressing on the platform which indicated to him that people
had been in the area. He did not believe that there would be any
employees being transported up and down the hoisting compartment on
a regular basis, and he did not kn.ow how frequently employees come up
to the deck. He did not observe anyone performing any work in any
place on the deck other than in connection wit~ another citation that
he had previously issued. While the hoist compartment is not a walkway, the walkway where people have to travel is. Employees who are
there can tie off their safety belts on the handrails. Maintenance
people would have occasion to come up to the deck to maintain guides
and the majority of the work could be done from the top of the skip
(Tr. 139-146).
In response to bench question!_, Mr. Pascoe stated that the chain
was installed, but one end was uncoupled and dropped down and the
chain is a railing barrier or cover since it is permanently connected
on one end and hooked on the other, and it was simply unc0upled (Tr •
. 147-148).
Respondent's Testimonz
Mr. Robert L. Zerga testified there are two means of access to
the head frames, one up a hoist or elevator and the other up a
ladderway. Persons employed as riggers would have occasion to use
the deck.
With respect to Exhibit R-2, he knows of no normal maintenance
function that is performed at the far end of the grading. This is
not the type of place to which an employee would stray, and there
is nothing in the area of the platform that is normally inspected.
Regarding cleanup of the deck, his basic policy is not to clean up

849

the area unless it is to be used for some specific purpose, and
persons working on the frame decks must be hooked up by tag lines
(Tr. 150-154).
On cross-examination, Mr. Zerga stated that the only machinery
on the platform in question is the skip compartment and skip guides,
and there is nothing there that would normally be inspected. As far
as any cleanup is concerned, the only things cleaned would be rope
dressing or dust and dirt, and people would not go to the area to
· clean those materials unless materials were brought to the area on
the skip, and that would be cleaned as a basic thing (Tr. ·154-155).
Citation No. 377966, Max 11, 1978, 30 CFR 57.12-20, states as
follows: "The hoist systems office electrical control center was not
provided with a 'like potential' (insulating mat). The control center
was exposed to the elements (weather conditions)."
Section 57.12-20 provides:
Mandato~.
Dry wooden. platforms, insu :..ing mats,
or other electrically nonconductive material shall be
kept in place at all switchboards and power-control
switches where shock hazards exist. However, metal
plates on which a person normally would stand and which
are kept at the same potential as the grounded, metal,
non-current-carrying parts of the power switches to be
operated may be used.

MSHA inspector Clarence Ellis, testified he has been so employed
for about 3 years nnd formerly worked for Magma Copper as an underground mine supervisor. He is not an electrician but has taken most
of the MSHA electrical courses and is taking correspondence courses
from the Beckley Mine Safety Academy. Three years ago he trained for
about 3 months with an electrical inspector. He inspected the hoist
systems electrical control center on May 1, 1978, and described a
·typical load center as "a spot at any mining property where you would
have a group of switches grouped in one spot." The location cited
was basically a group of switches located outside at one spot in the
open and the spot where an operator would stand to operate the
switches was not provided with a wooden platform or insulating mat
and a person would be standing on the earth when he touched the
equipment. Such a situation presents an electrical shock hazard
because the potential between the person touching the. switching gear
and the gear itself would be different. Normally, the potential
·should be the same. He defined the term "different potential" as
follows:
Potential on -- in electrical people -- when
electrical people are using the term potential, potential
means a difference in voltage bet'ween two ·(2) points. You

850

might have, say on this desk if it was made of metal and
that desk was made of metal, you might have two hundred
and twenty (220) volts on this desk and one ten (110) on
that desk and you would definitely have a difference in
potential between the two. If the two were connected to
two (2) separate grounding systems and you contacted both
of them at the same time, you would receive a shock at
that point if there were unplanned currents on the equipment at that. time.
Inspector Ellis indicated that unplanned currents, or a short,
be required to result in the shock condition he described, and
the resulting injury from any shock would depend on the voltage and
amperage involved. Most people standing on the bare earth and
receiving a shock would probably die. However, he had no idea of the
amperage involved in the switching gear in question but was told by a
Mr. Lucas from the company's safety department that it ranged from a
low of 110 volts to a high of 480 volts. The KVA, or kilovolt rating
of the transformers supplying the power to.the load center would
determine the actual amperage, but this can only be determined by a
physical test. However, if one light bulb were burning in the building it is likely that at least one amp would be flowi~g through the
switching gear. He doubted whether anyone cou~d survive one amp of
current. He believed that an insulating mat placed in front-of the
load center would insulate one from a shock hazard. However, the
hazard would only be presented if the phase went to ground, and an
insulating mat would insulate a person from the earth (Tr. 156-165).
~ould

Jnspector Ellis testified that the chance of a shock hazard was
small and that a hazard would only exist if the equipment malfunctioned
at the precise time someone was touching it while standing on the
earth without an insulation device. One person would be exposed to
the hazard. He believed that the respondent should have been aware
of the condition cited because it was located near a building where
the mine superintendent and supervisors had offices and they would
walk by the load center while going in and out of the building. An
insulating mat was installed when the condition was pointed out (Tr.
166-167).
On cross-examination, Inspector Ellis testified that he did not
determine whether there was in fact a difference in potential present
but simply knew that there was such a difference in potential between
the earth and the grounding system of the plant. When asked how he
knew this he said--"It's just a matter of fact.*** I know it is."
However, he had no knowledge of the plant grounding system, but indicated that the resistance to the ground anywhere on the property was
25 ohms. He did not know the earth resistence and made no te-st to
determine it (Tr. 168-170).

851

In response to questions from the bench, Inspector Ellis testified that he did not know the specific equipment supplied by the load
center in question and did not go instde the office trailer house in
question. The load center consisted of 7 or 8 switch boxes which he
believed controlled more than the office. The switch boxes were of a
square D-type, approximately 12 x 18 x 6 inches, with three fuses to
each box. From his experience, someone touches every electrical
switch box on mine property at least once a week. He did not recall
·precisely when the condition was abated (Tr. 172-173).
Respondent's Testimony
Mine superintendent Robert Zerga, an electrical engineer, testified that he is familiar with the electrical system in question and
he identified Exhibit R-3 as a schematic of the electrical control
center in question. He discussed the different safety features
installed on the center and stated there was no electrical energized
circuit with which a person could accidentally come in contact.
Everything that can be touched is grounded to earth by means of
copper grounding going to the central grounding system. He stated
t.hat in order for an electrical potential to occur, the ground wire
would have to be lost and a current carrying conductor would have to
come in contact with a metal enclosure. The system which was
installed at the time of the citation is perfectly acceptable by the
National Electrical Code, and he believed the citation issued because
of a complete misinterpretation.of the standard by the inspector. He
described the plant grounding system, and he stated that the potential hazard described by Inspector Ellis would not exist provided the
grounding system was intact {Tr. 176-181).
On cross-examination, Mr. Zerga testified that as long as the
ground wire is intact, even though defective, it will function as a
ground. The plant ground wire system is checked annually under
Federal law and it was checked and found to be intact after the
citation issued. He reiterated that two events would have to occur
for a hazard to exist, namely, the loss of the ground and a short
circuit, and this was a very small possibility (Tr. 181-182).
In res~onse to bench question_!, Mr. Zerga testified that one
would approach the power center and simply pull a switch to turn it
off and the switch is insulated from the power conductor. The control
center provides power for the trailer house for lighting, a heater,
and a fan for cooling in the summer (Tr. 183). Inspector Ellis
indice.ted that the power center was waterproofed and well-insulated
(Tr. 190).

852

Findings and Conclusions
Fact of Violation--Citation No. 371113, 30 CFR 57.12-32
I find that the preponderance of the evidence adduced in this
case supports a finding of a violation of section 57.12-32 as charged
in the-citation. Although respondent's evidence indicates that mine
employees are apparently tampering with the cover plates, that fact
may not, in my view, serve as an absolute defense. The standard
requires that cover plates be kept in place at all times except during testing or repairs, and respondent's evidence does not rebut. the
fact that the cover plates cited were not so maintained. The citation is AFFIRMED.
Gravity
Petitioner conceded that since the wires inside the uncovered
junction boxes were insulated and taped, the chances of any electrical
shock occurring under the conditions as they existed at the time of
the inspection were small. Respondent's evidence establishes that
the junction boxes in question were grounded and that the wires were
well~insulated and that an electrician was irrnnediately called and
the covers were put back on th~ boxes by the end of the shift. While
it is true that deterioration may occur if covers are left off the
boxes over an extended period of time, there is no evidence as to how
long the covers were off and there is no evidence that any of the
wiring inside the boxes was in other than good condition and not wellinsulated. In the circumstances, I conclude that the conditions as
cited were nonserious.
Negligence
From the evidence and testimony presented by the respondent, it
would appear that there is a problem in the mine with employee tampering and vandalism connected with the removal of electrical junction
'box covers. I fail to understand why an employee would want to jeopardize his safety and the well being of his fellow workers by engaging in such conduct. In any event, under the circumstances here
presented, I find that the respondent did everything reasonable, short
of stationing a supervisor at each junction box location, and petitioner has not established that the missing box covers should have
been discovered earlier by supervisory personnel. Although the
inspector testified that supervisors generall)'. are in. the area, he
did not specifically establish by any credible evidence that the
cover plates were missing early in the shift, or that any supervisor
passed through the area and should have seen them. In the circumstances, I cannot conclude that the conditions cited resulted from
any negligence on the part of the respondent.

853

Good Faith Compliance
The record supports a finding that respondent exercised rapid
abatement in achieving compliance and that fact is reflected in .the
penalty assessed for this citation.
Fact of Violation--Citation No. 371ll5, 30 CFR 57.3-22
The citation charges that a slab of loose concrete was observed
at one of the loading station areas of the mine and that a scaling
bar was used to test and determine that the concrete was loose. Sec~
tion 57.3-22 requires examinations of the ground conditions to insure
that proper testing and ground control practices are followed, that
ioose ground be taken down or adequately supported, and that ground
conditions along haulageways and travelways be periodically examined
and scaled or supported as necessarry. In this case, the inspector
admitted that the piece of concrete in question was not loose at the
time he observed the condition and that he could not get it to move.
He. indicated the chance of the concrete falling was improbable and
respondent's testimony indicates that the concrete slab had keyed in
with other materials and was thus stabilized and that it took two
men an hour or so of working to punch the slab out. Under the circumstances, I fail to understand how the inspector concluded that
the concrete was loose and that he determined this by testing. The
evidence adduced establishes exactly the opposite. I find that petitioner has failed to establish a violation as charged on the face of
the citation and Citation. No. 371ll5 is VACATED.
Fact of Violations--Citation Nos. 371116 through 371119, 30 CFR
57:15-6
I find that the petitioner has established a violation of section 57 .15-6 as charged in the four citations. 'While the term
"chemical hazards" may not be the best way to describe the hazards
involved when employees use cleaning solvents without protective
_gloves, I conclude it is broad enough to cover the conditions cited
in this instance. Al though Safety Standard 5 7 .15-9, which provides
for the wearing of protective gloves by employees handling materials
which may cause injury, appears to be a better standard for application on the facts presented here, that standard is not mandatory
but simply advisory. This is a reocurring problem that is best left
to the scrutiny of the Secretary as part of his enforcement authority.
I agree with the petitioner's arguments that substances strong enough
to clean tools and machine parts will cause irritation and eventual
harm to the naked skin and that the manufacturer's label and respondent's admi.ssi.ons that sensitive individuals would be susceptible to
defatting of the skin or irritation, attest to that fact. The extent
of such exposure, insofar as the degree of injury·incurred, is a
matter connected with the gravity of the situation presented and may
not serve as an absolute defense to the citations. In addition,

854

although respondent's evidence and testimony makes reference to the
general availability of protective barrier creams and the fact that
protective gloves are a normal warehouse stock item, respondent's
evidence does not establish that these protective materials were,
in fact, available at the locations cited and the inspector testified that he observed none on hand at the locations cited. All
four citations are AFFIRMED.
Gravity
I find that the evidence adduced in support of the citations does
not establish that the conditions cited posed any grave threat to
the safety or health of any miners at the time of the citations. The
inspector saw no one immersing his hands in the solvent, and while
it would have been desirable to take a sample to determine by chemical
analysis the actual chemical content of the solvent and the danger
posed by its exposure to the skin, the inspector did not do so. At
best, the evidence establishes that exposure to the solvent in question would cause "dishpan hands." Although it may be true that continued contact with the solvent over a period of time may result in
greater har~, there is no evidence to establish the length of time
the employees were exposed to the solvent, nor has there been any
testing by MSHA of the solvent to determine how it may affect someone through continued and sustained exposure. Under the circumstances, I find that the conditions cited in the citations in question were nonserious.
Negligence
The evidence establishes, and I find, that the respondent failed
to exercise reasonable care to prevent the practices cited which
caused the violations. The testimony and evidence adduced establishes
to my satisfaction that the respondent had received some early warning
signs from at least one employee that the solvent in question was
·causing some problems, and notwithstanding the fact that the solvent
caused some irritation to a preexisting condition unrelated to the
use of the solvent, the respondent should have taken steps to insure
that barrier creams or gloves were provided and made available to
employees at the particular shop locations in question. Under the
circumstances, I conclude that respondent's failure.to exercise reasonable care in the circ~~stances constitutes ordinary negligence.
Good Faith Compliance
The record supports a finding that respondent achieved rapid compliance once the citations issued and this fact is reflected in the
civil penalties assessed by me for these citations.

855

Fact of Violation--Citation No. 371120, 30 CFR 57.4-2
It is c_lear from the evidence presented that respondent failed to
post the required sign warning against smoking or open flame. Section 57.4-2 requries the conspicuous posting of such signs in places
or areas where there are fire or explosion hazards. The critical
question presented, therefore, is whether the petitioner has estab' solvent presented a fire or explolished that the Houghto-·c1ean 221
sion hazard. In order to answer that question in the affirmative,
.there must be some evidence that the solvent in question was, in fact,
combustible on the day the citation issued. Petitioner re.lies on
several 1975 letters and the 1975 manufacturer's specifications in
support O"fi'ts conclusion thatt:he solvent flashpoint and its use in
an undiluted fashion on the day the citation issued renders it combustible. The fact that the solvent is generally used in undiluted
form cannot serve as a basis for establishing that it was so used on
May 9, 1978, when the citation issued. .In addition, the fact that
the 1975 specifications refer to the undiluted flashpoint as being
190 degrees Fahrenheit cannot serve as a basis for establishing that
this was the case in 1978 at the time the citation issued.
In this case, the inspector relied on the 1975 letters and
specifications regarding the solvent flashpoint-and' a label cautioning that the solvent was combustible and should be kept away from
heat, spark, or open flame. However, he failed to take a sample of
the solvent to determine its flashpoint or whether it was, in fact,
combustible or being used in diluted form. Although the inspector
recalled that nomeone had told him that the solvent was used in
undiluted form and that this was the general practice, no credible
testimony was produced by the Petitioner to support such a conclusion. I simply fail to understand why no one took any samples of the
solvent to determine its physical properties on the day the citation
issued. In my view, reliance on speculative information 3 years
prior to the event in question, and reliance on self-serving statements by both parties with respect to whether the solvent in ques.tion was, in fact, combustible or hazardous, simply is not sufficient
to establish that question. Since the petitioner has the burden of
proof in this proceeding, it is incumbent on an inspector to at least.
establish that the solvent in question was combustible. Based on the
evidence adduced by the petitioner in support of this citation, I
cannot conclude that petitioner has established this fact by a preponderance of any credible evidence. Under the circumstances, I find
that the violation has not been established and the citation is
VACATED.
Fact of Violation--Citation No. 376608, 30 CFR 57.11-12
The evidence adduced establishes that the chain guard which was
installed at the work deck of the head frame in question was not
hooked across the opening, and respondent does .not dispute this fact.

856

Petitioner maintains that the "passage" or area cited by the inspector, as depicted in the sketch on Exhibit R-2, was regularly used and
designated for persons to go from one place to another, even though
travel was admittedly infrequent.· Petitioner also maintains that the
frequency of travel is relevant only to the penalty and not to the
existence of the citation.
Respondent maintains that the petitioner has not established that
the area cited, some. 100 feet above the groun9 on a platform, was a
. travelway within the meaning of the cited standard or the definition
of travelway as set forth in section 57.2. Respondent also points to
the fact that the inspector observed no one performing ma1ntenance on
the platform, did not know whether employees were assigned there on
a regular basis, and had no idea how frequently employees came up to
the deck. Further, respondent maintains that it has established that:
the only maintenance performed at the cited location is the changing
of hoist guides and scrolls and that when this occurs employees are
required to be hooked up with safety lines, that no normal maintenance
is performed at either end of the platform cited, it is not the type
of place where an employee would go to take a break, and that
employees would not go on that platform any more often that most
people would go to the top of the roof of their homes.
The term "travelway" is defined by section 57.2 as "a passage,
walk or way regularly used and designated for persons to go from one
place to another. 11 Since the cited standard uses the word 11 travelway,11 petitioner must establish that the area cited was, in fact, a
travelway within the meaning of the definition. After careful consideration of the evidence adduced and the arguments advanced by the
parties, I conclude and find that the respondent, on the facts presented here, has the better part of the argument and petitioner has
not established that the work platform some 100 feet above the ground
and which is used infrequently, is a travelway. Here, Inspector
Pascoe admitted that maintenance personnel went to the platform
"several times a year" and the likelihood of anyone falling through
.the opening cited was improbable since the area is not frequently
traveled. Further, he saw no one working there, did not know whether
employees were assigned there on a regular basis, did not believe
that employees were transpc"·ted up and down the hoisting device on a
regular basis, and indicated that the majority of any maintenance
work on the platform could be performed from the top of the skip.
Under the circumstances, I fail to understand how he could conclude
that the work platform was a travelway regularly used and designated
for persons to go from one place to another. I believe the intent
of the standard is to protect miners, who on a regular and frequent
basis, use designated travelways for movement to and from their
regular duty stations or who use such travelways on a regular basis
while moving in and about the mine. The facts on which this citation was issued suggest the inspector sought to protect someone
working on the platform from falling through t~e unchained opening.

857

Even so, the standard cited does not lend itself to the factual
setting which prevailed on the day the citation issued. The standard
required railings, barriers, or covers, and I fail to.understand how
a hooked chain can be considered as such. In the circumstances, it
would appear that the standard is intended to apply to a working
place rather than to a travelway, notwithstanding petitioner's
assertion at page 6 of its brief that the use of a chain establishes
an inference that an opening some 100 feet in the air at the edge
of a platform is a travelway.
In view of the foregoing, I find that petitioner has failed to
establish a violation of the cited standard. If the Secretary desires
to afford protection to persons working on elevated platforms, he
should promulgate a safety stand~rd covering such situations rather
than·attempting to rely on a loosely worded and vague standard. It
seems to me that the inclusion of the term "working place" as part of
section 57.11-2 would cure the problem that I have with language
which I believe simply does not fit the facts presented. The citation
is VACATED.
Fact of Violation--Citation No. 377966, 30 CFR 57.12-20
The standard cited requires that dry wooden platforms, insula~ng
mats, or other nonconductive materials be kept in place at power control switches where there is a shock hazard. Based on the preponderance of the evidence adduced, I find that petitioner has established
a violation of the cited standard, and I agree with the arguments
advanced by counsel on page 6 of his brief in support of the citation. Respondent's testimony and arguments in support of the citation go to the question of gravity rather than to the existence of a
violation. Although the inspector who issued the citation failed to
make a detailed evaluation of all of the prevailing conditions, i.e.,
voltage, amperage, grounding system in. use, etc., these factors -;eTgh
on the seriousness of the violation rather than on the question of
whether there was .a violation.
The standard cited is intended to guard against shock hazards
and ~~hile respondent's testimony established the extreme unlikelihood
of an accident occurring because of the grounding system and other
protective measures taken to prevent such an occurr~nce, the fact is
that respondent concedes that a shock hazard would exist in the event
of an unplanned surge of current or in the event of a loss in the
grounding system. Further, I am not convinced that respondent has
established that the absence of the required insulating material
would make no difference if those events were to occur. I find that
the petitioner has established through credible evidence and testimony
that the use of the required insulating materials placed at the
power control center location would, in fact, provided the required
protection afforded by section 57.12-20. The citation is AFFIRMEO.

858

Gravity
Although electrical shock ha~ards are serious as a general rule,
on the facts and evidence adduced in this case, I cannot conclude that
the conditions cited constituted a serious violation. The gravity of
the particular condition cited must, in my view_, be weighed on all of
the conditions which prevailed at the time of the citation, including
a realistic appraisal of the potential for an accident or hazard
occurring. Here, petitioner concedes that the respondent has pre· sented convincing evidence that there was little chance of the hazard described by the inspector occurring. The grounding system was
intact and operational, and the other safeguards described by respondent's witnesses were in place and in the circumstances, I find that
the condition cited was nonserious.
Negligence
I find that on the facts presented, respondent should have known
of the potential hazard in the event of a loss of the grounding system
and possible change in the current-carrying capacity of the system in
question. Failure to provide the proper insulating material for. persons who are required to approach and use the power center, par;;icularly at its location outdoors, was a potential hazard of which I
believe the respondent should have been aware. In the circumstances,
I find that the respondent failed to exercise reasonable care to prevent
the violation and that this amounts to ordinary negligence.
Good Faith Compliance
The record reflects that the respondent provided the insulation
mat as soon as the infraction was cited and this demonstrates rapid
good faith compliance which I have considered in assessing the penalty for this citation.
Size of Business and Effect of Penalties Assessed on ResEondent's
-Ability EORemarn-in Business
The parties stipulated that respondent is a large mine operator
and that a.ny civil penalties assessed by me for the proven citations
will not adversely affect its ability to remain in business. This
is accepted and incorporated as my findings on these issues and the
findings in this regard are reflected in the civil penalti~s assessed
by me in this proceeding.
History of Prior Violations
The parties stipulated that respondent has no prior history of
citations and I accept this stipulation as my finding on this issue
and "this is reflected in the civil penalties assessed by me in this
proceeding.

859

Dismissal of Citation
Petitioner withdrew its petition for assessment of civil penalty
with respect to Citation No. 371163, April 13, 1978, 30 CFR 57.15-3,
and the citation was dismissed from the bench.
Citation Nos. 376625 through 376628, issued on May 15 and 16;
1978, all cited violations of 30-CFR 57 .4-23, for failure tp maintain
or inspect several fire hoses which were located at four different
mine areas. The inspection tags attached to the hoses contained
notations that they were last inspected in 1974 and 1975.
Section 57 .4-23 provides: "Mandatorz. Firefighting equipment
which is provided on the mine property shall be strategically located,
read{ly accessible, plainly marked, properly maintained, and inspected
periodically. Records shall be kept of such inspections."
Settlement
On motion by the petitioner, Citation Nos. 376625 through 376628,
for infractions of 30 CFR 57.4-23 were consolidated into one violation and petitioner's motion for approval of a settlement in the
amount of $140 for the violation was approved by me from the bench
after arguments in support of the motion were heard on the record.
Petitioner pointed out that the citations were issued because the
fire extinguishers were not being inspected periodically as required
by the standard. The standards for such inspections as set forth by
the National Fire Protection Association, as interpreted by MSHA with
respect to section 57.4-23 were at odd-s with the interpretation placed
on that standard by the respondent. However, an agreement was reached
as to the proper interpretation, and petitioner asserted that what
should have been cited was a lack of a "procedure" for inspecting such
fire extinguishers, and that theoretically, some 200 fire extinguishers
could have been cited but that could prove to be "overkill" (Tr •
. 191-194). None of the extinguishers were defective, and the thrust
of the citations was the fact that the inspection tags failed to
reflect the frequency of inspections.
Conclusion
On the basis of the foregoing findings and conclusions, and
after full consideration of the criteria.stated in section llO(i)
of the Act, respondent is assessed the following civil penalties
for the citations which have been established:
Citation No.

Date

30 CFR Section

Assessment

371113
371116
371117

04/18/78
05/09/78
05/09/78.

57.12-32
57.15-6
57.15-6

$100
75
75

860

371118•
371119
377966

05/09/78
05/09/78
05/11/78

57.15-6
57 .15-·6
57.20-20

75
75
125

Citation Nos. 371115, 371120, and 376608 are VACATED, and the
petition for assessment of civil penalty insofar as those citations
are concerned, is DISMISSED. Citation No. 37ll63 is likewise DISMISSED on motion by the petitioner.
Consolidation of Citation Nos. 376625 through 376628, all charging a violation of 30 CFR 57.4-23, and all issued on May 16, 1978, is
APPROVED, and the settlement proposed by the parties in this regard,
whereby respondent agrees to pay a civil penalty in the amount of
$140, is APPROVED pursuant to 29 CFR 2700.27(d).
ORDER
Respondent IS ORDERED to pay the penalties assessed in this proceeding, including the settlement approved, as indicated above, in
the total amount of $665 within thirty (30) days of the date of this
decision.

f!/~ ti,!/~

~d:,~:JtKou't(~~~
Administrative Law Judge
Distribution:

Marshall P. Salzman, Attorney, U.S. Department of Labor, Office
of the Solicitor, 3247 Federal Building, 300 North Los·Angeles
Street, Los Angeles, CA 90012 (Certified Mail)
N. Douglas Grimwood, Esq., Twitty, Siev"~ight & Mills,
1905 Townehouse Tower, 100 West Clarendon, Phoenix, AZ 85013
(Certified Mail)
Standard Distribution

861

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 3, 1979
SECRETARY OF LABOR,
on behalf of PERRY R. BISHOP,
Applicant
v.

Application for Temporary
Reinstatement

MOUNTAIN TOP FUEL, INC.,

No. 4 Surface Mine

Docket No. KENT 79-161-D

Respondent
DECISION AND ORDER
Appearances:

Thomas P. Piliero, Esq., Office of the Solicitor,
U.S. Department of Labor for Applicant
Herman W. Lester, Esq., Combs and Lester, P.S.C.,
Pikeville, Kentucky, for Respondent

Before:

James A. Broderick, Chief Administrative Law Judge

On June 18, 1979, the Applicant filed an application for temporary
reinstatement of complainant Perry R. Bishop to the position with Respon
dent from which he was terminated. The application was supported by a
finding of the Secretary that the complaint was not frivolously brought.
On the basis of the Application and the Secretarial finding, I
issued an order on June 19, 1979, that Complainant Perry R. Bishop be
reinstated to the position from which he was terminated. immediately upon
receipt of the order by Respondent.
On June 22, 1979, Respondent filed a response to the Secretarial
finding and a motion to dismiss the application or to assign the action
for immediate hearing. The Response averred that the complaint was
frivolously brought.
On June 29, 1979, the case was called for hearing before me in
Washington, D. C., pursuant to notice issued on June 25, 1979. The sole
issue at the hearing was whether the Secretary's.finding that the complaint was not frivolously brought was justified.
Respondent renewed its motion to dismiss and after hearing argument,
I denied the motion.
David Childers and Larry Adkins testified on behalf of Respondent.
Perry R. Bishop testified on behalf of Applicant. Charles O. Webb, a
special investigator for the Mine Safety and Health Administration, was
called as a rebuttal witness for Respondent.

862

Much of the testimony on behalf of both Respondent and Applicant
was concerned with the merits of the case, i.e., whether complainant's
discharge was justified or was the result of activity protected under
the Act. The term "frivolous" is defined as: "1. Unworthy of serious
attention; insignificant; trivial • • • • 2. Marked by flippancy;
silly or gay • • • • " 1./ There is no evidence in the record which
would support a finding that the complaint here was frivolous in any of
the meanings of that term.
I therefore upheld from the bench the Secretary's finding that the
complaint was not frivolously brought, and I hereby confirm that finding.
On the basis of the testimony at the hearing and the contentions of
the parties, I issued an order from the bench renewing my order of
temporary reinstatement and I confirm that order herein.
Respondent is hereby ORDERED to temporarily reinstate Perry R.
Bishop effective June 22, 1979, to the position from which he was terminated or to a comparable position at the same rate of pay and with the
same or equivalent work duties as were assigned to him immediately prior
to his termination.
This order shall remain in effect pending further order of the Commission or Commission Administrative Law Judge in this case.

'./!

i
£l I .
C:U·~ ,,4/._;-' 1-?;?d-.e."Fla(__,_

J
1./

James A. Broderick
Chief Administrative Law Judge

The American Heritage Dictionary of the English Language (New
College ed. 1969), 528.

Distribution:

By certified mail.

Mr. Larry G. Adkins, President, Mountain Top Fuel, Inc., Route 2, Box
258G, Pikeville, KY 41501
Mr. Perry R. Bishop, Route 4, Box 955, Pikeville, KY

41501

Herman W. Lester, Esq., Attorney for Mountain Top Fuel, Inc., Drawer 551,
Pikeville, KY 41501
Thomas P. Piliero, Trial Attorney, Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203

863

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 6, 1979

Application for Review

SEWELL COAL COMPANY,
Applicant

Docket No. HOPE 79-274

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Order No. 0637263
February 21, 1979
Sewell No. 4 Mine

DECISION
Appearances:

Gary w. Callaghan, Esq., Lebanon, Virginia, for
Applicant;
David L. Baskin, Esq., Trial Attorney, Office of
the Solicitor, U.S. Department of Labor, for
Respondent.

Before:

Chief Administrative Law Judge Broderick

STATEMENT OF THE CASE
Applicant seeks review of an order of withdrawal issued on
February 21, 1979, under section 104(b) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 814(b), because of the refusal
of Applicant to permit Respondent to inspect and copy ce-rtain
records. Both parties requested an expedited proceeding. Pursuant
to notice, a prehearing conference was held in Washington, D.C., on
March 29, 1979. At the conference, the parties stipulated to the
facts and issues before me, and a briefing schedule was agreed upon.
Briefs were filed by both parties on April 16, 1979, and a reply
brief was filed by Respondent on April 26, 1979. Applicant did not
file a reply brief.
Based on the stipulations of the parties, I adopt the following
as my:
FINDINGS OF FACT
1. Applicant, Sewell Coal Company, was, during the month of
February 1979, and prior thereto, the operator of a coal mine in
Nicholas County, West Virginia, known as the Sewell No. 4 Mine,
I.D. No. 46-01477.

864

2. Sewell Coal Company is subject to the provisions of the Federal Mine Safety and Health Act of 1977 with respect to the operation of the subject mine.
3. I have jurisdiction of the parties and subject matter of this
proceeding.
4. The mandatory safety standards involved in this proceeding
are contained in Part 50 of 30 CFR, particularly, 30 CFR 50.41.
5. On February 13 and 14, 1979, Federal mine inspector Ronnie
Bowman, a duly authorized representative of the Secretary of Labor,
began an inspection of foremen's records, accident, injury and illness records, and medical and compensation records at the subject
mine. These records were contained in individual personnel files
which also contained other data. The inspection was conducted in
order to ascertain Applicant's compliance during 1975, 1976, and
1977, with the accident, illness, and injury reporting requirements
in effect during those years, and to verify MSHA's existing data
base respecting mine accidents, injuries, and illnesses.
6. On February 16, 1979, Inspector Bowman returned to the mine
and continued to review the medical and compensation records along
with the safety director of the mine. When the inspector discovered
what he considered to be two instances of failure to report iujuries
in 1977, he mentioned this fact to the safety director. The safety
director then telephoned a company official, and after a discussion
with him, told the inspector that he would not be permitted to continue to inspect the files.
7. On February 21, 1979, the inspector returned to the mine
office and was again denied access to the p~rsonnel files. The
inspector issued a 104(a) citation under 30 CFR 50.41 and when the
citation was not abated, issued a 104(b) closure order.
ISSUES
1. Whether MHSA may, under 30 CFR Part 50, without obtaining
a valid search warrant, inspect Applicant's personnel files? These
files contain medical and other information related to accidents,
inJuries, and illnesses reportable under Part 50 or to compliance
with Part 50. They also contain medical and other information
unrelated to accidents, injuries, and illnesses reportable under
Part 50, or to compliance with Part 50 •

•

2. Whether MSHA may, under 30 CFR Part 50, copy from these
files, information relevant and necessary to the issue of whether
Applicant has complied with the injury and illness reporting
requirements of Part 50?

865

3. Whether the inspection of the personnel files described
above violates any provision of the Privacy Act?
STATUTORY PROVISIONS
Section 103(a) of the Act provides:
Authorized representatives of the Secretary or the
Secretary of Health, Education, and Welfare shall make frequent inspections and investigations in coal or other mines
each year for the purpose of (1) obtaining, utilizing, and
disseminating information relating to health and safety conditions, the causes of accidents, and the causes of diseases
and physical impairments originating in such mines, (2)
gathering information with respect to mandatory health or
safety standards, (3) determining whether an imminent danger
exists, and (4) determining whether there is compliance with
the mandatory health or safety standards or with any citation, order; or decision issued under this title or other
requirements of this Act. In carrying out the requirements
of this subsection, no advance notice of an inspection shall
be provided to any person, except that in carrying.out the
requirements of clauses (1) and (2) of this subsection, the
Secretary of Health, Education, and Welfare may give advance
notice of inspections. * * * For the purpose of making any
inspection or investigation under this Act, the Secretary,
or the Secretary of Health, Education, and Welfare, with
respect to fulfilling his responsibilites under this Act,
·or any authorized representative of the Secretary or the
Secretary of Health, Education, and Welfare, shall have a
right of entry to, upon, or through any coal or other mine.
Section 103(h) provides:
In addition to such records as are specifically required
by this Act, every operator of a coal or other mine shall
establish and maintain such records, make such reports, and
provide such information, as the Secretary or the Secretary
of Health, Education, and Welfare may reasonably require
from time to time to enable him to perform his functions
under this Act. The Secretary or the Secretary of Health,
Education, and Welfare is authorized to compile, analyze,
and publish, either in summary or detailed form, such
reports or information so obtained. Except to the extent
otherwise specifically provided by this Act, all records,
information, reports, findings, citations·, notices, orders,
or decisions required or issued pursuant to or under this
Act may be published from time to time, may be released to
any interested person, and shall be made available for
public inspection.

866

•

Section llO(d) provides:
Any operator who willfully violates a mandatory health
or safety standard, or knowingly violates or fails or
refuses to comply with any order issued under section 104
and section 107, or any order incorporated in a final decision issued under this title, except an order incorporated
in a decision under subsection (a) or section 105(c), shall,
upon conviction, be punished by a fine of not more than
$25,000, or by imprisonment for not more than one year, or
by both, except that if the conviction is for a violation
committed after the first conviction of such operator
under this Act, punishment shall be by a fine of not more
than $50,000, or by imprisonment for not more than
five years, or both.
REGULATION
30 CFR 50.41 provides:
Upon request by MESA, an operator shall allow MESA to
inspect and copy information related to an accident, injury
or illnesses which MESA considers relevant and necessary to
verify a report of investigation required by §50.11 of this
Part or relevant and necessary to a determination of compliance with the reporting requirements of this Part.
DISCUSSION AND CONCLUSIONS OF LAW
NONCONSENSUAL WARRANTLESS INSPECTION
Section 103(a) of the Act directs authorized representatives of
the Secretary to "make frequent inspections and investigations in
coal or other mines." It
further provides:
For the purpose of making any inspection or
investigation under this Act, the Secretary * * * or
any authorized representative of the Secretary * * *
shall have a right of entry to, upon, or through any
coal or other mine.
It is clear from the legislative history that Congress intended
this language to give a right of entry without the necessity for
obtaining a search warrant:
Section 104(a) authorizes the Secretary * * * to
enter upon or through any mine for the purpose of making
any inspection or investigation under this Act. This is
intended to be an absolute right of entry without need to
obtain a warrant * * *• Safety conditions in the mining

867

industry have been pervasively regulated by Federal and
State law. The Committee intends to grant a broad rightof-entry to the Secretaries * * * to make inspections and
investigations of all mines under this Act without first
obtaining a warrant * * *• The Committee notes that
despite the progress made in improving the working conditions of the nation's miners, ***mining continues to
be one of the nation's most hazardous occupations.
Indeed, in view of the notorious ease with which many
safety or. health hazards may be concealed if advance
warning of inspection is obtained, a warrant requirement
would seriously undercut this Act's objectives. l/
See also in this connection Marshall v •. Donofrio, 465 F. Supp 838
(E.D. Penn. 1978), in which the court held that warrantless inspections of coal mines are not prohibited under the rule of Marshall v.
Barlow's, Inc., 436 U.S. 307 (1978).
There is little doubt that nonconsensual inspections of mines
without search warrants are authorized by the Act, and Respondent
concedes as much.
DOES THE RIGHT TO INSPECT WITHOUT WARRANT INCLUDE THE OFFICES
OF THE MINE OPERATOR?
The statutory authorization for inspection and investigation
refers to "mines." A "coal or other mine" is defined in section
3(h)(l) of the Act as
(A) an area of land from which minerals are extracted
* * *, (B) private ways and roads appurtenant to such
area, and (C) lands, excavations, underground passageways,
shafts, slopes, tunnels and workings, structures, facilities, equipment, machines, tools, or other property***,
used in, or to be used in, or resulting from, the work of
extracting such minerals * * *·
In a broad sense, mine offices which contain employee health
records, would seem to be included in "structures * * *, or other
property * * * used in * * * the work of extracting minerals." This
construction conforms to that which the Court of Appeals for the
Sixth Circuit made concerning similar language in the 1969 Coal Mine
Safety Act:
Even in the absence of warrants, the investigators had
a right to enter the six company facilities which were
1/ Senate Committee Report No. 95-181, 95th Cong., 1st Sess., 27
(1977), reprinted in Legislative History of the Federal Mine Safety
and Health Act of 1977, p •. 615.

868

searched. Section 813(b)(l) pro~ides a 'right of entry to,
upon, or through any coal mine' for the purpose of making
any inspection or investigation mandated by the Act. The
term 'coal mine' is broadly defined in Section 802(h) to
include 'all structures * * * placed upon * * * or above
the surfa~[of land] used in, or to be used in, or
resulting from the work of extracting*** coal.' All
six offices, including the company's general office, were
situated in close proximity to working mines and were
instrumental in the administration of ongoing mine operations. They were, therefore, part of coal mine premises
within the meaning of the Act and subject to entry by representatives of the Secretary at reasonable times •.
United States v. Consolidation Coal Co., 560 F.2d 214, 219 (6th Cir.
1977), vacated and remanded, 436 U.S. 942, 98 S. Ct. 2481 (1978),
reinstated, 579Fo2d 1011 (1978).
The above-quoted language is dicta, since a warrant was issued
in the Consolidation case. However, in this construction, the court
relies on the "premise that the nature of the Act entitles it to
expansive interpretation." Such an interpretation persuades me that
an inspector may, without a warrant, enter mine offices where records
are kept.
DOES THE RIGHT TO INSPECT WITHOUT WARRANT INCLUDE THE RIGHT
TO SEARCH THE RECORDS KEPT BY THE MINE OPERATOR?
In addition to the authorization for inspections and investigations given by section 103(a) of the Act, section 103(h) requires
a mine operator to
[E]stablish and maintain such records, make such
reports, and provide such information as the Secretary
* * *may reasonably require * * *· The Secretary
* * * is authorized to compile, analyze, and publish
* * * such reports or information * * *•
Applicant states that it will produce all records required to be
kept by statute upon request of the inspector and admits that production of such records is required without the need for a warrant. The
difficult question presented, however, is whether the Secretary may,
without a warrant, examine additional records and documents which are
not required to be kept by statute and which may contain information
other than that related and necessary to comply with Part 50 of the
regulations. Two Federal courts in dicta have answered this question
in the negative under the 1969 Act. In the case of The Youghiogheny
and Ohio Coal Company v. Morton, 364 F. Supp. 45 (S.D. Ohio, 1973),
a three-judge court, in upholding the constitutionality of warrant-.
less searches of coal mines, stated:

869

.The governmental interest in promoting safety, it
might be concluded, far outweighs any interest the mine
operators may have in privacy.

*

*

*

*

*

*

*

The mine operator, though, does have a general expectation of privacy in his offices on the mining property. There
is, however, no expectation of privacy in the maps, books,
and records which are maintained for and in compliance with
the Mine Safety Act. These must, of course, be produced
upon demand to the federal inspector when he makes his
unannounced entry. But the Act does not authorize these
inspectors to rummage in any wholesale way or to initiate
a general search of the mine operator's offices for such
records.
Id. at 51 note 5.
In the Consolidation Coal Co. case, supra, the court stated at
page 217:
The Government advances three alternative rationales
for reversing the district court's orders: 1) the searches
were constitutionally permissible without warrants under
Section 813(a)(4) which authorizes frequent inspections
and investigations in coal mines * * * for the purpose of
* * * determining whether or not there is compliance with
the mandatory health or safety standards or with any
notice, order, or decision issued under [the Act].

*

*

*

*

*

*

*

We reject out of hand the Government's first contention. The Youghiogheny decision stands for the proposition that only inspections of the underground portions or
'active workings' of coal mines may be performed without
search warrants under Section 813(a) and (b). It expressly
excludes from the purview of its holding warrantless
searches of offices on the mining property * * *· In addition nothing in the Act authorizes the wholesale seizure
of records which took place here. Even where a statute
requires records to be maintained and authorizes onpremises inspection of them in the normal course, no
precedent sanctions direct access to the records without
demand in the absence of a search warrant.
'It is, however, implicit * * * that the right to
inspect does not carry with it the right, without warrant
in the absence of arrest, to reach that which is to be

870

inspected by a resort to self-help in the face of the
owner's protest.' Hughes v. Johnson, 305 F.2d 67, 69
(9th Cir. 1962).
In In re Surface Minin Regulation Liti ation, 456 F. Supp 1301,
(D.D.C. 1978 , the court examined a regulation promulgated pursuant
to the Surface Mining Control and Reclamation Act of 1977, which
authorized warrantless searches of surface coal mining operations
including the premises in which records required to be maintained
were located. The Secretary of the Interior limited the scope of the
regulation by a directive to inspectors to obtain warrants before
entering any building on the premises. As thus limited, the regulation was upheld because coal mining is a prevasively regulated
industry.
In the case of C.A.B. v. United Airlines, 399 F. Supp 1324
(N.D. Ill. 1975), aff'd 524 F.2d 394 (7th Cir. 1976), the courts
considered a grant of authority to the Civil Aeronautics Board under
the Federal Aviation Act to have access to "all documents, papers and
correspondence, now or hereafter existing, and kept or required to be
kept." Following the rule of construction that "a court should not
construe a statute in such a manner as to raise a serious constitutional issue," the courts interpreted the statute so as to authorize
access only to .documents required to be kept or documents related to
the required records.
These cases show a strong judicial reluctance to read into a
statute an authorization for a warrantless search of records not
specifically required to be kept by law. A serious constitutional
question would be raised by a statute purporting to authorize inspection of all documents in a company's possession without a warrant.
See~·~·' United States v. Biswell, 406 U.S. 311, 92 S.Ct. 1593,
32 L.Ed.2d 87 (1972); Colonnade Catering Corp v. United States,
397 U.S. 72, 90 S.Ct. 774, 25 L.Ed.2d 60 (1970); Camara v. Municipal,
Court 387 U.S. 523, 87 S.Ct. 1727 18 L.Ed.2d 930 (1967); See v.
City of Seattle, 387 U.S. 541, 87 S.Ct. 1737, 18 L.E.2d 943 (1967);
see also FTC v. American Tobacco Co., 264 U.S. 298, 44 S.Ct. 336,
68 L.Ed. 696 (1924); U.S v. Morton Salt Co, 338 U.S. 632, 70 S.Ct.
357, 94 L.Ed. 401 (1950).
Although I am not empowered to pass on the constitutionality
of the Act or a provision of the Act which created the Commission,
Weinberger v. Salfi, 422 U.S. 749 (1975); Johnson v Robinson, 415
U.S. 361 (1974), I am obliged to construe the Act. A cardinal rule
of construction requires me to construe it, if possible, so as to
avoid conflict with the Constitution. NLRB v. Mansion Home Center
Management Corp., 473 F. 2d 471 (8th Cir:-1°973). U.S. v. Biswell,
supra., Colonnade Catering Corp. v. U.S., supra. With this rule
in mind, I turn again to the language of the statute and to the
legislative history.

871

Inspections and investigations are authorized "for the purpose
of (1) obtaining, utilizing, and disseminating information relating
to health and safety conditions, the causes of accidents, * * *
diseases and physical impairments originating in the [the] mines,
(2) gathering information with respect to mandatory health or safety
standards * * *·" This language does not specifically authorize
searching records in a mine office, but neither does it exclude it.
The Senate Committee Report relates the absence of a warrant requirement to "the not·orious ease with which many safety or health hazards
may be concealed if advance warning of an inspection is obtained."
This reasoning obviously applies much more directly to the areas
where mining is being performed than to the records in the office.
Mining is a pervasively regulated industry because~of health and
safety hazards in the work place which distinguish it from most other
industries. For these reasons, it is treated differently from most
other industries in being subjected to warrantless inspections. But
I cannot perceive any substantial differences in the records and
files maintained in the mining industry and those maintained in any
other industry that would justify treating the former differently
under the fourth amendment. Nor does the requirement of a warrant or
other legal process before inspecting personnel files maintained by
Respondent appear to be so burdensome that it would affect the health
and safety of the workers. The relationship of the activity of keeping records to employment safety and health is indirect at most. It
is pos~ible, of course, for a mine operator to conceal or destroy or
falsify records, if he is aware of an impending inspection. The
danger of such an occurrence, however, is not comparable to the danger
referred to in the Senate Committee Report that safety or health
hazards may be concealed if advance warning of an inspection is
obtained. Nor is the danger of tampering with records unique to mining or any other pervasively regulated industry. I conclude that
there is not the same urgency for warrantless inspections of mine
office records as for other mine work areas. Therefore, following
the rule of construction referred to earlier, and guided by the language in the Youghiogheny and Consolidation cases, I conclude that
the Mine Safety and Health Act does not authorize wholesale warrantless, nonconsensual searches of files and records in a mine office.
MAY THE SECRETARY BY RULE AUTHORIZE WARRANTLESS, NONCONSENSUAL
SEARCHES OF MINE RECORDS?
Section 101 of the Act (in language adapted from section 101 of
the Coal Mine Safety Act of 1969) empowers the Secretary to develop
and promulgate by rule improved mandatory health or safety standards
for the protection of life and prevention of injuries. Pursuant to
this authority, Part 50 of Title 30 was published for public comment
on October 17, 1977, and became effective January 1, 1978. The
question of warrantless inspections of records is not addressed in
the preamble to the proposed rules or in ~he preamble to the final

872

rules. The latter document discusses objections to Proposed Rule 50.41
on the ground that it invades employees' rights to privacy. It also
states that "without inspection of records beyond those required to be
kept it is impossible to verify the required records." It is clear,
however, that since a statute may not constitutionally authorize warrantless searches of company files and records, a fortiori, a regulation
promulgated by the Secretary may not do so.
Part 50 does not explicitly authorize warrantless inspection. To
so construe it would raise a serious constitutional question under the
fourth amendment. I interpret the regulations so as to avoid this
constitutional conflict.
Therefore, I conclude that 30 CFR 50.41 does not authorize the
Secretary to inspect without a warrant Applicant's personnel files
containing medical and other information, some related and some unrelated to accidents, injuries, and illnesses reportable under Part 50, or
to compliance with Part 50. It follows that the regulation does not
empower the Secretary to copy f-rom these records without a warrant,
information relevant and necessary to the issue of whether Applicant has
complied with the injury and illness reporting requirements of Part 50.
PRIVACY ACT
In view of my conclusions stated in the section immediately above,
I need not consider the issue raised by Applicant at the prehearing
conference that nonconsensual access to its records by the Government
would violate the Privacy Act, 5 U.S.C. § 552a. And I note that Applicant did not argue this issue in its brief. Since the Privacy Act
refers to maintenance and disclosure of records by Federal Government
agencies, it does not appear to be at all relevant to the issues before
me.
ORDER
Based on the above findings of fact and conclusions of law, I
conclude-that Order No. 0637263 and Citation No. 0637262 were inv~lidly
issued and they are hereby VACATED.

,·

,!/

JJ ;;, . ·_, ,.

·/ c]. . HL<.A' ~')vo <le.-1,U:+c
}

873

James A. Broderick
Chief Administrative Law Judge

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

JUL 1 2 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. BARB 78-600-P

v.

Sinclair Mine;
Peabody Coal Company
Drakesboro, Kentucky

KENNY RICHARDSON,
Respondent

DECISION
Appearances:

J. Philip Smith, Esq., Office of the Solicitor, U.S.
Department of Labor, for Petitioner;
Rees Kinney, Esq., Sam Jarvis, Esq., Jarvis, Payton
and Kinney, Greenville, Kentucky, for Respondent.

Before:

Administrative Law Judge Michels

This matter is before me for hearing and decision upon the petition for assessment of civil penalty filed against Kenny Richardson,
pursuant to section llO(c) of the Federal Mine Safety and Health Act
of 1977, 30 u.s.c. § 820(c) (the Act), charging Mr. Richardson with
acting as an agent for a corporate operator, Peabody Coal Company,
and knowingly authorizing, ordering, or carrying out stated corporate
violations of mandatory standards. ]_/
The standards allegedly violated are 30 CFR 77.404(a), which
requires that machinery and equipment be maintained in a safe operating condition or otherwise removed from service inunediately and
30 CFR 77.405(a) which prohibits men from working on or from a piece
1/ A hearing was held on this matter on March 21 and 22, 1979, in
Evansville, Indiana. Petitioner and Respondent appeared through
counsel. The parties have filed posthearing briefs and proposed findings and conclusions and reply briefs. Such proposed findings not
adopted or specifically rejected herein are rejected as inunaterial or
not supported by fact.
The record consists of two volumes of transcript. In referring
to the pages in the first volume, the citation will be as follows
(Tr.); in referring to the second volume, the reference will be
(Tr •. II).

874

of mobile equipment in a raised position until it has been blocked in
place securely. The equipment involved was a Model 1260 Bucyrus-Erie
dragline which developed a crack in the lower chord or tube of the
boom. In the process of repairing the machine, the boom collapsed
and a welder fell to his death and others were injured. Following
the accident, MSHA conducted an inquiry and thereafter charged the
operator with three violations of mandatory standards, the two
referred to above and one other not in issue in this proceeding. 2/
Peabody did not contest the charges and the penalties assessed were
paid for the two violations which have been alleged herein (Petitioner's Exh. No. 39). Thereafter, this action was brought which
alleges in effect that Kenny Richardson is individually liable under
.the Act for the asserted violations of mandatory standards •
. The parties are in agreement that these charges involving conditions which occurred under the Federal Coal Mine Health and Safety
Act of 1969 were properly brought under the Federal Mine Safety and
Health Act of 1977 (Tr. 17-19).
Findings of Fact
The Peabody Coal Company is a Delaware corporation and the operator of the Sinclair Mine which is located near Drakesboro, Kentucky.
This mine is a surface strip coal mine which employs approximately ·
353 men. The daily production of the mine is about 15,000 tons (Petitioner's Exhibit Nos. 2, 3, 39; Tr. 64-67).
Kenny Richardson, whose full name is James Kenneth Richardson, is
45 years old. He lives at 22 Circle Drive, Greenville, Kentucky, and
is presently employed by the Peabody Coal C9mpany's Sinclair Mine at
Drakesboro, Kentucky. He has been e~ployed at· the Sinclair Mine since
January 4, 1964. His present position is day shift master mechanic
which he has held since June of 1974. The duty of a master mechanic
is to be a supervisor of repair work on the stripping equipment (Tr.
II, 26-28). Mr. Richardson was the day shift master mechanic in
charge of the 1260 dragline on Tuesday, August 2, 1977, and also on
the days immediately preceding that date.
A dragline is a type of excavating equipment which casts a ropehung bucket a considerable distance, collects the dug material by
pulling the bucket towards itself on the ground with a second rope,
elevates the bucket, and dumps the material on a spoil bank, in a
hopper or on a pile (see Dictionary of Mining, Mineral and Related
Terms, Department of the Interior, 1968, p. 346). The Bucyrus-Erie
1260 dragline used at the Sinclair Mine is such a machine. It is
2/ The operator was also charged with violating 30 CFR 77.1713(c)
for failing to keep an accurate record of the examination conducted
during each shift (Petitioner's Exhibit No. 10; Tr. 77).

875

pictorially shown in Petitioner's Exhibit Nos. 17-21. The boom or
beam of the 1260 dragline is approximately 225 feet long and weighs
approximately 200,000 pounds. It is of triangular construction with
two 12-inch diameter tubes or 11 chords 11 at the top and one single
12-inch diameter chord at the bottom forming a triangle with the
V part of the triangle at the bottom. The three chords which form
the triangle are each 12 inches in diameter. The walls of the upper
chords are 1 inch in thickness, whereas that of the lower chord is
one-half inch in thickness. The outside circumference of the lower
chord is 38 inches. The three chords are tied together with lacing
tubes approximately 6 inches in diameter which form cross-bracing to
reinforce the three main chords (Tr. 91-94, 240-241; Tr. II, ll2-ll3,
132).
In its normal working position,-the boom is held stationary at
a 30-degree angle off the horizontal. The cables of the boom can
be dismantled and the boom can be laid on the ground if necessary
(Tr. 91-92, 240). The 1260 dragline can be moved by the operator
under its own power without assis.tance from any other machine (Tr.
99).
This machine is equipped with a pressurized system to indicate
a crack in the boom. Originally, nitrogen gas was put into the tubes
under pressure. Prior to the accident on August 3, 1977, nitrogen was
replaced with a compressed air system. There are gauges inside the
house of the machine which show the pressure and if a crack develops
in a tube the pressure will go down and be visible to the. operator of
the machine or the oiler (Tr. 233). The pressure in the tube had gone
down prior to Monday before the accident, i.e., prior to August 1,
1977, and the pressure system was turned off-(~r. 130-131, 233-234,
264). Edward Yevincy, company-wide master mechanic, had observed
that the pressure gauge had gone down ·indicating a crack in the boom
"a week maybe 10 days" before the accident (Tr. II, 187).
In 1968, Bucyrus-Erie recommended that the 1260 dragline be
equipped with a "modified intermediate boom suspension system, 11 also
called the "change-over kit, 11 a modification designed to support the
boom from mast to boom support point. This system was not installed
on the Sinclair Mine 1260 dragline and the reason is unknown (Petitioner's Exh. No. 38; Tr. 104). It was installed oh the 1260 dragline
used at Peabody's River Queen Mine, 6 miles away (Tr. II, 243-244).
The 1260 dragline at Peabody's Black Mesa Mine also had the modified
system installed (Tr. II, 266).
The modified intermediate boom suspension system would have been
acceptable to MSHA in lieu of a block for repairing the boom (Tr. 104,
338). Mr. Richardson denied ·any knowledge of the suspension system.
He testified that in his discussions with Bucyrus-Erie representatives
about the cracks on the 1260 dragline he was never advised of the

876

modified system (Tr. II, 55). However, Wayne Bowling, director of
all heavy equipment for Peabody, was awar~, prioi to the accident,
that the 1260 dragline at the Sinclair Mine did n.ot have such system
(Tr. II, 247). The modified system was installed on the Sincla{r
1260 dragline after the accident (Tr. II, 57-58).
Sometime before August 1, 1977, a crack developed in the lower
chord of the boom. The pressure in the tube had dropped a week or
10 days bef6re indicating the crack had developed over a period of
time (Tr. II, 187). Mr. Richardson testified he was first advised
as to the crack 2 or 3 days before the accident (Tr. II, 231). He
was told by Bob Coppage that the crack was getting worse on August 1,
1977, at about 2:30 p.m. (Tr. II, 31, 64). He examined the machine
at that time. The crack was visible. He looked at it from the catwalk and could see approximately one-third of the crack or about
10 inches (Tr. II, 65, 66). Mr. Richardson told Bob Coppage that
it needed repair (Tr. II, 66).
Mr. Richardson, after completing his inspection, did.not consider the machine to be unsafe and he gave instructions that it continue to operate, that is, continue its normal coal digging. The
machine continued to operate for about 15 or 20 minutes of
Mr. Richardson's shift (Tr. II, 67, 100, 152). The machine was
also operated into the second shift for a shor·t period of time (Tr.
II, 130). When Mr. Richardson looked at the crack, he could detect
·"just a little movement" although it was hard to see well (Tr. II,
137). The area of the break was partly obscured by the cross-lacing
tubes (Tr. II, 66).
·
Mr. Yevincy had noticed the crack a week or so prior to the
accident and had notified the supervisor, the assistant supervisor,
and the master mechanic at the time who was Gail Lee. Mr. Yevincy,
on August 2, had also noticed that the crack was "moving a little"
(Tr. II, 172).
Cracks had developed at the same point on the chord on the 1260
dragline before. The boom had been repaired a dozen times. On
July 19, 1977, there had been a crack repaired by Mr. Yevincy (Tr.
II, 124, 172-173; Respondent Exh. No. 1). Mr. Richardson talked with
Bucyrus-Erie in July 1977 and was promised instructions for repair.
He received certain specifications and instructions on the Saturday
prior to the accident. He had also received in June of 1977, information on field repairs (Tr. II, 39-40, 43, 51; Respondent Exh.
•
Nos. 2, 3).
The i~structions received by Mr. Richardson from Bucyrus-Erie
for field repairs were admitted into the record as Respondent's
Exhibit No. 3. The following is the full text of the instructions
for effecting repairs on the boom, except for the welding procedures:

877

FIELD REPAIRS
A.

SUPPORTING THE BOOM DURING REPAIRS

. In most cases the boom can and should be repaired while it
is supported on the machine in its working position.
Several methods can be used for access to the area to be
repaired.
1.

By using an auxiliary crane the welder can be suspended
in a basket.

2.

Special temporary ladders and platforms can be fabricated. If you require assistance in making these,
contact th.e Service Department at South Milwaukee
prior to making the repair.

3.

Occasionally the machine to be repaired is in a mine
which also has rotary drills. It is possible, depending on the machine location, to position the boom over
the mast of the drill so that the repair work can be
done from the mast of the drill.

If a section of main chord must be replaced or if numerous
cracks are to be repaired, it may be necessary to lower the
boom. In this case, the following method of supporting the
boom should be followed:
1.

As a general rule, use a minimum of four cribs. One
under boom point, one under lower apex and one each
above and below the chord which is to· be removed or
repaired. These cribs must be placed at a panel point.

2.

When placing cribs: their height should be such that
the boom chords are as straight as possible and so
that no stress remains in the chord due to its dead
weight.

3.

Both sides of the boom must be supported even thoug~
only one side is to be repaired.

After inspecting the crack on August 2, 1977, Mr. Richardson discussed the method of repair with the second sij.ft master mechanic,
Gail Lee, and the day shift machine operator, George Barnett. They
considered the possibility of swinging the boom up toward the spoil
to make a better work area. There was no discussion of blocking the
boom (Tr. II, 68-69, 96-98, 135). Mr. Richardson testified that he
did not instruct the second shift mechanics; rather, he stated that
he had advised them (Tr. II, 152). He testified further that while

878

the proced~re for repair was discussed, he did not set it up (Tr .. II,
99). Mr. Richardson described his participation in the discussion of
the repairs as follows:
A.. I told [Gail] that as soon as he got his people
over there to shut the machine down, go to work.on it,
get a good safe working area at the vicinity that he
was going to work on the boom, make sure that they had
their safety belts and everything in good order, and
repair it, put the gussets on, and to talk it over with
his crew and see which position that they would rather
have the machine in; and I advised him to do that.
(Tr. II , 9 7) ..
After observing the crack, Mr. Richardson recognized that innnediate repairs were necessary.. He told Bob Coppage "that we needed
to make some repairs pretty quick" (Tr. II, 66, 201).. In response
to.the question of whether he felt that the machine should be shut
down for repairs, Mr. Richardson answered "As soon as I got the
available equipment to help over" (Tr. II, 67).
Mr. Richardson was fully familiar with the requirements of the
law and the regulations relating to mining and specifically to mandatory standards 30 CFR 77.404(a) and 77.405(ai (Tr. II, 77-80, 162163).
The repairs, while discussed on the first .shift, were actually
begun on the third shift which ran from midnight to 8 a.m. Master
mechanic Mr. Barber was in charge on this shift (Tr. 150-151). The
method used in the past was to take a ladder and secure it to get
down to the point of the crack and to use safety belts (Tr. II,
61). The repair on this occasion was approached in the same manner
except that a platform for the welder to stand on was attached to
the boom (Tr. II, 63). The intended method of repair was to first
bevel 6 inches on the side of the lower chord and then to weld the
opening solid. After welding the bevel, a gusset plate was to be
welded to the chord for reinforcement (Tr. 95-97).
In this instance, the beveling was started approximately
4-1/2 inches above the 9 inches which were still intact of the
38-inch circumference of the chord. Roger Tapp, one of the welders,
proceeded to cut the chord and when about 9 inches had been beveled,
only 4-1/2 inches of solid wall remained.. The lower chord was weakened to the ·point that it broke. The excess in the load placed on
the two upper tubes by the weight of the boom pulling down caused
the upper chords to bend upward. As the boom bent upward and back
toward the machine, suspension cables running from the mast to the
point of the boom went slack allowing the auxiliary support cables
to go slack causing the boom to fall to the ground.. At the point of

879

the crack, the boom fell approximately 100 feet to the ground (Tr.
95-97, Petitioner's Exh. Nos. 17-35). The testimony and other evidence indicates that the lower chord, with a circumference pf
38 inches, was cracked for approximately all but 9 inches (Tr. 94,
159-161, 217, 250, Petitioner's Exh. Nos. 15-15, 36).
As a result of the accident, the welder, Roger Tapp, fell to
the ground and was killed instantly and other miners suffered some
injuries (Tr. 85-86; Respondent Exh. No. 6).
During the repair work, the boom of the dragline was not blocked
or otherwise secured in place, but was worked on while in its normal
raised position for digging operations (Tr. 97, 270, 277). If the
machine had been equipped with the modified intermediate boom suspension system, it would not have been necessary to block the boom,
according to the testimony of MSHA personnel (Tr. 104, 338). Also,
it would not be necessary to block the boom for welding on handrail
steps or other work not involving the structure of the boom (Tr.
227-228).
The record fails to reveal the reason why the 1260 dragline at
the Sinclair Mine was not equipped with the modified intermediate
boom suspension system. The literature which Mr. Richardson received
from Bucyrus-Erie does not mention such a system. There is no evidence that the lack of a suspension system on the Sinclair Mine's
dragline was a matter of common knowledge at the mine. Only Wayne
Bowling testified he was aware that this machine did not have this
system (Tr. II, 247). The record does not show that he communicated
this information to the Respondent or any other persons at the mine.
Mr. Bowling asserts that he did not know whe.ther the boom would have
been prevented from falling had it be_en so equipped (Tr. II, 254).
The 1260 dragline at Sinclair without the modified intermediate
boom suspension system was unsafe to operate with a crack in the
chord. Inspector James Utley testified that it was unsafe because
flexing of the boom through the continued use of the machine would
enlarge the crack to the point where the chord would no longer hold.
He testified, however, with full knowledge of the ultimate result
and also with knowledge that there was no modified suspension system
on the machine (Tr. 168). David Whitcomb, a holder .of a Bachelor of
Science degree in mechanical engineering and an authorized representative of the Secretary, likewise testified that the machine was
unsafe with the crack in the chord because the crack would increase
and the boom would eventually fall (Tr• 26 7).
Witnesses for the Respondent and the Respondent himself testified to the effect that the machine in their opinion was safe and
that there had been no reason to foresee an accident. This testimony
is that of Wayne T. Bowling, director of all heavy equipment (Tr.
235-249, 256-259); Ed Yevincy, company wide master mechanic (Tr.

880

176-177); George Wallace Barnett, day shift operator for Peabody
(Tr. II, 201-202); and Mr. Richardson, the Respondent (Tr. II, 95,
267).
.
On the question of the safety of the machine, I accept the
testimony of the authorized representatives of the Secretary over the
Respondent's witnesses because the ultimate breaking of the chord
demonstrates that the machine was unsafe. I accordingly find that
jt was unsafe to continue to operate the machi~e.
For reasons explained in the discussion, as to the first alleged
violation Kenny Richardson knew or should have known that the 1260
dragline was unsafe. As to the second alleged violation, he did not
know or have reason to know that the boom of the 1260 dragline should
have been blocked while men were working on it with the boom in a
raised position.
Discussion
The charge in the petition is that the corporate operator,
Peabody Coal Company, violated mandatory safety standards 30 CFR
77.404(a) and 77.405(a) and that Respondent "acting as an agent of
the corporate operator within the meaning and scope of section 3(e)
of the Act, knowingly authorized, ordered, or carried out each of
the aforesaid corporate violations." The petition seeks a penalty
of $500 for each of the two alleged violations.
The issues on the merits are (a) whether the corporate operator, Peabody, violated the standards cited, (b) if so, whether
Respondent is its agent, and (c) whether Respondent knowingly,
authorized, ordered, or carried out these violations. If a violation
is found, there is a further issue as to the amount of the penalty
to be assessed. 3/
3/ · Respondent has also raised a constitutional issue in this proceeding. He contends that section llO(c) of the Act violates certain of
his rights guaranteed by the Constitution of the United States.
Specifically, he argues that he is subjected to a penalty solely
because his employer does business in the corporate form rather than
as a partnership or some other business form and that this violates .
his constitutional right to equal protection of the law. Respondent
previously appealed this case on such constitutional issue to the
United States Court of Appeals for the Sixth Circuit. This petition
was dismissed as premature by the court in an order issued April 25,
1979. The Respondent has preserved this issue. My ruling is the
same as that in my prior order of November 28, 1978, in which I
rejected this contention as a ground for dismissal.

881

The initial question is whether Peabody Coal Company violated
the standards cited. Peabody was not named as a party-respondent
.irt this proceeding and it made no appearance. Prior to the hearing,
Peabody, apparently in settlement of charges relating to the alleged
violati6ns of 30 CFR 77.404(a) ~nd 77.405(•), paid penalties of
respectively $2,050 and $750 as shown on a computer printout (Petitioner's Exh. No. 39; Tr. 360-362).
Respondent in his brief has not raised, at least directly, any
issue as to the liability of Peabody, but MSHA lists this is an issue
presented. MSHA contends it has shown in this proceeding that Peabody
has violated the cited standards and it relies for its position on the
decision of the Board of Mine Operations Appeals in Everett L. Pritt,
8 IBM.A 216 (1977) • .MSHA also is apparently attempting to rely on the
payment by Peabody of civil penalties as a basis for its position.
In its posthearing brief, MSHA states "The corporate operator disposed
of its case at the MSHA Assessment Office level, and the assessment
imposed by that office is deemed to be the final order of the Commission pursuant to 30 CFR 100.6(c)." As to this latter argument, it is
my view that the mere payment of penalties under assessment procedur~s
set up by the Secretary is not an admission of guilt by the operator.
MSHA conceded as much on the record by stating that it did not claim
that the payment of the civil penalties by Peabody was an admission
of liability on its part (Tr. 23-24).
The issue, therefore, is narrowed to whether there is a showing
on this record of violations of the cited standards by Peabody. The
corporate operator, as noted, was not present at the hearing and it
had no opportunity in this proceeding to be heard on the alleged violations. The Board of Mine Operations Appeals ~eld in Everett L.
Pritt, supra, that in spite of an operator's absence, the operator
could be found liable for the purposes ·of section 109(c) of the 1969
Act. This section is comparable to section llO(c) of the 1977 Act.
Therein the Board stated, ov~rruling the administrative law judge,
that the clause "whenever a corporate operator violates a mandatory
health or safety standard * * *" establishes merely a prima facie
case under section 109(c) of the 1969 Act. According to the Board,
MESA (now MSHA) must establish that the corporate operator violated
the standard at issue "but such may be established in a section
109(c) proceeding in the absence of the operator as a party." Board
Member Schellenberg dissented, observing that the Board's decision
could result in a finding of liability on the part of the agent,
though the corporation could be found to be not liable.
The Board cites two other cases decided by administrative law
judges in which it asserts that its theory of the law has been followed. However, in those cases the judges made no finding, at least
directly, of liability on the part of the corporate operator. In
MESA v. Ronald Corl, Docket No. PITT 75-445-P (April 23, 1976), cited
by the Board, the judge appears not to have dealt at all with the

882

issue of corporate operator liability. The second case cited by the
Board is MESA v. Daniel Hensler, Docket No. VINC 75-374-P (March 31,
· 1976). In that case, Judge Luoma found only that "the testimony
presented in the instant case within my opinion constitutes a prima
facie showing of liability against the operator in a case where the
operator is a party." [Emphasis added.)
In my view, the Board was wrong in its decision in the Pritt
case. I agree with Board Member Schellenberg in his dissent, not
only for the reasons he stated but because there is no way the condition precedent, so clearly set forth in the section, can be met where
the corporate operator has not had an opportunity to be heard. 4/
Nevertheless, the precedent of the Board appears to be binding unless
and until overruled-by the Review Commission. The Board decision
requires a prima facie showing of liability of the corporate operator
as a condition precedent. I will therefore consider the evidence
against the corporate operator in terms of the Board's theory as set
out in the Pritt case.
There is another matter of a threshold nature and that is whether
Mr. Richardson is an agent of the corporate operator, Peabody Coal
Company. I find that he is. "Agent" is defined in Section 3(e) of
the Act as "any person charged with responsibility for the operation
of all or a part of a coal or other mine or the supervision of the
miners in a ·coal or other mine." Mr. Richardson is and was a master
mechanic on the day shift for the Peabody Coal Company. He was in
charge of the 1260 dragline on the first shift and thus fits the
definition of an "agent." He had general supervisory authority over
the 1260 dragline involved in the alleged violations even though
other master mechanics were in charge on the later shift. Thus, I
find that Mr. Richardson was an agent for the corporate operator,
Peabody Coal Company. See the Hensler. case, supra, decided by the
Board of Mine Operations Appeals, in which Daniel Hensler, the Respondent, was a section foreman.
4/ It seems to me that the general solution in light of the language
of section llO(c) is to name both the corporate operator and the
individual in a joint action. In any such action, the corporate
operator should not be permitted to settle the proceeding unless it
admits to the alleged violations. Cf. United States v. Consolidation
Coal Company and Donald Kidd, 504 F:Zd 1303 (6th Cir. 1974). In that
case the charge under the criminal subsection of the Act involved both
the corporate operator and the individual. Even the Board of Mine
Operations Appeals in the Everett L. Pritt case, 8 IBMA 216 (1977),
while authorizing a separate trial against the individual, stated
that it would be fairer and simpler to join related sections 109(a)
and (c) proceedings (now llO(a) and llO(c)).

883

Alleged Violation of 30 CFR 77.404laJ
The first allegation against Mr. Richardson concerns the standard
30 CFR 77.404{a) which provides: "Mobile and stationary machinery
and equiptl!ent shall be maintained in safe operating condition and
machinery or equipment in unsafe condition shall be removed from
service inunediately."
The charge as set. out in the notice of violation dated August 4>
1977 (Petitioner's Exh. No. 4)> is as follows: "Mobile equipment in
unsafe condition was not removed from service immediately> in that>
a crack in the lower chord of the boom of the Bucyrus-Erie 1260 dragline was known to exist and not removed from service."
The evidence received in this proceeding is sufficient in my view
to establish a prima facie .case against Peabody Coal Company. The
equipment, the 1260 Bucyrus-Erie dragline> had not been fitted with
the modified intermediate boom suspension system and therefore was
vulnerable to a collapse of the boom such as that which occurred on
August 3, 1977. Under the circumstances, cracks in the chords of the
boom made it highly unsafe. Two witnesses for the Petitioner, both
authorized representatives of the Secretary, testified that the boom
was unsafe. Their testimony, it appears, was based on their knowledge
1that the machine was not equipped with the modified intermediate boom
suspension system (Tr. 168, 273)w Both witnesses testified to the
effect that the boom flexes and that each time a load is picked up and
then dropped there would be a flexing which would tend to widen the
crack until eventually the chord would be severed. Correspondence
from Bucyrus-Erie (a letter to Mr. William Craft, dated September 22,
1977> Petitioner's Exh. No. 38), leaves no doubt that the machine in
its condition was unsafe. The letter states: "[t]he crack should have
been repaired immediately when it was detected."
Other testimony which will be reviewed in more detail below is
to the effect that the equipment was not unsafe at the time on
August 2> 1977> that Mr. Richardson was in charge. Mr. Richardson
claimed in his testimony tha.t the machine was safe and that it was
the cutt.ing into the new metal that made it unsafe. Other witnesses
/asserted that the machine was safe in their opinion> even though the
lower chord had a crack in it of two-thirds its diameter. These
witnesses were Wayne T. Bowling, director of all heavy equipment for
Peabody> Ed Yevincy, oiler and machine operator for Peabody, and
George Wallace Barnett, also an operator of the 1260 dragline for
Peabody. Mr. Bowling knew that the 1260 dragline at Sinclair was not
equipped with the modified suspension system although he claimed he
did not know whether the system would have prevented the boom from
falling. As to these latter witnesses, I construe their testimony
to mean that, based on the condition as they understood it at the
time,·they did not believe it to be unsafe. The fact as now known
that the broken chord was on a machine not equipped with the modified

884

intermediate boom suspension system and that it was vulnerable to
collapse leaves no basis for their contentions that it was safe. The
crack was extending further because of the flexing of the boom and
"it was only a matter of time until the chord would break and the
boom would fall, subjecting miners in the area to the hazard.
Accordingly, L find that the machine was unsafe to ·operate and
pursuant to 30 CFR 77.404(a) should have been removed from service
immediately. It was not removed, however, but continued to operate
even after personnel had become aware that the crack was enlarging.
Therefore, the evidence establishes a prima facie case against the
corporate operator, Peabody Coal Company, for a violation of mandatory
standard 30 CFR 77.404(a)~
'The Respondent is an individual and is charged under section
llO(c) of the Act as an agent of Peabody Coal Company "who knowingly
authorized, ordered, or carried out such violation." Mr. Richardson
testified that he had specifically instructed the miners t6 continue
to operate the machine for the remainder of the day shift, a period
of 15 to 20 minutes (Tr. II, 152). Thus, he authorized or ordered
such violation and the only issue remaining is whether he did so
"knowingly. 11 Mr. Richardson admitted during his. testimony that he
was familiar with the two mandatory standards charged in this
proceeding.
The word "knowingly," as used in civil and criminal statutes, is
not a term of precise definition. The courts have given various
shades of meaning to the word, depending upon the context· in.which it
was considered. See 51 C.J,.S. Knowingly (1969), and cases cited
thereunder. There is no legislative history under either section
109(c) of the 1969 Act or section llO(c) of·th~ 1977 Act which provides guidance in construing the meaning of this term. Moreover,
neither the Board of Mine Operations Appeals nor the Commission has
interpreted the meaning of the word "knowingly" in section 109(c)
of the 1969 Act. The Commi&sion has not yet construed the meaning of
the word in the 1977 Act.
Respondent urges the test applied by Administrative Law Judge
Schweitzer in MSHA v. Harvel, Docket No. DENV 77-40-P (November 16,
1978), in whic'ii'"1ie states as follows:
"Knowingly," for the purpose of its application to
this case regarding se.ction 109(c), means done "intentionally" or "consciously," with knowledge of the facts ..
It requires more than that the act was done by way of
oversight or inadvertence or was an accident, but it does
not require that the act was willful, involving reckless
disregard of the law.
MSHA argues that the word should have the same meaning as that under
contract law, that is, knowing or having reason to know.

885

The only court case treating the question appears to be United
States v. Consolidation Coal Company c:ind Donald Kidd, 504 F.2d 1330,
1335 (6th Cir. 1974). There, the court in construing a criminal
provision of the Act stated to the effect that "willfully" means
something more than "knowingly" and that even "willfully" need not
connote bad purpose, either to disobey or disregard the law or an
evil motive.
In support of its position that "knowingly" means knowing or
having reason to know, MSHA cites two other cases decided by administrative law judges which bear on this question, namely, Secretary of
Labor v. Cowin and Company, Inc., Docket Nos. HOPE 76-210-P through
HOPE 76-213-P (Judge Broderick, September 14, 1978), and MSHA v.
A. w. Garrett et al., Docket Nos •. NORT 76X400-P, etc. (Judge Steffey,
June 30, 1977), as well as the United States District Court case,
United States v. Sweetbriar, 92 F. Supp. 777, 780 (D.C.W.D.s.c.
1950).
In the Sweetbriar case, the court held:
.[T]he term "knowingly" as used in the Act [the Walsh-Healey
Public Contracts Act], does not have any meaning of bad
faith or evil purpose or criminal intent. Its meaning is
rather that used in contract law, where it means knowing or
having reason to know. A person has reason to know when he
has such information as would lead a person exercising
reasonable care to acquire knowledge of the fact in question
or to infer its existence.
92 F. Supp. 777 at 780.
In my view, the meaning given to the term "knowingly" by the
court in Sweetbriar, even though the court was considering a wholly
different statute, is one wld.ch should be applied to the same term in
section llO(c) of the Mine Act. If a showing of actual knowledge
that the condition was unsafe was required, it would be applying an
extremely strict standard to this civil statute. This does not appear
to be the intent of Congress., Accordingly, I will construe the term
to mean knowing or having reason to know. Such construction would be
in accordance with the Congressional purpose to foster safety in the
work place.
Applying such a standard, Mr. Richardson, as to the first.alleged
violation, i.e., not removing unsafe equipment from service immediately, either-knew or had reason to know that the equipment was unsafe
under the Sweetbriar reasoning; i.e., he knew or had reason to know
when he had such information as would leave a person exercising reasonable care to acquire knowledge of the facts in question or to
infer its existence. My reasoning will be developed in the paragraphs
which follow.

886

Preliminarily, it should be considered that the 1260 dragline at
the Sinclair Mine was not equipped with the modified intermediate
.boom suspension system. Had the machine been so equipped, there
would not have been violat·ions of either standard as alleged. MSHA
officials concede that had the machine been equipped with the modified system, there would have been no need for blocking the boom.
Additionally, the manufacturer in its letter of September 29, 1977,
observed that such suspension system properly maintained and ·adjusted
would have supported the boom when the lower chord was severed. It
follows that had the machine been so equipped, it could have been
safely operated for at least the periods at issue in this proceeding.
In Mr. Richardson's favor is the lack of any evidence that
eithe~ he or any of his peers on the job site had knowledge that the
12~0 dragline lacked the modified intermediate boom suspension system.

Mr. Richardson testified, and there is no proof to the contrary, that
he was without knowledge of the modified suspension system. He
denied having any information of this system from the manufacturer,
and the literature in evidence sent to him by Bucyrus-Erie does not
mention the modification. Other witnesses who worked with him considerad the machine to be safe, i.e., Ed Yevincy, oiler and machine
operator, and George Wallace Barnett, also a machine operator. This
testimony is illogical unless it is considered as their view prior to
the accident and without their knowledge of the machine's lack of the
supporting modified intermediate boom suspension system which would
have prevented collapse. One witness, Wayne T. Bowling, director
of all heavy equipment for Peabody, did know that the Sinclair Mine
1260 dragline had not been equipped with the modified system. It is
something of a mystery why this information was not communicated to
the management of the Sinclair Mine, or to the master mechanics but
there is no evidence that it was. Apparently, Mr. Bowling did not
know that such equipment was necessary·to prevent the boom from
falling when a chord is severed, although he should have known this.
Furthermore, Mr. Richardson had seen this boom crack a number of
times and either had directed or seen others direct repairs. In none
of those instances had the boom been blocked and the repairs had
always been conducted safely.
In spite of those factors, Mr. Richardson at least had reason to
believe that this 1260 dragline was unsafe. Even though he had no
knowledge about the modified intermediate boom suspension system and
the safety protection such would have provided, he did have considerable direct knowledge about a potentially dangerous situation. He
either knew or had the responsibility for knowing as much as 10 days
before the accident that a crack had developed in the boom.
Ed Yevincy testified that the pressure gauge had gone down a week or
maybe 10 days before. The pressure gauge rs an important part of the
safety equipment placed on the 1260 dragline. The very purpose of
this gauge is to give a warning of a developing'hazard. The manufacturer in its· letter of September 29, 1977, refers to it as a "crack

887

detection and warning system." There is no clear evidence that
Mr. Richardson personally knew of this lack of pressure until
August 2, but he had the responsibility for operating this machine
and should have known that the pressure was down.
More than that, Mr. Richardson knew 2 or 3 days before the accident that a crack had developed and he was told by Bob Coppage on
Monday, August 1, that the crack had extended. It not until August 2
at 2 p.m. that Mr.• Richardson decided to examirte the crack. At that
time it was described as "getting worse." Mr. Richardson personally
examined the crack, although from some distance, and he determined
that it needed quick attention. Even though he could not see the
entire crack, he was able to observe about a third of it, which indi. cated or should have indicated to him a very serious condition.
Both Mr. Richardson's actions and his testimony .suggest that he knew
it.was serious. Directly after observing the condition, he began
discussions with other personnel about the method of repair. He told
Bob Coppage that "we needed to make some repairs pretty quick" (Tr.
II, 66). While he te.stified that he did not believe the machine to
be unsafe, he did indicate in response to a question that it should
be shut down for repairs "[a]s soon as I got the available equipment
to help over" (Tr. II, 67).
Considering the evidence described above, there is no doubt that
Mr. Richardson knew that he was faced with a very bad crack. It is
also clear and his actions show that he knew it had to be repaireQ
without delay. It follows that he must have known that at some point
a complete break in the chord was possible as long as the machine
continued to operate. Even if it is accepted, as it must be on the
basis of this record, that Mr. Richardson was unaware of the lack of
the modified intermediate boom suspension system, there is also no
evidence that he knew one way or the other what would happen if the
chord broke completely through. It was the kind of situation which
would raise a person's suspicion, particularly a mechanic with considerable experience, that something bad was happening which could
well endanger personnel in the area. Mr. Richardson clearly had "such
information as would lead a person exercising reasonable care to
acquire knowledge of the facts in question or to infer its existence,"
that is, the hazardous and unsafe nature of the broken chord. United
States v. Sweetbriar, supra. It is not enough, it seems to me, that
Mr. Richardson had allowed the machine to operate with a cracked
chord in the past. This means only that the miners were lucky it
did not break in the past, not that it was safe or that it should
have been considered as safe.
Mr. Richardson was faced with a situation which had the obvious
manifestations of a hazard, that is, a serious crack and one that was
spFe~ding under use.
Mr. Richardson recognized the seriousness of it
by actions and words and should.have known that he was dealing with a
hazard to the miners. In spite of this~ he spe~ifically directed that
the 1260 dragline continue to operate until the end of the shift.

888

Respqndent argues in its brief that "immediate" does not mean
the present instant but "a reasonable time in view of the particular
facts and circumstances of the cas.e under consideration." I reject
this interpretation of the word "immediate." Although only 15 or
20 minutes were involved after Mr. Richardson had made his inspection and directed the continued operation of the machine, that was
sufficient time for the chord to sever and the boom to collapse.
The exact time in which the chord would have become completely
severed under us~ was· unpredictable. According"ly, when the hazard was
·discovered the machine should have been taken out of use immed,iately,
that is, at the exact time of the discovery.
Furthermore, the hazard was something that existed not only for
the few minutes mentioned, but, in fact, for perhaps a week or more.
The pressure in the gauge was lost a week or 10 days prior to the
accident. Mr. Richardson ·knew at least by August 1 that the lower
chord was cracked and that the crack was expanding. The machine coBstituted a hazard even at that earlier time and Mr. Richardson either
knew or should have known this.
Accordingly, for the reasons stated above, I find that
Mr. Richardson knew or should have known that the 1260 dragline was
unsafe and should have removed it from service immediately.
In summary, the evidence establishes a prima facie violation
of 30 CFR 77.404(a) by the corporate operator, Peabody Coal Company,
and that Respondent, Kenny Richardson, as the agent of such corporation, knowingly authorized, ordered, or carried out such violation.
Alleged Violation of 30 CFR 77.405(a)
The second allegation against Mr. Richardson concerns the standard 30 CFR 77.405(a) which reads in part as follows: "Men shall not
work on or from a piece of mobile equipment in a raised position
until it has been blocked in place securely."
The charge as stated in the notice of violation dated August 4,
1977 (Petitioner's Exh. No. 7), reads as follows: "Men shall not be
required to work on or from a piece of mobile equipment in a raised
position until it has been blocked in place securely."
The evidence, I believe, is sufficient to establish against
Peabody Coal Company a violation of this standard. 5/
Respondent contended or at least seemed to contend during the
course of the hearing, that the standard was not applicable to this

5/ The discussion in the opinion above, with respect to the condition precedent of a violation by a corporate operator, is equally
applicable to the alleged violation of this mandatory standard.

889

particular machine, the 1260 dragline. Respondent appeared to argue
that because of the huge nature of the machine the alternatives men_tioned by MSHA other than the modified intermediate boom suspension
system were not really practical. These alternatives included lowering the boom to the ground or lowering it part way over a spoil
pile. Both of these alternatives, as shown on the record, would create
some difficulties. Nevertheless, I believe the record is clear that
the boom could have been so blocked. The manufacturer· in its instructions on field repairs recommends supporting the boom during repairs,
in at least some circumstances,- that is, where a section of the main
chord must be replaced or numerous cracks are to be repaired. This
demonstrates quite clearly that the boom can be supported and, of
course, there was no other option but to do so in this-case where the
machine was not equipped with the.modified intermediate boom suspension system. The point may be moot for the future, however, since
the machine is now equipped with the modified system and in most, if
not in all instances of repair, it may no longer be necessary to
support the boom.
Respondent also argued that the 1260 dragline was not "mobile"
equipment. The machine is large and cumbersome and apparently
moves very slowly over the ground. However, it is operated and
moved under its own power. In my .view, it comes within the definition of the term "mobile" as used in the standard.
Accordingly, I find that the evidence establishes a prima
facie case of a violation of the standard 30 CFR 77.405(a) by the
corporate operator, Peabody Coal Company.
The remaining question is whether or not Respondent, as agent
of the corporate operator, "knowingly.authorized, ordered, or
carried out such violation."
A principal argument of the Respondent is that he had no duty,
authority or responsibility for the implementation of the repairs •.
He claims that such was the responsibility of other master mechanics,
including Gail Lee of the second shift, and M~ c. Barber, master
mechanic of the third shift when the accident occurred. Also,
Respondent denies that he instructed anyone to make the repairs and
argues that there is lack of any direct evidence to the effect that
he authorized, ordered, or carried out the repair procedures
(Respondent's Brief, pp. 22-23). He maintains that he was home in
bed when the accident occurred and cannot be held accountable for the
repair activity.
The record shows that there are eight master mechanics at the
Sinclair Mine working on three shifts. Each is in charge of certain
machines during their respective shifts. Kenny Richardson, during the
day shift, had the responsibility for three machines including the
1260 draglin:e. According to. some of the testimony, the day shift

890

master mechanics have no greater authority than the master mechanics
on other shifts. However, the evidence shows they do have charge of
.ordering parts since parts are more readily available during the
daytime. Furthermore, the daytime master mechanics, even if they do
·not specifically direct the repair work to be done on other shifts,
wield significant influence over the method of such repairs. Wayne T.
Bowling, companywide master mechanic, expressed it as follows:

Q. What is the--you've made a distinction between the
day shift master mechanics. Now what is the basis for that
distinction if they have similar powers and authority?
A. What is it? They are out at the times when we
have the parts. In the daytime they do most of the setting
~p when there's a better class of people in the daytime for
repairs, welders. We have more-experienced people on days
a lot of times and that's the distinction we make.
And they know where the parts are and they do their
ordering before they turn in to their supply people what
they need and the supply people in the daytime what it
would take to keep the night shift--to help them out and
to get the material down there.
And then they go discuss it with them in the afternoon and they take over where they left off.
(Tr. II, 241) •

Mr. Richardson's testimony on his own authority drew a distinction between instructing other master mechanics, and advising them.
He generally testified that while he advised on the repairs, he did
not instruct the other master mechanics. At one point, however, he
testified that he did instruct them about the repairs to be made, but
he did not instruct them as to how to do the repairs (Tr. II, 128).
Other witnesses testified, generally, that the daytime master
mechanic made the decision on repairs. George Wallace Barnett, day
shift operator, stated that materials and parts are ordered on the
day shift and that as far as he knew, the master mechanic on the day
shift makes the decision on the repairs to be made (Tr. II, 207).
Gene Porter, the third shift oiler, testified that he supposed
Mr. Richardson was the lead master mechanic at the mine (Tr. II, 225).
John Cooper, day shift welder, testified he was told by the superintendent that Kenny Richardson was the lead master mechanic at the
Sinclair Mine (Tr. II, 314). Wayne Bowling testified that
Mr. Richardson was the "lead master mechanic" over this particular
machine (Tr. II, 250). Kenny Richardson, at the investigational
hearing conducted after the accident, according to the testimony of a

891

witness, admitted that he had set up the work procedures for the
repair of the boom (Tr. 305). Also, it was Mr. Richardson who contacted Bucyrus-Erie for instructions and assistance.
The evidence outlined above establishes that, at the very least,
Mr. Richardson shared the authority for setting up the procedures to
repair the boom. He seems to argue because others shared the responsibility that he cannot be held liable. It seems to me that if
Mr. Richardson had some responsibility along with others, the mere
fact that the others are not charged in this proceeding would not
relieve Mr. Richardson of his responsibility. Furthermore, the evidence is sufficient to show that Mr. Richardson was involved to a
greater extent than merely sharing the responsibility with other
master mechanics. While he claims that he only instructed the other
mechanics in how to go about the repair, it is evident ftom the record
that this instruction, in light of the superior authority held by the
daytime mechanics, amounted to a virtual direction. It would be
unlikely that other mechanics would countermand his instructions and
the facts show that they did not do so in this case.
In the discussions and instructions concerning preparing for the
repair work, no serious consideration, if any, was given to the
matter of supporting the boom. Mr. Richardson gave instructions or
advice on the general manner of preparing for the repair, along with
certain safety precautions, but he failed to direct or authorize
supporting of the boom.
The final question under this alleged violation is whether
Mr. Richardson knowingly authorized, ordered;or carried out the violation. His knowledge or reason to know is much less clear than with
the previously considered violation. In the prior violation the
physical evidence was there for him to see; however, this situation
is considerably different. · In the first place, it was not a common
practice to support the boom during repair work. Most of the evidence
suggests that it was not considered necessary in the trade to support
the boom, though this was probably based on the fact that other
similar machines are equipped so as not to collapse. Specifically,
it had been Mr. Richardson's prior experience that the boom could be
repaired while in its raised position.
The manufacturer's instructions which Mr. Richardson had
received prior to the accident indicate certain circumstances where
the boom should be supported, but it does not state that this is
necessary for safety or otherwise. In fact, the instructions state
specifically that in most cases the boom can and should be repaired
while supported on the machine in its working position. It is only
in certain circumstances, such as where a main chord must be replaced
or if numerous cracks are to be repaired, that lowering the boom "may
be necessary."

892

The problem, in part, may have been that other 1260 draglines
were equipped with the modified intermediate boom suspension system
which, with the machine so equipped, would have supported the boom
when the lower chord was severed. The issue here, however, is not
whether Mr. Richardson had reason to believe the machine or the procedure was unsafe, as with the prior citation. It is solely whether
he knew or should have known the boom was required to be blocked and
authorized or ordered the repair without such blocking. It seems to
me, considering especially that blocking would not have been necessary with the modified suspension system, that the situation was
sufficiently confusing and ambiguous as to preclude a finding of
knowledge on Mr. Richardson's part.
Accordingly, for the above-stated reasons, I find that Respondent
did not know or.have reason to know that the boom of the 1260 dragline
should have been supported or blocked while men were working on it
with the boom in a raised position.
Mr. Richardson's position is.distinguishable from that of the
operator. The operator is held to a standard of strict liability in
a situation of this .nature, whereas for the individual to be liable,
he must have "knowingly" participated in the violation. Moreover,
the operator in fact had knowledge of the lack of the modified suspension system on the machine because its employee, Mr. Wayne Bowling,
was aware of this deficiency. Mr. Richardson had no such knowledge.
Assessment of Civil Penalty
Pursuant to section llO(c) of ·the Act, a person found in violation "shall be subject to the same civil penalties, fines, and
imprisonment that may be imposed upon a person under subsections (a)
and (d)." Subsection (a) is here applicable and it provides that a
violation shall· be assessed· a civil penalty by the Secretary which
penalty shall not be more than $10,000 for each violation. Under subsection (i) of section 110, the Commission in assessing civil penalties shall consider (a) the operator's history of previous violations;
(b) the appropriateness of such penalty to the size of the business
of the operator charged; (c) whether the operator was negligent;
(d) the effect of the operator's ability to continue in business;
(e) the gravity of the violation; and (f) the demonstrated good faith
of the person charged in attempting to achieve rapid compliance after
notification of the violation. The Board of Mine Operations Appeals
held in Daniel Hensler, 5 IBMA 115 (1975), that only two of these
criteria are inapplicable, namely, (b) and (d). I will hereafter consider the others.
There is no history of previous violations on the part of
Mr. Richardson (Tr. 12). Since Respondent did not personally participate in the abatement of the violation, no weight is given one way
or the other to good faith abatement (Tr. 14-15). The violatio,n was

893

grave in that the collapse could have occurred at any time and up to
eleven men were exposed to the hazard of the boom falling (Tr. 180).
·Mr. Richardson was more than ordinarily negligent in that he knew or
should have known of the unsafe condition of the machine over which
he had responsibility.
The Secretary has recommended a penalty of $500 for each violation. In light of all the circumstances discussed in this decision,
I believe that such a penalty is appropriate and so assess that
amount for the knowing authorization, ordering,or carrying out a
violation of the mandatory standard 30 CFR 77.404(a).
Conclusions
1. The.Respondent, Kenny Richardson, is subject to Lne jurisdiction of the Federal Mine Safety and Health Act of 1977.
2. For the reasons stated above, Respondent knew or should have
known that the 1260 dragline was unsafe and by failing to remove it
from service immediately, knowingly authorized, ordered,or carried out
a violation of 30 .CFR 77.404(a).
3. For the reasons stated above, Respondent did not know or
have reason to know that the boom of the 1260 dragline should have
been blocked or supported while men were working on the boom in a
raised position, and accordingly did not knowingly authorize,order,
or carry out, as charged, a violation of mandatory standard 30 CFR
77 .405(a).

ORDER
It is ORDERED that Respondent, Kenny Richardson, pay the penalty assessed herein in the sum of $500 within 30 days of the date
of service of this decision upon him.

~/)M)~~·~
Franklin P. Michels
Administrative Law .Judge
Distribution:
J. Philip Smith, Esq., MSHA Trials Branch, Office of the
Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Arlington, VA 22203
Rees Kinney, Esq., and Sam Jarvis, Esq., Jarvis, Payton &
Kinney, O'Bryan Court Building, P.O. Box 569, Greenville,
KY 42.345 (Certified Mail)

894

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
.

OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 13, 1979

HILO COAST PROCESSING COMPANY,
Applicant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMI.NISTRATION (MSHA),
Respondent

Applications for Review
Docket No. DENV 79-50-M
Citation No. 373631; 10/6/78
Docket No. DENV 79-51-M
Citation No. 373632; 10/6/78
Docket No. DENV 79-52-M
Citation No. 373633; 10/6/78
Docket No. DENV 79-213-M
Citation No. 373655; 12/21/78
Docket No. DENV 79-296-M
Order No. 374481; 1/26/79
Docket No. DENV 79-297-M
Order No. 374482; 1/26/79
Do eke t No • DENV 7 9-2 98-M
Order No. 374483; 1/26/79
Docket.No. DENV 79-299-M
Order No. 374460; 1/26/79
HCPC Quarries & Mill

DECISION
Appearances:

Hugh Shearer, Esq., Goodsill, Anderson & Quinn,
Honolulu, Hawaii, for Applicant;
·
Marshall Salzman, Esq., Office of the Solicitor,
U.S. Department of Labor, for Respondent.

Before:

Judge Charles c. Moore, Jr.

While there are eight docket numbers listed above, there are
actually only four violations alleged. This is because four citations were issued, three involving noise, one involving dust.
Thereafter, because the Applicant had made no attempt to abate the

895

violations because it was challenging jurisdiction, the orders were
issued with respect to each of the citations. It was stipulated at
the trial in Honolulu, that there was no attempt on the part of management to abate the violations and accordingly it is obvious that
if the citations were valid, the orders were equally valid.· It was
for this reason that I recently denied a motion by the Applicant for
temporary relief with respect to the orders.
I will deal with the dust violation first. In the first place,
there is no doubt that this particular company is in dire financial
straits. It cannot afford to go to any great expense and still hope
to remain in business. The evidence clearly establishes that fact.
The evidence also establishes as a fact that a dust problem
exists at the Hilo Mine only 20 percent of the time. The rest of the
time, 80 percent of the time, there is too much water and mud. The
miners use and are forced to use and are penalized if they do not use,
respirators during the dusty season. In my opinion, that is sufficient compliance with the dust standard. I therefore rule invalid
and vacate the citation·that was issue1 in this case.
The other three citations involved in these cases concern the
noise .standard. The noise standard under the metai and nonmetal regulations is entirely different from that involved in coal mine regulations. The coal mine regulations, and this includes surface mines as
well as the surface areas of underground coal mines, would allow an
operator to provide one engaged in moving gravel from one place to
another with a front-end loader, to wear ear protection as a primary
method of controlling the noise. The metal and nonmetal standards,
however, do not allow ear protection (ear muffs) as a primary protection, but only after a certain amount of money is spent in trying to
reduce the noise in general. Under the Occupational Safety and Health
Administration, a number of rulings have been made regarding the noise
standard, which is identical to the metal and nonmetal standard, and a
number of court decisions have been involved, but regardless of decisions, the fact remains that it is a question of judgment as to how
much money an operator should be required to spend, in his financial
condition,to reduce noise before resorting to either ear plugs or ear
muffs.
·
The noise standard applicable to sand and gravel pits, and that
is what was involved in the instant cases, appears in 30 CFR 56.5-50
and consists of slightly more than one-half of a page of the Code of
Federal Regulations. A crucial subsection is subsection (b) which
states:
When employees' exposure exceeds that listed in the
above table, feasible administrative or engineering controls shall be utilized. If such controls fail to reduce
exposure to within permissible levels, personal protection

896

equipment shall be provided and used to reduce sound levels
to within the levels of the table.
The courts have ruled that feasibility includes economic feasibility,
as well as technical possibility, but there has been no ruling which
has been brought to my attention delineating how these feasibility
requirements are to be judged.
The published standards refer to "sound level dBA slow response"
followed by various numbers from 90 to 115 with time periods for
allowable duration associated with each.
While the noise standard enforced by the Occupational Safety and
Health Administration was promulgated by the Department of Labor, the
noise standards for coal mines and noncoal mines were originally
promulgated by the Department of the Interior. I must assume that
when the Department of the Interior used the phrase "dBA" in the noncoal regulations, it meant the same as the same term means under the
coal mine regulations. 30 CFR 70.500(a) states: "'dBA' means noise
level in decibels, as measured with the A-weighted network of a standard sound level meter using slow response."
The inspector stated that our normal voices at the hearing were
producing 60 to 70 decibels. If he yelled, it would be 90 decibels.
·inspector High stated that a decibel is 2 times 10 to the minus 5
Newtons per meter (Tr. 157). He changed this to a.Newton per meter
squared, but did not know what was meant by the term "Newton." He
therefore did not know how to describe a decibel since it was in
terms of Newtons. It is obviously, however, a pressure produced on
the eardrum which could be described in terms of pounds or ounces
per square inch.
Rather than being a measure of loudness, the decibel is a measure of the pressure on the eardrum created by a sound. The scale
of decibels, however, is not a straight line scale, but is based on
the logarithm (to the base 10) of the ratio between two different
powers or forces. Normal pressure waves, including sound waves, are
subject to the inverse square law of physics so that when the d_istance between the measuring device and the source is doubled, the
pressure at the receiver is halved. When the decibel system of measuring is used, however, doubling the distance to a. sound source
reduces the sound pressure level by 6 decibels. For example, if a
sound level meter 40 feet from a noise source is showing 90 decibels,
and the meter is removed another 40 feet from the source, the decibel
reading should be 84. A straight line nonlogarith'mic measuring system
would show a reduction of 50 percent when the distance is doubled. 1/
This lack of a straight line measuring system leads me to suspect 1/ In the decibel system, 0 is barely audible, 10 is 10 times 0, 20
is 100 times 0, 30 is 1,000 times O, etc.

897

the validity of the decibel averaging method set out in the regulations. Averaging was not directly· invo_l ved in any of the instant
cases, however.
The three noise violations involved concern the operator of the
wagon· d·rill, the operator of the crushing plant, and a bulldozer operator. There was no serious challenge to the all~gation that these
operators were, if they had not been wearing ea+ muffs, being exposed
to sound levels in excess of that allowed by the health and safety
·standards. The defense is that the measures suggested by the· insp~c­
tor to reduce the noise levels ·would cost more than the inspector
estimated, that in the company's financial condition it could not
afford to make the recommended changes and that the workers were
being protected by ear muffs~ MSHA's position, on the other hand,
is that the company should make feasible changes in the equipment and
spend a reasonable amount of money in making those changes to reduce
the noise level and then, if the efforts expended did not amount to a
sufficient reduction in noise level to comply with the standard, ear
muffs could be used for the personnel protection of the operators.
Citation No. 373631 refers to the D8 bulldozer and I do not think
it necessary to detail the specific recommendations that the inspector had for reducing the noise level. In general, it involved adding
such things as a rubber floorboard under the operator, acoustical
rubber tire material over the operator's head, an additional barrier
between the operator and the front of the machine, and a muffler. It
was his estimate that the changes he recommended would cost about
$1,200, but would not bring the sound level reading below 90 decibels.
Accordingly, the operator would still have to wear ear muffs for some
part of his shift. While it is not altogether clear, and was not
stated specifically with respect to each of the three noise violations,
the general philosophy that emerges is one of trying to get the operator to reduce the noise level either by muff.ling or changing machine
operators sufficiently often, but if that do.es not work, then ear muffs
will be allowed. That is, they will be allowed in the sense of abating
the citation and not issuing a withdrawal order. There was no testimony that if prior to the issuance of a citation, the operator of the
mine had attempted to reduce the noise level unsuccessfully that a
citation would not have been issued in the first place. If there have
been any criteria established for the use of the inspector in determining whether or not to issue a citation when an operator's attempt
to reduce the noise level has been unsuccessful, or to determine when
to abate the citation and allow the use of personal ear protection, or
for his use in deciding when to terminate a withdrawal order, those
criteria were not presented during the case and have not been brought
to my attention in the briefs. Nor can I find any such criteria in
the regulations. It thus appears to be a matter of personal judgment
on the part of the inspector.
In cases where it is conceded that the measures taken to muffle
the noise of the particular operation involved will not actually

898

reduce the sound level below 90 decibels, it results in a guessing
game on the part of the mine operator i f he wishes to avoid a cita-.
tion. And, it is not even definite that he can avoid a citation if he
guesses correctly. First, if there is a machine which is known to be
out of compliance and which the operator cannot think of any feasible
way to muffle into compliance, he must guess how much money and effo·rt
must go into an unsuccessful noise reduction program before an inspector, who will arrive unannounced at some future date, will decide that
his efforts were sufficient and that it was reasonable for him to
resort to ear muffs. While it is not exactly clear that he would
avoid the citation by guessing correctly as to the personal opinion of
this yet unknown inspector, it is clear that if he guesses wrong, a
citation will be issued and, of course, regardless of whether an order
of withdrawal is eventually issued, a penalty assessment will be made.
I am aware of the fact that the Occupational Safety and Health
Review Commission has affirmed some citations where the required measures to reduce the noise level would not result in compliance with
the standard and that such decisions have been affirmed on review.
In RMI Company v. Secretary of Labor Et Al., 594 F.2d 566 (6th Cir.
1979), the court upheld the Review Commission, but stated at
page 571
Given the fact that the employees will still be
required to wear personal protective equipment for the
remaining time they spend in the vicinity of .the chipping guns, we probably would not have reached the same result
as did the OSHRC were we considering this case as an initial
proposition.
The court went on, however, to give the type of deference usually
accorded to an adliiinistrative agency and affirmed that part of the
Commission's decision. I question whether agencies such as the
Occupational Review Commission and our own Mine Review Commission
should be given the type of deference which courts accord to enforcement agencies, such as the Federal Trade Commission and their enforcement policies. The two review commissions are not enforcement agencies
nor are they regulatory agencies. They perform the same function as
courts do and their interpretation of regulations should be given no
more deference by a reviewing court than that reviewing court would
give to a lower court's interpretation of regulations. But since the
deference was given in the RMI case, the result is that the court's
decision is not a decision interpreting the regulations. It is merely
a decision refusing to disturb, because of the deference, the review
commission's interpretation of the regulations. Certainly, our Mine
Review Commission is not bound to accept the Occupational Review Commission's interpretation even though the rules being interpreted may
be similar or identical.
·
Furthermore, there are fundamental differences in the enforcement provisions between mine health and safety and occupational

899

health and safety. For one thing, a civil penalty is mandatory if a
citation against a mine operator is valid. And I cannot affirm a citation which will result in a civil penalty against a company in dire
financial straits because the company failed to guess properly what
the inspector would require before agreeing that the use of _ear muffs
would be appropriate. The citation involved here is VACACTED.
Citation No •.373632 involves the pneumatic wagon drill and it is
admitted that there is no feasible way to bring this machine into compliance except by the use of ear muffs. The ruling here is the same
as in the previous violation. It might be reasonable to require the
company to spend $1,200 or even more to reduce the noise level, but it
is completely unreasonable to issue a citation which will result iri a
civil penalty because the operator wa·s unable to correctly guess the
extent of noise reduction efforts that the inspector would require.
The citation is VACATED.
Citation No. 373633 involves the operator of the jaw crusher
which crushes the basalt into smaller pieces. It was the opinion of
the inspector that a booth could be constructed from plywood at a cost
of about $1,000 or maybe under that, which would bring the sound level
below the 90-decibel limit so that an operator could stay at the controls for 8 hours without being required to wear ear muffs. He later
testified (Tr. 53) that even if it cost $2,400 it would nevertheless
be feasible to spend that amount of money to bring the crusher into
the noise compliance regulation. It was the Applicant's position that
an experimental modification would cost $2,000 and that it would not
bring the machine into total compliance (see Applicant's Exh. No. 1).
When Applicant's witness, Mr. Bryce Robinson, testified, however, he
stated that he did believe that a compartment woul~ bring the jaw
crusher noise level down below 90 decibels. His estimation, as stated
in the transcript at page 82, is $20,000, but he referred to Applicant's Exhibit No. 1 and seemed to be testifying in support thereof.
My own handwritten notes, however, do show that he said $20,000,
rather than $2,000.
As to the dividing line between economic feasibility and nonfeasibility, the inspector testified at Tr. 55-56 as follows:

Q. Okay. Is there a point
same controls, ·same
results, same company -- that it becomes, in your mind,
economically infeasible?
A.

Yes, it certainly is.

Q.

Okay.

Can you estimate at what point?

A. I believe that after I'd inspected -- I'd worked
there with the people, we'd tried a few things where we
were actually trying to accomplish something -- I believe

900

that as far as reducing noise percentages -~ and when it
dropped below a certain point, that's all they could have
done, that's all that we technologically know about in
1979, then I would abate the citations.

Q. Same controls, same results -- what if these,
instead of costing $1,200.00 cost $20,000.00?
A.

I would not consider it feasible.

Q.

What i f they cost $10,000.00?

A.

Well, I don't know where the point to stop would

be.

Q. Then, is the substance of your testlmony ~- it
would be on a case by case basis, discussing it with the
company, where that line of economic feasibility is?
A.

Working with the company.

Q. Okay. There is a line of demarcation, but you
can't state, at this point, exactly what it is?
A.

No, I can't state.

After we both tried, then

I would say we would abate.

Q. And would that be true -- just as true -- for
the drill and the crusher?
A.

Either one of the 3 machines.

The entire emphasis is on how to abate a violation, rather than
how to avoid one and that is where I think the big problem is with
regard to MSHA's enforcement of the noise standard. If a machine is
out of compliance with the noise standard and ear muffs are not worn,
I think a citation would be justified. W'nere ear muffs are worn, however, and no harm is coming to a miner's ears, MSHA has to work out
some system of advising the mine operator of its desires prior to the
issuance of a citation •. That is true because even though with respect
to the jaw crusher, it may have been possible to reduce the noise
below 90 decibels, it was still a guessing game as to what extent and
how much money should be spent toward that goal by this particular
mine operator. The jaw crusher citation is accordingly, VACATED.
ORDER
It is therefore ORDERED that .all four citations involved in these
cases be VACATED and that all four withdrawal orde·rs that were based
on the vacated citations be likewise VACATED.

901

It is FURTHER ORDERED that these cases are DISMISSED.

~
c ??74~
c.
Charles
Moore, Jr.
Administrative Law Judge

Issued: July 13, 1979
Distribution
Hugh Shearer, Esq., Goodsill, Anderson & Quinn, Castle & Cooke
Building, Financial Plaza of the Pacific, P.O. Box 3196,
Honolulu, HI 96801 (Certified Mail)
Marshall Salzman, Esq., Office of the Solicitor, U.S. Department
of Labor, 450 Golden Gate Avenue, Box 36017, Room 10404 Federal
Building, San Francisco, CA 94102 (Certified Mail)
Mr. Carl Damaso, President, International Longshoremen & Warehousemen Union, 451 Atkinson Drive, Honolulu, HI 96814
(Certified Mail)
·
Administrator for Metal and Non-Metal Mine Safety and Health,
U.S. Department of Labor
Standard Distribution

902

FEDERAL MH;tE SAFETY AND HEALTH REVIEW COl\'iMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRG'INIA 22203

Jul:r 18, _1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATIO}i' (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. BARB 78-453-P
Assessment Control
No. 15-08799-02021V

v.
Mine No. 18
LEECO, INC.,
Respondent
DECISION
Appearances:

Eddie Jenkins, Esq., Office of the Solicitor,
Department of Labor, for Petitioner;
A. Douglas Reece, Esq., Manchester, Kentucky,
for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to written notice dated September 1, 1978, a hearing in the
above-entitled proceeding was held on November 14, 1978, in Pikeville,
Kentucky, under section 105(d) of the Federal Mine Safety and Health Act
of 1977.
Issues
The Petition for Assessment of Civil Penalty_in Docket No. BARB
78-453-P was filed on June 13, 1978, and raises the issues of whether
respondent violated 30 CFR 75.200 and, if· so, what civil penalty should
be assessed, based on the six criteria set forth in section llO(i) of
the Act.
Occurrence of Violation
The violation of section 75. 200 alleged by MSIIA' s Petition for Assessment of Civil Penalty is based/on Order No. 1 UM (7-12) issued June 2,
1977. That order states that respondent was not in compliance with its
roof-control plan because the.No. 3 supply roadway in the 002 Section was
from 17 to 21 feet wide for a d::bl;tance of 1,000 feet, whereas the roofcontrol plan provides that the supply roadway may not exceed 16 feet in
width. The roof-control plan provides for respondent to support its roof
by a combination of roof bolts and timbers (Tr. 84; 87). Page 14 of the
roof-control plan requires the installation of two rows of timbers on 4foot centers down the right side of the entry and one row of timbers on
4-foot centers down the left side of the entry (Exh. M-2). The row of
timbers next to the rib on each side of the entry is erected 3 feet from
the rib, whereas the second row. of timbers on the right side is erected
4 feet from the first row of timbers (Tr. 11). The result of erecting

two rows of timbers 3 feet from each. rib and a third row of timbers 4
· feet from the first row on the right side is to narrow the entry to 16
feet, that is, the 26-foot entry is narrowed to a 16-foot roadway by
timbers which occupy a total width of 10 feet of the entry (Tr. 29).
The roof over the roadway is, of course, required to. be supported by
three rows of roof bolts which are installed on 4-foot centers (Exh.
M-2, p. 14; Tr. 21).
The inspector's testimony supports a ,finding that the roadway was
excessively wide because from 250 to 300 timbers had been knocked down
along the roadway for a distance of 1,000 feet and had not been reset
(Tr. 11; 45). Respondent's witnesses largely corroborate·d the inspector's testimony with respect to the fact that timbers had been knocked
down by the battery-powered tractor when it hauled men and supplies along
the haulageway. The operator of the tractor stated that he had knocked
down timbers along the roadway becaµse the floor of the mine was uneven
and wet'. The slippery and uneven floor caused the tractor to fishtail
so that the trailer pulled by the tractor would slide from one side of
the roadway to the other and would knock down timbers on both sides of
the roadway (Tr. 52). Whereas. the inspector estimat~d that the number
of timbers which. had been knocked down and not reset was between 250
and 300, the operator of the tractor estimated the ntimber of timbers
that had been knocked down to be between 100 and 200 (Tr. 11; 34; 41;
53).
.
Although respondent's witnesses agreed that a considerable number
of posts had been knocked down and not reset (Tr. 55; 64), they all disagreed with the inspector's claim that they were following the roofcontrol plan shown on page 16 of the plan. All three of respondent's
witnesses testified that they were following the roof-control plan shown
on page 14 of the plan (Tr. 70-71; 79-80). The violation cited in the
inspector's order is not affected by a determination of which plan was
being followed because regardless of whether resp·ondent was following the
plan shown on page_l6 or the plan shown. on page 14, the roadway was required to be no more than 16 feet wide and the knocked-down timbers
rendered the roadway at least as wide as the 17 to 21 feet set forth in
the inspector's order (Tr. 30-35).
The basic difference between the plan shown on page 16 and the plan
shown on page 14 is that all of the timbers are required to be set on the
right side of the entry under the plan on page 16, whereas under the plan
on page 14, one row of timbers is required to be installed on the ieft
side and two rows of timbers are required to be set on the right side.
Under both plans, the roadway is required to be narrowed down to a width
of no more than 16 feet. There are two other prinfary differences between the two plans. First, the plan on page 16 provides for the entries
to be no more than 28 feet wide, whereas the plan on page 14 provides for
the entries to be no more than 26 feet wide. Second, the plan on page 16
provides for both timbers and roof bolts to be 4 feet from both ribs and
from each other, whereas the plan on page 14 provides for the first row
of timbers on each side of the entry to be 3 feet from the ribs (Exh.
M-2).

904

The inspector stated that respondent was prohibited from having an
entry wider than 26 feet and he stated that the timbers were required to
be within 3 feet of the ribs (Tr. 11; 29). Thus, the inspector was at
a.11 times discussing the provisions of the plan on page 14 while claiming that respondent was following the plan on page 16 of the roof-·
control plan (Tr. 22-24). Therefore, I ~in~ that the testimony of respondent's witnesses to the effect that they were following the plan
shown on page 14 of the roof-control plan is more credible than that of
the inspector.
I find that the testimony of all witnesses indicates that the violation of section 75.200 alleged in the inspector's order occurred.
Gravity. Even though a large number of timbers had been knocked
down along the roadway, the roof over the roadway was well supported by
bolts. The timbers which had been knocked down and not reset were near
the .ribs over a portion of the entry which was not traveled by the
tractor and trailer hauling men and supplies. The only time that a
person could be hit by a rock falling from the area where posts had
been knocked down would be at a time when the trailer might slip sideways and be momentarily under an expanse of roof near a rib where a
post had been dislodged. Respondent's witnesses stated that the roof
in the 1,000-foot area cited in the lnspector's order appeared to be in
good condition (Tr. 51; 57; 62-63; 83).
Although the inspector stated that about 50 percent of the places
he tested sounded loose and drunnny, he said that that was not an abnormal
condition for a slate roof (Tr. 13). While the inspector estimated that
a total of about 250 posts had been knocked down·in an area where 750
posts were required to be set, he stated that at none of the 4-foot
intervals were there ever more than two posts missing at any one place
(Tr. 3~). During each shift the tractor passed over the ·roadway no
more than three times, that is, one trip in with the miners at the beginning of a shift, one trip to deliver supplies to the section during a
shift, and one trip out of the mine with miners at the end of the shift
(Tr. 47; 56). Consequently, the evidence supports a finding that the violation was only moderately serious in the circumstanes described by the
inspector and respondent's witnesses.
Negligence. The operator of the tractor which was used to haul
supplies and men along the roadway stated that it was his duty as tractor
driver to reinstall any timbers which he knocked down along the roadway.
He stated, however, that he did not stop and reset timbers when he was
in the process of hauling supplies to ~he face because the supplies were
needed to enable the mine to continue to produce coal on an uninterrupted
basis. The operator of the tractor stated that he reset timbers only
when it happened to be convenient for him to do so (Tr. 55; 57-58).
Respondent's safety inspector testified that he was in the same
1,000-foot area cited in the inspector's order on May 31, 1977, just 2
days prior to June 2, 1977, when the inspector's order was written. On
May 31, 1977, respondent's safety inspector saw about 80 to 100 posts

905

knocked down. Some of them were within the 1,000-foot area cited in the
·inspector's order. Respondent's safety inspector said that he instructed
the section foreman on Hay 31, 1977, to take some men to the area where
the posts had been knocked down and replace them (Tr. 64; 69). Despite
the fact that approximately 100 posts had been reinstalled on May 31, respondent 1 s tractor operator said that he saw from 100 to 200 posts down
on June 2 when the order was written (Tr. 53; 55).
I find that respondent was grossly negligent in allowing such a
large number of posts to be knocked down and not reset within a period
of only 2 days.
Good Faith Effort To Achieve Rapid Compliance. The inspector testified that respondent replaced all of the knocked-down timbers within a
period of about 3-1/2 hours (Tr. 16). Therefore, I find that respondent
demonstrated a good faith effort to.achieve rapid compliance.
Size of Operator's Business. Respondent's No. 18 Mine produces
about 350 tons of coal per day from the Hazard No. 4 coal seam which is
from 28 to 34 inches thick (Tr. 8). The No. 18 Mine has three coalproducing sections and all of them use Wilcox continuous-mining machines
equipped with continuous-belt haulage systems. Respondent operates three
underground coal mines in addition to the No. 18 Mine. The production
from all four mines amounts to approximately 800 tons of coal per day
(Tr. 68). Exhibit M:-3 shows that respondent is controlled by "Kaneb
Services", but there is nothing in the record to show how large a company "Kaneb Services" may be. The former Board of Mine Operations Appeals held in Old Ben Coal Co., 4 IBMA 198 (1975), that it is error for
a judge to go outside the record and consult reference books for the
purpose of making findings as to an operator's size. Based on the evidence in this record, I find that respondent operates a.medium-sized
business.
Effect of Penalties on Operator's Ability To Continue in Business.
Counsel for respondent did not present any evidence at the hearing with
respect to respondent's financial condition. In Buffalo Mining Co., 2
IBMA 226. (1973), and in Associated Drilling, Inc., 3 IBMA 164 (1975),
the former Board of Mine Operations Appeals held that when a respondent
fails to present any evidence concerning its financial condition, a judge
may presume that payment of penalties would not cause respondent to discontinue in business. In the absence of any specific evidence to the
contrary, I find that payment of penalties will not cause respondent to
discontinue in business.
History of Previous Violations. Exhibit M-3 shows that 37 previous
violations of section 75.200 have occurred at respondent's No. 18 Mine
since November 1975. Three of the violations occurred in 1975, 21 violations occurred in 1976, and 13 violations had occurred in 1977 by May 5,
1977. Roof falls still are the primary cause of injury and death in
underground coal mines. I consider violations of section 75.200 to be a
matter which should receive respondent's utmost attention. The statistics
do not indicate that respondent is making progress in being able to reduce

906

the number of violations of section 75.200 which are occurring at its
·No. 18 Mine. Therefore, I shall increase by 20 percent any penalty
assessed under the other critetia because of respondent's unfavorable
history or previous violations of section 75.200.
Assessment of Penalty
The findings hereinbefore made show that respondent is a mediumsized operator. Any penalty assessed for the violation of section
75.200 cited in Order No. 1 HM should, therefore, be in a medium range
of magnitude. As previously shown, the violation was only moderately
serious because the roof of the supply roadway showed no signs of falling and was considered to be in relatively good condition. Nevertheless, the knocking down of about 250 posts along a 1,000-foot roadway
would have a deteriorating effect on the .roof, particularly when it is
considered that the timbers were being knocked down by the hundreds
within a period of only a few days. Consequently, a penalty of $750
'should be assessed under the criterion of the gravity of the violation.
The largest portion of the penalty should be attributable to the
fact that the violation involved a high degree of negligence. A large
number of posts had been knocked down on May 31 and an even larger
number had been knocked down and not replaced within a further period of
only 2 days. The tractor operator was supposed to reset the timbers,
but he was not doing so. In such circumstances, the penalty should be
increased by $3,000 under the criterion of negligence to a total of
$3,750.
·As indicated above, respondent's unfavorable history of previous
violations requires that the penalty of $3,750 be increased by 20 percent, or $750, to $4,500. If a large-sized company or operator had
been involved, I would have assessed a larger penalty than $4,500~ It has
been my practice to decrease the penalty assessab'le under the other
criteria when the operator shows an outstanding effort to achieve rapid
compliance. The evidence does not show that respondent's abatement of
the violation was other than a normal abatement. Therefore, the penalty will not be decreased nor increased under the criterion o~ good
faith effort to achieve rapid compliance.
Conclusions
(1) On the basis of all the evidence of record and the foregoing
findings of fact, respondent is assessed a civil penalty of $4,500.00
for the violation of section 75.200 cited in Order No. 1 HM (7-12) dated
June 2, 1977.
(2) Respondent was the operator of the No. 18 Mine at all pertinent
times and as such is subject to the provisions of the Act and to the
health and safety standards promulgated thereunder.
WHEREFORE, it is ordered:

907

For the. violation of section 75.200 described in paragraph (1)
above, Leeco, Inc., is assessed a civil penalty of $4,500.00 which it
shall pay within 30 days from the date of this decision.

@~~+JO.~~

r

Richard C. Steffey P tJ
Administrative Law Judge
Distribution:

Eddie Jenkins, Trial Attorney, Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
A. Douglas Reece, Esq., P.O. Box 432, Manchester, KY 40962
(Certified Mail)

908

FEDERAL MINE SAFETY AND HEALTH REVH::w CO~ii1MOSSION
.

OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 18, 1979

Civil Penalty Proceeding

SECRETARY OF LABOR,·
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. BARB 78-401-P
A.C. No. 15-03746-02049V
Upper. Taggart Mine

SCOTIA COAL COMPANY,
Responaent
DECISION
Appearances:

Eddie Jenkins, Esq., Department of Labor, for
Petitioner;
Richard c. Ward, Esq., Hazard, Kentucky, for
Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to written notice dated September 1, 1978, a hearing in
the above-entitled proceeding was held on November 15, 1978, in
.
Pikeville, Kentucky, under section 105(d) of the Federal Mine Safety
and Health Act of 1977.
MSHA's Petition for Assessment of Civil Penalty in Docket No.
BARB 78-401-P was filed on May 12, 1978, and seeks assessment of a
civil penalty for an alleged violation of 30 CFR 75.1725.
Issues
. The issues raised by the Petition for Assessment of Civil Penalty
are whether a violation of section 75.1725 occurred and, if so, what
civil penalty should be assessed, based on the six criteria set forth
in section llO(i) of the Act.
Findings of Fact
1. Ronald E. Suttles, .a Federal coal mine inspector, was in the
process of making a complete inspection of respondent's Upper Taggart
Mine when he received a complaint regarding a shuttle car in the One
Right Section of respondent's mine. Inspector Suttl~" •»1=mt to the One

•

909

Right Section on Monday, April 19, 1976, to determine whether there
was any validity to the complaint.· The inspector asked Joe Pratt, the
operator of the B-29 shuttle car, to maneuver the car so that Inspector
Suttles could determine whether it was in safe operating condition.
Inspector Suttles concluded that the wheels on one side pf the shuttle
car would not turn properly. He considered that the shuttle car
created a hazard to any miners near the car because ~he shutttle car
had to be backed up s~veral times when the operator of the car needed
to receive coal from the continuous mining machine, go around corners,
or dump coal at the belt feeder (Tr. 6-12).
2. Despite the fact that the B-29 car was not in safe operating·
condition on April 19, 1976, Inspector Suttles did not write a notice
of violation or order of w~thdrawal with respect to--ul'e unsafe car.
Inspector Suttles stated that new management had just taken over the
operation of the Upper Taggart Mine. The inspector had been getting
good cooperation from the new management and accepted management's
assurances that the car would be fixed without the necessity of the
inspector's writing an order or notice of violation with respect to
the car (Tr. 13).
3. Inspector Suttles stated that when he returned to the mine
on April 20, 1976, he saw the B-29 shuttle car being operated.
Inspector Suttles was "pretty sure" that the same operator, Joe Pratt,
was driving the shuttle car. Mr. Pratt told Inspector Suttles that
the car had not been repaired (Tr. 15-16). Inspector Suttles then
issued at 9:55 a.m. unwarrantable failure Order No. 2 RDS under section 104(c)(2) of the Federal Coal Mine Health and Safety Act of 1969.
Order No. 2 RDS cited respondent for a violation of section 75.1725
because the B-29 shuttle car (6SC) being used in the One Right Section
was not being maintained in a safe operating condition in that the
steering was bad and the operator could not safely steer the car
through crosscuts (Exh. M-1). Section 75.1725 requires mobile equipment to be maintained in safe operating condition, or requires, in
the alternative, that unsafe equipment be removed from service
immediately.
4. James Bentley, respondent's safety inspector, testified that
when he and Inspector Suttles came to the face area of the One Right
Section on April 20, 1976, the miners were in the process of opening
a new section of the mine off of the old section in which they had
been working. Mr. Bentley said the B-29 car had been repaired on the
11 p.m.-to-7 a.m. shift on April 20 and that the car had not been
moved on the day shift of April 20 because there was not sufficient
room between the place where the belt feeder was located and the
working face for two shuttle cars to be operated. Mr.· Bentley said
tha~ new parts had been installed on the B-29 shuttle car and that
the old parts were still lying .beside the car. The old parts had to
be picked up so that the car could be moved. Mr. Bentley said that

910

the operator of the B-29 car got up on it and moved it a few feet
but that there was not enough room for it to be operated very much
(Tr. 32..:40; 42).
5. Timothy Maggard, a repairman who normally works on the
3 p.m.-to-11 p.m. shift, testified that the B-29 car broke down on
his shift on April 19, 1976, at about 8: 30 p .m •. Mr. Maggard made a
temporary repair of the B-29 car on April 19 so that the car could be
used up to the end of· the production shift whieh ended at 11 p.m.
Mr. Maggard said that the steering mechanism on the B-29 car was so
bad that he decided that it needed to be completely rebuilt. Although
Mr. Maggard had already worked his full 8-hour shift by 11 p.m.; he
continued to work overtime on the next shift (11 p.m.-to-7 a.m.) so
that the B-29 car would be in good operating condition for the beginning of the next production shift which was due to start at 7 a.m.
Mr. Maggard had completed the repair of the B-29 car by 5 a.m. on
April 20. He was due to report back to the mine to work his regular
shift which began at 3 p.m. that same day. Therefore, Mr. Maggard
obtained the promise of the other repairmen on the 11 p.m.-to-7 a.m.
shift that they would take the old parts to the end of the track for
him and he went home to get some sleep before reporting back to the
mine at 3 p.m. Before Mr. Maggard left for home, however, he dr~ve
the B-29 car around the block in each direction to make sure that all
wheels were turning properly when the machine was maneuvered around
corners (Tr. 46-49; 53-56; 59).
6. When Mr. Maggard returned to the mine to work his regular
shift commencing at 3 p.m. on April 20, 1976, he found that a red tag
had been placed on the B-29 car indicating that the car was the
subject of a withdrawal order. Mr. Maggard first checked the car's
steering by jacking it up. He turned the car's steering wheel in one
direction and checked the wheels on both sides of the car to make
certain that they turned. He then turned the steering wheel in the
opposite direction and found that the wheels all turned properly in
that direction also. Mr. Maggard thereafter drove the car around the
block and could find nothing wrong with it. Therefore, he parked the
car where he found it with the red tag still on it. He then reported
to the maintenance foreman that he could find nothing wrong with the
B-29 car. When Mr. Maggard reported for work on his regular shift on
April 21, 1976, he found that the red tag had been removed from the
B-29 car and that it was being used (Tr. 49-50; 56-57).
7. Richard Combs, who was general mine foreman at the Upper
Taggart Mine on April 19 and 20, 1976, testified that the time sheets
in the company's files show that Mr. Maggard worked a regular 8-hour
shift on April 19 and worked 8 hours of overtime on the 11 p.m.-to7 a.m. shift on April 20 (Tr. 62-66; Exhs. A and B).
8. In his rebuttal testimony, Inspector Suttles first stated
that there was more room for us·e of the B-29 car on April 20, 1976,

911

than the company's witnesses had described. Inspector Suttles conceded, however, that his memory of the conditions in the One Right
Section on April 20 was not distinct and that the continuous-mining
machine might have been involved in cleaning up the mine floor for
commencement of mining operations in a different direction. If that
were true, respondent's claim that there was insufficient room for
operation of two shuttle cars was probably correct. Inspector
Suttles stated that he was not entirely certain about what the miners
were doing on the 20th, but he was certain that there was sufficient
space for both shuttle cars to be used on the 21st (Tr._68-70).
Nonoccurrence of Violation
I find that the preponderance of the evidence supports a conclusion that no violation of section 75.1725 occurred on April 20,
1976. There is no doubt but that the steering on the B-29 shuttle car
was defective on April 19, 1976, as both Inspector Suttles and the
repairman, Mr. Maggard, agreed that the steering on the B-29 shuttle
car was in bad condition on April 19, 1976, when Inspector Suttles
asked that it be repaired. If Inspector Suttles had cited the B-29
shuttle car for a violation of section 75.1725 on April 19, 1976,
there is no reason to believe that respondent's management would have
contested the citation.
If the inspector had been more certain of what he actually saw
on April 20 when he came back to check the condition of the B-29 car,
it is possible that I could have found 'in his favor, but his admission
that he could not recall for certain what the miners were doing on the
20th, as opposed to the 21st, makes it impossible to find in his
favor~
Mr. Maggard's demeanor at the hearing was that of a truthful
witness and his testimony is consistent througqout. Both his direct
testimony and his cross-examination show that he specifically recalled
the rebuilding of the steering system on the B-29 shuttle car. The
fact that he personally drove the car after it was repaired is a very
convincing reason to believe that he had satisfactorily repaired the
B-29 shuttle car before Inspector Suttles ever issued Order Now 2 RDS
citing the car for a violation of section 75.1725. Additionally,
Mr~ Maggard jacked up the car to test the steering on the 20th after
the order was issued and Mr. Maggard again drove the car after the
order was issued without finding anything wrong with it. The fact
that nothing was done to the B-29 car between the time the inspector
issued his order and the next day when it was found to be in proper
operating condtion, is strong and convincing evidence that nothing was
wrong with the steering on the B-29 car at the time the inspector's
order was written.
At transcript page 41 Mr. Bentley referred to the fact that both
the inspector and respondent's management were under a lot of pressure
at the time the inspector issued his order on April 20, 1976. As I
have indicated in Finding No. 1, supra, Inspector Suttles had received

912

a complaint to the effect that the B-29 shuttle car was being operated
in an unsafe condition. Even though he found that the B-29 shuttle
car was unsafe on April 19, the inspector did not write an order or
notice citing management for the violation at the time the violation
was observed. It appears that the inspector's failure to cite a
violation on the 19th may have been the subject of criticism. Therefore, when he returned to the mine on April 20, he was under pressure
to cite the company for the violation which did exist the previous day
but which did not exist on' April 20 when he actually wrote his order
of withdrawal.
..
The inspector's order is dated April 20, 1976, so there is no
question before me as to whether the inspector could have backdated
his order to cite respondent on tpe 20th for a violation which he
observed en the 19th. The finding of a violation can be sustained
only if the testimony shows that the B-29 shuttle car was defective
on the 20th. The preponderance of the evidence shows that the car
had been repaired between 11 p.m. on the 19th and the time that the
inspector saw the car on the 20th. Since the car was not in an
unsafe condition on the 20th, no violation of section 75.1725 existed
when Order No. 2 RDS was written.
Ultimate Findings and Conclusions
(1) The Petition for Assessment of Civil Penalty filed in
Docket No. BARB 78-401-P should be dismissed because of MSHA's failure
to prove that a violation of section 75.1725 occurred as alleged in
Order No. 2 RDS (6-206) dated April 20, 1976.
(2) Scotia Coal Company was the operator of the Upper Taggart
Mine at all pertinent times and as such is subject to the provisions
of the Act and to the health and safety standards promulgated
thereunder.
WHEREFORE, it is ordered:
The Petition for Assessment of Civil Penalty filed May 12, 1978,
in Docket No. BARB 78-401-P is dismissed for the reason stated in
paragraph (1) above.

~C.Jl~

Richard C. Steffey~
Administrative Law Judge
Distribution:
Eddie Jenkins, Trial Attorney, Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
Richard C. Ward, Esq.,.Attorney for Scotia Coal Company,
P.O. Drawer 1017, Hazard, KY 41701 (Certified Mail)
913

FEDERAL MINE SAflETY AND HEALTH REVIE\!tl corllMISSION
.

OFFICE OF ADIVliWSTRATIVE LAW JUDGl:S
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

JUL 1 8 1979

AI..ABAMA BY-PRODUCTS CORPORATION,

Application for Review

Applicant
Docket No. BARB 78-601

v.

SECRETARY OF LABOR,
MINE SAFE TY AND HEAL TH
ADMINISTRATION (MSRA),
Respondent

Mary Lee No. 1 Mine

and
UNITED MINE WORKERS OF AMERICA
(UMWA),
Respondent
DECISION
Appearances:

James Birchall, Esq., for Applicant;
Terry Price and George D. Palmer, Esqs., Office
of the Solicitor, U.S. Department of Labor) for
Respondent.

Before:

Judge Lasher

I.

Statement of the Case

Applicant seeks review of Order No. 239581, dated July 5, 1978,
issued by MSHA inspector William J. Vann and which alleges a violation of 30 CFR 75.200. The order was issued pursuant to section
104(b)(l) of the Federal Mine Safety and Health Act of 1977, 1/
citing Applicant with failure to comply with its roof control-plan
"in that the controls of the continuous miner had moved 6 feet beyond
the last row of permanent roof support in the crosscut between Nos. 1
and 2 right aircourses on the 507 5 section." MSHA and UMWA both filed
timely answers to the application. UMWA did not appear at the hearing
and was dropped as a party. Both Applicdnt and MSHA were represented
by counsel at the hearing which was held in Birmingham, Alabama, on
February 1, 1979.
1/

83 Stat. 742, 30 u.s.c. § 801 et seq.

914

II.

Findings of Fact and Discussion

Applicant admits that .the violation charged by Inspector Vann did
occur. 2/ By its application, Applicant seeks to have the section
104(b)(l) order reviewed for the sole purpose of challenging the prerequisite finding that the violation was "caused by an unwarrantable
failure" of the operator to comply with the mandatory safety standard
cited. By express agreement of the parties, the validity of the
underlying 104(d) (1) citation is not in issue. Neither par.ty takes
the position that MSHA must establish, as part of a prima facie case
of violation, that the violation is "of such nature as could significantly and substantially contribute to the cause and effect of a
coal or other mine safety or health hazard." See UMWA v. Kleppe,
532 F.2d .1403 (1976).
Inspector Vann testified that he arrived at the section at
approximately 7:55 a.m. on July 5, 1978, in the company of Steve
Freeman, the assistant mine foreman, and that he arrived at the·
violation site at 8:05 a.m. The continuous miner was not being
operated when he arrived at the violation site because it had
pulled a cable and pinched a lead which cut off the main breaker
deenergizing the continuous miner. He indicated that the head of
the cutter was approximately 20 feet beyond the last row of roof
supports and that it was approximately 6 feet from the last r~w of
roof supports to the controls of the continuous miner (Tr. 56, 57).
The continuous miner was situated between the No. lA aircourse and
the No. 2 aircourse on the left side of the crosscut. When Inspector Vann arrived, the continuous miner operator, Chuck Chism, and
his helper, Drew McElrath, were setting timbers in the area. Chism
told Inspector Vann that he did not realize he was. out from under
roof supports until he crawled out from under the canopy of the continuous miner (Tr. 66, 79), presumably after the main breaker had
cut off and deenergized the machine. The continuous miner helper,
McElrath, told Inspector Vann that he was busy setting timbers and
had removed a cable at the time (Tr. 69), presumably in explanation
of his failure to signal Chism that he was going under unsupported
roof. 3/
2/ The provision of the roof control plan (Exh. M-4) violated
(appearing on page 11 thereof), requires that the "operating controls positioned on the * * * continuous mining machines shall not
advance inby the last row of permanent roof support."
It is a well established principle of mine safety law that a
violation of the provisions of an approved control plan constitutes
a violation of 30 CFR 75.200. Affinity Mining Company v. MESA et al.,
6 IBMA 100 (1976).
3/ McElrath was not Chism's permanent helper. The helper's job had
been filled by Chism himself until approximately 4 weeks prior to
July 5, 1978, when Chism was promoted to operator of the continuous

915

Jimmy Hyche, day shift mine foreman for Applicant, testified that
the duties of a continuous miner helpe·r include watching for the operator of the continuous miner, setting timbers, keeping the cable
attached to the miner out of the.way of the miner, and directing the
operator where to proceed in situations when the operator can see
for himself. When he arrived at the violation site on July 5, 1978,
Mr. Hyche indicated that .Chism, Inspector Vann, an~ Chism's helper,
McElrath, were present. According to Hyche, Inspector Vann ~sked Chism
if Leo Blake, the section foreman, had instructed him to cut coal from
under the roof beyond the law row of roof supports. Chism's reply was
that Blake had not done so. Chism also told Hyche that he "couldn't
see.
Hyche indicated .that the distance from the law row of permanent
roof support to the cutter head was approximately 24 feet and that the
distance from the last row of.roof supports to the controls of the continuous miner was only 3 feet. Hyche said that one reason Chism coul~
not see the last row of roof supports and proceeded beyond it was
because the canopy on the continuous-miner extends over the operator's
head, obstructing his vision.
Clarence Key, who had operated the continuous miner in question
prior to the time Chism replaced him on it, testified that Section
Foreman Blake was "above average" as a section foreman and that Blake
had always instructed him not to go beyond roof supports. Key also
testified that Chism had been his helper and was a good one.
Section foreman Leo Blake, testifying on behalf of Applicant,
indicated that it would take the continuous miner only 30 seconds to
move out from under unsupported roof if the continuous miner was not
actually cutting coal. He testified that he had instructed the
miners under his supervision "hundreds of times" in connection with
not working under unsupported roof. He also indicated that the helper
(McElrath) was apparently pulling curtains down instead of doing his
j.'.)b.
Based on the pleadings and stipulations of the parties, I find
preliminarily that the violation did occur as alleged in the withdrawal order, that for purposes of this proceeding, the underlying
104(d)(l) citation and order were properly issued, and that the violation cited in the subject order did not constitute an imminent
danger but was, at the same time, "of such nature as could significantly and substantially contribute to the cause and effect of a
mine hazard."
fn. 3 (continued)
miner. On July 5, 1978, the helper's job had not been permanently
filled; McElrath had been employed as a miner for approximately
3 years and had attended numerous.safety meetings and performed many
different jobs. His classification on July 5, 1918, was "timber
helper," and he was a fulltime employee.

916

The parties have thus narrowed the issues to one: Whether the
violation of the roof control plan re~ulted from an unwarrantable
failure of the Applicant to comply with its provisions.
Following the Kleppe decision, supra, the Interior Board of Mine
Operations Appeals, in Zeigler Coal Company, 7 IBMA 280 (1977) at 295296, determined that an inspector should find a violation of a safety
standard was caused by unwarrantable failure to cemply with such standard where he finds any of the following circumstances:
[T]hat the operator involved has failed to abate the conditions or practices constituting such violation, conditions
or practices the oeprator knew or should have known existed
or which it had failed to abate because of a lack of due
diligence, or because of· indifference or lack of reasonable
care.
The Board went on to hold that the inspector's judgment in determining "unwarrantable failure" must be based upon a thorough investigation and must be reasonable.
As I divine it, MSHA's theory of unwarrantable failure is that
the violation was visible and that it should have been detected in the
pre-dayshift examination since the violation allegedly occurred on
the prior shift. However, after carefully considering the record,
and, in particular, the transcript references pointed to by MSHA (Tr.
13, 21, 22, 26, 27, 51, 52, 56, 100)~ I am unable to find or infer as
MSHA seems to urge, that the continuous miner moved beyond the last
row of permanent roof supports during the shift prior to the one on
which it was observed by Inspector Vann. Although there were two eyewitnesses, neither of them, the continuous miner operator, Chism, nor
his helper, McElrath, were called by MSHA to testify when the violation occurred. Furthermore, based on Inspector Vann's own account of
his conversation with Chism and McElrath at the time he issued the
order, it appears more likely that the violation occurred shortly
before the inspector arrived on the scene (Tr. 51, 52, 65, 67, 69, 70,
77). Also, had the violation occurred on the prior shift, it would
have been written up in the fireboss book (Tr. 20, 46).
According to the inspector, Chism told him that he was not
aware that he was under unsupported roof until he climbed from underneath the canopy of the machine.
There is evidence that the canopy
obstructs the vision of the continuous miner operator, and that the
helper, McElrath--whose function in part was to tell Chism when he
was near unsupported roof (Tr. 101)--was only temporarily assigned to
Chism (Tr. 101-104).
The testimony of Applicant's witnesses, Hyche, Key, and Blake,
that the violation occurred in onl"y a few·minutes .(Tr. 42, 106) is far
more convincing than the testimony of the inspector which is not based

917

on direct knowledge, is inferential and in important respects,
hypothetical in nature (Tr. 84), 4/ and, which in turn, is the
only support for MSHA's somewhat contrived theory that the violation occurred on the prior shift.
The more persuasive evidence in this proceeding leads me to conclude that this was an inadvertent violation which occurred shortly
before the inspector arrived on the scene despite genuine efforts
on the part of the mine operator to avoid such (Tr. 41, 46, 110-115).
I thus find that the violation in question was not caused by the
unwarrantable failure of the Applicant to comply with the safety
· standard in question, and that there is merit in the application for
review.
ORDER
All proposed findings of fact and conclusions of law submitted by
the parties not expressly incorporated in this decision are rejected.
Order of Withdrawal No. 239581, dated July 5, 1978, is VACATED.

i)'~~t~"/~~¢'--

Michael A. Lasher, Jr., Judge

Distribution:
James Birchall, Esq., Cabaniss, Johnston, Gardner, Dumas &
O'Neal, 19th Floor, First National Southern Building, ·
Birmingham, AL 35203 (Certified Mail)
Terry Price and George D. Palmer, Esqs., Office of the Solicitor,
u.s. Department of Labor, 1929 s. ·9:th Ave., Birmingham, AL
35205 (Certified Mail)
4/ I am unable to find evidentiary support for the key hypothetical
question, i.e., how many carloads of coal would be required to move
a block of-coal 50 inches high, 4 feet deep, and 10 feet wide (Tr.
21, 22, 84). Thus, the transcript reference given by MSHA for the
"10-feet wide" figure appears on page 13:
"Q. What is the approximate width of the front end of the
miner?
"A. The cutter head?
"Q. Right.
"A. Approximately ten foot."
I am unable to find from this testimony that a 10-foot wide area of
coal was removed.
Although not clearly stated, MSHA's theory apparently is that
10 carloads of coal would have been required to remove such a block
of coal (Tr. 22), and that since only two carload·s were removed the
morning of the violation (Tr. 52), the rest would necessarily have
had to have been removed on the prior shift the evening before.

918

FEDERAL MINE SAFETY AND HEALTH REVIE\\I COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 .WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 23, 1979

Application for Review

EASTERN ASSOCIATED COAL COMPANY,
Applicant

Docket No. MORG

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

77~

Federal No. 1 Mine

..

DECISION
This proceeding was brought by E~stern Associated Coal Corporation under section 105(a) of the Federal Coal Mine Health and Safety
Act of 1969, 30 U.S.C. § 801 et seq., 1/ to vacate an order of withdrawal issued by two Federal mine inspectors pursuant to section
104(a) of the Act.
The parties submitted prehearing statements pursuant to a notice
of hearing and a prehearing conference was held on April 11, 1978, in
Pittsburgh, Pennsylvania.
The hearing was held on July 11 and 12, 1978, in Pittsburgh,
Pennsylvania. Both sides were represented by counsel, who have submitted their proposed findings and conclusions and briefs following
receipt of the transcript. The final brief was filed on M~rch 7,
1979.
Having considered the evidence and the contentions of the
parties, I find that the preponderance of the reliable, probative,
and substantial evidence establishes the following:
1/ In 1977 Congress passed the Federal Mine Safety and Health Amendments Act of 1977 (P.L. 95-164, 91 Stat. 1290), which supersedes the
1969 Act. The "Act" for the purpose of this decision, refers to the
1969 Act before amendment. Effective March 9, 1978, administration
of the Act was transferred from the Department of the Interior to the
·Department of Labor, and administrative adjudicatiOns were transferred
from the Interior Department to the newly created Federal Mine Safety
and Health Review Commission.

919

FINDINGS OF FACT

1. At all pertinent times, Applicant, Eastern Associated Coal
Corporation, operated an underground coal mine known as the.Federal
No. 1 Mine, in Marion County,. West Virginia, which produced coal for
sales in or affecting interstate commerce.
2. Federal mine inspectors David E. Workman and William H. Reid
arrived at the s 11rface refuse area of the Federal No. 1 Mine during
the afternoon shift on August 29, 1977. The inspectors were accompanied by Foreman Robert Sabo.
3. 'The inspectors were sent to the mine by their supervisor in
response to an anonymous safety complaint about the air brakes on a
Euclid dump truck used in the refuse area.
4. When the inspectors and Mr. Sabo arrived at the refuse site,
they observed the Euclid truck approaching them. Mr. Mark Merica, the
truck operator, stopped the truck and the inspectors asked him if he
had any problems with the brakes on the truck. Mr. Merica told them
that when the truck was loaded he had difficulty keeping it under
control.
5. Mr. Merica told the inspectors that there was air leaking
from the right rear wheel brake. He had complained about the condition to a mechanic who inspected the brakes. The mechanic told
Mr. Merica that no leak existed, but made some adjustments to the
brakes. Mr. Merica had also entered his observation regarding the
brakes in a weekly log maintained by the company. · He told the inspectors that when the truck was loaded, he could not stop or hold it on
some of the grades in the refuse area.
6. The truck is normally driven on designated roads in the
refuse area. These roadways vary from flat plateaus to inclines of
about 14 percent. There are curves along some of these roads. At
various places, if the truck went out of control, it could run off the
roadway severely injuring or killing the driver. The truck is driven
on all three shifts to transport slate and other mine r.efuse from the
mine to the refuse area.

7. Pressure•for the truck's air brakes is maintained by a compressor. An air pressure gauge keeps the operator informed of the
pressure in the system. The normal pressure is 120 pounds per square
inch (psi), and in normal operation, the pressure drops about 10 to
20 psi when the brakes are applied. The footbrake and the handbrake
are part of a single pneumatic system. A rupture at any point in the
system would render the entire braking system inoperative. There is
an emergency brake on the truck, but it could not independently stop
or hold the truck.

920

8. With the truck parked, Mr. Merico applied the brakes while
the inspectors observed. They heard a hiss caused by air escaping
from the right rear wheel, and saw the air pressure gauge drop from
120 to 70 psi when the brakes were applied. Mr. Merico told the
inspectors that the truck could not be safely controlled if the
pressure dropped belo~ 90 psi.
9. Inspector Workman decided to test the brakes to determine
whether an imminent danger existed. He had conducted similar tests
of braking systems on mobile equipment in underground mines. He had
previous experience driving large trucks equipped with air brakes,
although he had not operated a Euclid dump truck before. At the
inspector's request, Mr. Merico loaded the truck and then instructed
Inspector Workman in the operation of the truck.
10. Accompanied by Mr. Merico, Inspector Workman first tested
the brakes three times by driving up a slight incline in second gear.
He testified that the truck was sliding as if he. were driving on a
road covered with ice.. After these tests, he believed the brakes
were inadequate but had not decided whether an imminent danger
existed.
11. Inspect) · Workman then drove the truck to an adjacent area
where the grade w;: , 14 p~cent. He drove up the grade and stopped
with the front wheels of the truck over the top o~ the incline. He
determined that it was a safe area to conduct a test because it was
straight, the downward incline leveled off after about 25 feet, and
below there was a sufficient level area for the truck to stop without
adequate brakes.
12. Inspector Workman backed down the hill and felt the truck
pulling backwards despite his application of the brakes. The truck
was in Jear at this time. He asked Mr. Merico if he had any problem
holding the truck in this type of terrain and Mr. Merico suggested
that if he put the truck in neutral and let the truck drift a little,
it would be impossible to stop the truck. Inspector Workman asked
Mr. Merico if there would be a hazard in following this testing procedure. He was told that if a problem arose, he could put the truck
back in gear and would then be able to better control the truck.
Mr. Merico also told the inspector, at this point, that he was
required in normal operations to back the truck do~an incline.
13. Inspector Workman followed the procedure Mr. Merico suggested. He steadily applied the brakes and then pumped them when the
rear wheels reached the bottom of the incline. The .truck would not
stop until it came to the flat plateau at the bottom of the incline.
The air pressure gauge dropped to 70 psi during.the test.
14. Inspector Workman repeated this test two times with
Inspector Reid, Mr. Sabo, and Mr. Merico in the cab of the truck.

921

The

cab of the Euclid· truck was large .enough to safely accomodate the four
men.
15. Both inspectors were satisfied, after these tests, that the
brakes were very dangerous. Mr. Sabo agreed that the br.akes were
unable to stop the truck and that the truck should be parked until the
brakes could be repaired. I find that the brakes on the Euclid truck
were unable to safely stop or hold the truck on inclines that were
regularly used during normal use of the truck. Although it would have
been a better practice for the inspector to have the truck driver operate the truck while he accompanied him, I find that the inspector exercised reasonable care in choosing a test site and test procedures to
de.termine whether an imminent danger existed, in light of the inspector's experience and the fact that the regular driver accompanied the
inspector and instructed him in.the operation of the truck.
16. Following the tests, the inspectors issued an order of withdrawal pursuant to section 104(a) of the Act. The truck was taken out
of service and the brake diaphragm was replaced. The cause of the
brake problem was the fact that the diaphragm was cracked around the
outer rim.
17. Mr. Daniel Bainbridge, a mining engineer for the Applicant,
testified that the leak responsible for the hissing noise heard by
the inspectors was caused by a small leak in the diaphragm. This type
of leak would cause a loss of air pressure when the brakes were
applied.
18. There is, according to Mr. Bainbridge, no test to determine
when this kind of a leak will completely rupture, although it is more
likely that a diaphragm would rupture if the diaphragm were cracked
and leaking. Age, lack of lubrication and an unattended leak could
all contribute to a rupture of a diaphragm.
19. I find that the leak in the brake diaphragm of the Euclid
truck was an unsafe eondition. I further find that there was a substantial risk that t'he diaphragm on the truck would completely rupture, rendering the braking system inoperative and very dangerous to
the operator.
20. There was a serious risk that the driver of the Euclid truck
would lose contro, over the truck because of a rupture in the diaphragm.
Considering the terrain of the refuse site, I find that the condition
cited constituted an imminent danger to the operators of the Euclid
truck.
DISCUSSION
The controlling issue is whether the condition of the brake
cited by Inspectors Workman and Reid constituted an imminent

dia~hragm

922

danger within the meaning of sections·l04(a) and 3(j) of the Act.
Section 104(a) provides:
If, upon any inspection of a coal mine, an authorized
representative of the Secretary finds that an imminent
. danger exists, such representative shall detennine the
area throughout which such danger exists, and thereupon
shall issue forthwith an order requiring the operator of
the mine or his agent to cause immediately all persons,
except those referred to in subsection (d) of this section, to be withdrawn from, and to be prohibited from
entering, such area until an authorized representative
of the Secretary determines that such imminent danger no
longer exists.
Section 3(j) states: "'imminent danger' means the existence of
any condition or practice in a coal mine which could reasonably be
expected to cause death or serious physical hann before such condition or practice can be abated."
In Consolidation Coal Company, v. MSHA, Docket No. MORG 78-335
(decided February 28, 1979), I reviewed the evolving administrative,
judicial, and legislative construction of the tenn "imminent danger"
and concluded that an imminent danger order would be valid where a
substantial possibility of immediate serious harm existed.
_/

In the Consolidation Coal Company decision, supra, I stated:
The Interior Board of Mine Operations Appeals, in a
decision affirmed by the Seventh C~rcuit Court of Appeals,
construed "imminent danger" as being a situation in which
"a reasonable man would estimate that, if normal operations
designed to extract coal in the disputed area should proceed, it is at least just as probable as not that the
feared accident or disaster would occur before elimination
of the danger." Freeman Coal Mining Company, 2 IBMA 197,
212 (1973), aff'd sub nom Freeman Coal Mining Company v.
Interior Board of Fne()perations Appeals, 504 F .2d 741,
745 (7th Cir. 1974).
The Fourth Circuit Court of Appeals stated in a case
involving an imminent danger order: "The Secretary determined and we think correctly, that 'an imminent danger
exists when the condition or practice observed could reasonably be expected to cause death or serious physical harm
tQ a miner if normal mining operations were permitted to
proceed in the area before t~e dangerous condition is eliminated.'" Eastern Associated Coal Corporatio"n v. Interior
Board of Mine Operations Appeals, 491 F.2d 277, 278 (4th
Cir. 1974), aff'g Eastern Associated Coal Corporation,

2 IBMA 128, 136 (1973). See also: Old Ben Coal Corporation v. Interior Board of~ne-QPerations Appeals, 523
F.2d 25 (7th Cir. 1975).
Absent legislative history or a decision of the
Commission to the contrary, it would appear reasonable to
apply the test developed by the Interior Board. The statutory language concerning "imminent danger" in the 1977 Act
is the same as the language in the 1969 Act; however, the
1977 legislative history clearly indicates that Congress
did not intend that the part of the Board's requirement
enunciated in Freeman, supra, that "it is at least as probable as not that the feared accident or disaster would
occur before elimination of the danger," be followed by the
Commission in interpreting the current Act.
Consolidated Coal Company v. MSHA, supra at p. 6.
This conclusion is based on the legislative history of the 1977
Act. The 1977 Senate Committee Report rejected a construction of
"inuninent danger" that would require a finding by a Federal mine
safety inspector. that it would be as likely as not that a serious
injury or death would result before a condition might be abated.
The Senate Committee Report states:
The Committee disavows any notion that imminent danger
can be defined in terms of a percentage of probability that
an accident will happen; rather the concept of imminent
danger requires an examination of the potential of the risk
to cause serious physical harm at any time. It is the Committee's view that the authority under this section is
·essential to the protection of miners and should be construed expansively by inspectors and the Commission. * * *
S. Rep. No. 95-181, 95th Cong. 1st. Sess. (1977), reprinted in
LEGISLATIVE HISTORY OF THE FEDERAL MINE SAFETY AND HEALTH ACT OF 1977
at 626 (1978).
The Applicant contends that the inspectors failed to make a
reasonable determination that the brakes on the Euclid truck could
not be reasonably expected to cause death or serious physical harm
before the condition could have been abated. It also contends that
the inspectors failed to use reasonable testing procedures. However, it is clear from a preponderance of the evidence that the
condition of th~ air brakes on the Euclid truck was unsafe.

924

The three witnesses present when the inspection was conducted
(Inspectors Reid and Workman and Mr. Merica) 2/ all testified that
there was air leaking from the right rear wheel and that· the brakes
were not adequate to stop or hold the truck on a roadway that was
regularly used. Ml;". Merica, the truck operator, had been concerned
about the truck's braking capacity for about 3 weeks prior to the
inspection because he had trouble controlling the truck when it was
loaded. About 1 week before the inspection, he noticed that the wheel
was leaking. The cause of this leak was a cracked diaphragm. According to Applicant's witness, Mr. Bainbridge, it would be impossible
to predict when the cracked and leaking diaphragm would rupture completely, although this could happen at any time.
I conclude that it was reasonable for the inspectors to order the
truck out of service until the diaphragm could be replaced because .
there was a substantial possibility of serious injury or death should
the truck be continued in use. This condition satisfied the Act's
definition of "imminent danger".
Although the Applicant offered evidence that Inspector Workman's
"pumping" of the brakes was improper and the brakes should have been
applied by steady pressure, this point applies to only part of his
tests and does not rebut the other numerous facts that show the brakes
were inadequate, including the fact that the ps.i went down to 70 when
the truck driver applied the brakes, that everyone heard the hissing
noise, the foreman (who witnessed the tests) agreed that the brakes
could not hold properly, the diaphragm was cracked, and· the inspector
also found the brakes inadequate when he applied steady pressure.
CONCLUSIONS OF LAW
1. The undersigned Judge has jurisdiction over the parties and
the subject matter of this proceeding.
2. At all pertinent times, Applicant's Federal No. 1 Mine was
subject to the provisions of the Act.
3. The Secretary proved, by a preponderance of the evidence,
that the condition of the Euclid Truek's braking system in the mine~s.
refuse area on August 29, 1977, constituted an "imminent danger"
within the meaning of the Act.
All proposed findings and conclusions inconsistent with the above
are hereby rejected.
~/

The fourth person present, Foreman Sabo, was not called as a
witness.

925

ORDER
WHEREFORE, IT IS ORDERED that the Application for Review is
DENIED and the subject withdrawal order is AFFIRMED.

Ct

! • -~ ./) •

·~ .
{,/ ..-(..{~ .•~:::. .·f./C.._.4-'> .~._.
/

Jlr

,I// _r

,..., "\

.

..-1/..J-·.,,....;:::
.
.!.- ,;·'
.,.._...y(! ~·· ~...,..
'It

WILLIAM FAUVER, JUDGE
Distribution:
Mr •. Robert c. Brady, Eastern Associated Coal Corporation,
1728 Koppers Building, Pittsburgh, PA 15219 (Certified Mail)
Lawrence w. Moon, Jr., Esq., Trial Attorney, Office of the
Solicitor, Mine Safety and Health Administration, U.S. Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
HarLison Combs, Esq., United Mine Workers of America,
900 15th St., NW., Washington, DC 20004 (Certified Mail)

926

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 25, 1979

Application for Review

EASTERN ASSOCIATED COAL CO'MPANY,
Applicant

Docket No. MORG 77-74

v.
Federal No. 1 Mine
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
AMENDMENT T.O DECISION
The Decision entered on July 23, 1979 in the subject proceeding is
AMENDED as follows: the docket number in the caption is changed from
MORG 77-79 to MORT 77-74.

WILLIAM FAUVER, JUDGE'
Distribution:
Mr. Robert C· Brady, Eastern Associated Coal Corporation, 1728
Koppers Building, Pittsburgh, PA 15219 (Certified Mail)
Lawrence W. Moon, Jr., Esq., Trial Attorney, Office of the
Solicitor, Mine Safety and Health Administration, U.S. Department
of Labor, 401.5 Wilson Boulevard, Arlington, VA 22203
Harrison Combs, Esq., United Mine Workers of America, 900 15th
Street, N.W., Washington, D.C. 20004 (Certified Mail)

927

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
.
ARLINGTON, VIRGINIA 22203

July 24, 1979

SECRETARY· OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. HOPE 77-238-P
A.O. No. 46-01884-0004
No. 9 Mine

WILLIAMS COAL CO.,
Respondent
DECISION
Appearances:

John H. O'Donnell; Trial Attorney, u.s. Department
of Labor, Arlington, Virginia, for the petitioner.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a petition for assessment of civil penalty filed by the petitioner on April 27, 1977, pursuant to section
109(a) of the Federal Coal Mine Health and Safety Act of 1969, now
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a),
charging the respondent with three violations of certain ciandatory
health and safety standards. The case was delayed because of certain
difficulties encountered by the petitioner in achieving service of
the petition on the respondent. On June 20, 1978, service was made
by leaving a copy at the residence of the respondent after personal
service was refused. Subsequently, on August 8, 1978, Chief Judge
Broderick issued a show-cause order requiririg the respondent to state
why the case should not be summarily disposed of because of the failure by the respondent to file an answer to the petition as required
by the appropriate procedural regulations. On August 28,° 1978,
Mr •. Cecil Williams, Point Pleasant, West Virginia, filed a response
to Judge Broderick's order on behalf of the respondent wherein he
states the following: "The Williams Coal Co. Inc., .is no longer in
business. The Corporation has been closed out and out of business
since 1972. There is no assets and I am not personally going to pay
the penaltys [sic]."
By notice issued by me on April 13, 1979, a hearing was scheduled in Charleston, West Virginia, for June 7, 1979. The certified
letter mailed to the respondent was returned by the post office as

928

"unclaimed." ·Subsequently, by notice dated May 9, 1979, the hearing
site was changed to Arlington, Virginia, and the certified notice
mailed to the respondent was also returned by the post office with
a notation "out of ·business." A hearing was convened in Arlington
on June 7, 1979, and petitioner appeared but respondent did not.
DISCUSSION
It seems obvious to me in this case that the respondent has no
interest in pursuing the matter further and he has apparently taken
the position that since the company is out of business further efforts
on his part would be fruitless.· In view of the failure of the respondent to appear at the hearing after several attempts to serve him with
notice thereof I will treat this matter as a default proceeding to be
disposed of in accordance with the Commission's summary disposition
rules, which state in pertinent part as follows at 29 CFR 2700.26(c):
Where the respondent fails to appear at the hearing,
the Judge shall have the authority to conclude that the
respondent has waived its right to a hearing and contest
of the proposed penalties and may find the respondent in
default. Where the Judge determines to hold respondent in
default, the Judge shall enter a summary order imposing the
proposed penalties as final and directing·that such penalties be paid.
Issues
The principal issues presented in this proceeding are (1) whether
respondent has violated the provisions of the Act and implementing
regulations as alleged in the petition for assessment of civil penalty
filed in this proceeding, and, if so, (2) the appropriate civil
penalty that should be assessed against the respondent for the alleg~d
violations based upon the criteria set forth in section llO(i} of the
Act.
In determining the amount of a civil penalty assessment, section
llO(i) of the Act requires consideration of the following criteria:
(1) the operator's history of previous violations, (2) the appropriateness of such penalty to the size of the business of the operator, (3)
whether the operator was negligent, (4) the effect on the operator's
ability to continue in business, (5) the gravity of the violation,
and (6) the demonstrated good faith of the operator in attempting to
achieve rapid compliance after notification of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, P.L. 95-164,
effective March 9, 1978, 30 u.s.c. § 801 !:!_~·

929

2.

Section llO(i) of the 1977 Act, 30 u.s.c. § 820(i).

3.

Commission rules, 29 CFR 2700.l !:!. ~·
DISCUSSION

The .citations issued in this proceeding were all issued by MSHA
coal mine inspector George M. Pritt on July 29, 1971, and the conditions cited by the. inspector are set forth in the following violations:
No. 1 GMP

July 29, 1971, 30 CFR 70.272

This notice states that a required· report and a report and certification concerning the conditions relative to dust control which
exist in the active workings of the mine had not been received by
MSHA's district office for the year 1971. Section 70.272 requires
that such reports be initially submitted on or before June 30, 1970,
and annually thereafter on the anniversary ·date of each initial
·
report.
No. 2 GMP

July 29, 1971, 30 CFR 75.1702~1

This notice charges that a program to insure that persons do
not carry smoking materials, matches, or lighters underground had
not been submitted for approval to the Bureau of Mines. However,
it also states that "the program was submitted to an office in
Pittsburgh by mistake." The section cite9 requires such programs
to be submitted to the coal mine safety district manager on or
before May 30, 1970.
No. 3 GMP July 29, 1971, 30 CFR 75.1713(c)
This notice charges that a report showing arrangements made to
provide 24-hour emergency transportation and medical assistance
for injured miners had not been submitted to the district manager.
However,.it also states that "due to a misunderstanding this report
was sent to an office in Pittsburgh."
Findings and Conclusions
Fact of Violations
In support of its case, petitioner introduced copies of the
notices of violations and the abatements served on the respondent
during the ·course of the mine inspection (Tr. 6,7; Exhs. 2-7). I
find that the petitioner has established the violations as alleged
in the petition.for assessment of civil penalties filed in this
proceeding.

930

Size of Business and Effect of Penalty Assessments on the Respondent's
Ability to Remain in Business
Petitioner's Exhibit G-8 reflects that as of 1971 respondent's
daily coal production was 300 tons and that the mine emP.loyed 18 nonunion miners. I find that this supports a finding that respondent
was a small mine operator. As for the penalty assessments made by
me in this case, since it appears that respondent is no longer in the
coal mining business, the penalties assessed have no effect on respondent's ability to remain in business and that issue is moot. From
the information supplied by the petitioner during the course of the
hearing, the former mine operator is now in the business of selling
automobiles in the State of Ohio (Tr.5).
History of Prior Violations
Petitioner's Exhibit G-1, a computer printout of respondent's
history of violations, reflects that for the period January 1, 1970,
through July 29, 1971, respondent had a total of 25 paid violations
for which it paid a total of $1,275 in assessments. None of the
prioz violations were for the standards cited in this proceeding.
In the circumstances, I conclude that respondent's prior history is
insignificant and that fact is reflected in the penalties assessed
by me in this matter.
Negligence
With regard to notice 1 GMP, citing a violation of 30 CFR 70.272,
I conclude that respondent's failure to submit that report, absent
any explanation, constitutes ordinary negligen~e. As for the remaining two violations concerning programs for smoking materials and
emergency transportation arrangements; it would appear from the record
that respondent had established such programs but simply filed the
required reports with the wrong Government office through a mistake
and misunderstanding (Tr. 10-11; Exhs. G-4, G-6). Under the circumstances, as to Notice Nos. 2 GMP and 3 GMP, I cannot conclude that
respondent was negligent and find that he was not.
Good Faith Compliance
The record supports a finding that respondent abated the violations in good faith and petitioner agreed that this was the case
(Tr. 8). I have taken this into account in assessing the penalties
in this case.
Gravity
I cannot conclude that the conditions cited in the three violations constituted any real threat to the safety or health of the

931

miners. The violations all concern reporting requirements for
programs which the operator apparently had established but simply
had not· repo.rted on.
Penalty Assessments
In view of the foregoing findings and conclusions, ·r believe that
the following civil penalty assessments are appropriate:
Citation No.

Date

1 GMP
2 GMP
3 GMP

7/29/71
7/29/71
7/29/71

30 CFR Section
70.272
75.1702-1
75.1713 (c)

Assessment

$ 25
15
15

ORDER
Respondent is ordered to pay the civil penalties assessed in this
matter within thirty (30) days of the date of this decision and order.

h.K!.l{~
Administrative Law Judge

Distribution:
John H. O'Donnell, Trial Attorney, u.s. Department of Labor,
Office of the Solicitor, 4015 Wilson Blvd., Arlington, VA 22203
Mr. Cecil Williams, c/o Riverside Volkswagen Company, 195 Upper
River Road, Gallipolis, OH 45131 (Certified Mail)

932

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON aoULEVARD
ARLINGTON, VIRGINIA 22203

July 25, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding

•

Docket No. DENV 79-407-PM
A.O. No. 24-00165-05001

v.

Zonolite Mine

W. R. GRACE AND CO.,
Respondent
ORDER OF DISMISSAL
The Regional Solicitor, Denver, Colorado moves to withdraw and nol
pros the captioned petition for a penalty assessment because of the ·
"uncertainties of litigation." This vague and unparticularized reason
would, if accepted, Justify the dismissal of almost any case. For this
reason, I•believe the motion should be denied. Because of the Solicitor's
obvious lack of zeal for vigorous enforcement, 1/ however,· I find a
further waste of the taxpayers' money in pursuirrg this $30.00 penalty is
unwarranted.
Accordingly, it is ORDERED that the motion to dismiss the captioned
petition be, and hereby is, GRANTED.

1./

This violation is just one of 109 violations charged against respondent
in this and six other dockets. In the other cases the Solicitor has
moved for approval of a reduction in the penalties that amounts to
almost two-thirds the amount originally assessed. It is a small wonder
that the operators continue to regard civil penalties as a "cheap nuisance".
Even more disturbing is the fact that after a year in office the Commission
has issued no decision setting guidelines for the assessment of meaningful
penalties •. In.fact, if I read the Commission's new rules correctly, the
Commission has effectively repealed section llO(k) of the Ac~, 30 U.S.C.
§ 820(k).

933

FEDERAL MINE SAFETY AND HEP,lTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 25, 1979
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMIN~STRATION (MSHA),
Pe ti ti oner·

Docket No. BARB 79-76-P
Assessment Control
No. 15-06809-03001

v.
No. 1 Tipple
BOYLE AIRE COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Eddie Jenkins, Esq., Office of the Solicitor,
Department of Labor, for Petitioner;
Elvin Smith, Corbin, Kentucky, for Respondent.

Before:

Administrative Law Judge Steffey

When the hearing was convened on June 27, 1979, in the above-entitled
proceeding, counsel for MSHA and respondent's representative asked that I
approve a settlement agreement reached by the parties. Under the settlement agreement, respondent would pay the full amount of the penalties proposed by the Assessment Office.
MSHA's Petition for Assessment of Civil Penalty seeks assessment of
civil penalties for alleged violations of 30 CFR 77.1607(cc) and 30 CFR
77.1713(c). The Assessment Office proposed that a penalty of $84 be assessed for the alleged violation of section 77.1607(cc) and that a penalty of $60 be assessed for the alleged violation of section 77.1713(c).
The data in the official file show that respondent processes only about
100 tons of coal per day and is, therefore, a small operator. In the
absence of any evidence to the contrary, I find that payment of penalties
will not cause respondent to discontinue in business. The record contains no evidence to show that respondent has a history of previous violations. Respondent made a good faith effort to achieve l~pid compliance.
Section 77.1607(cc) requires that unguarded conveyors with walkways
be equipped with stop devices or cords along their full length. Citation
No. 126422 alleged that respondent's conveyor was not equipped with the
required stop devices. Respondent's answer to the Petition for Assessment of Civil Penalty states that only one person walks along the conveyor and that he does so only, to grease the belt rollers and heac! drive
at 10-day intervals of operation. Such greasing can be done only when
the belt is motionless and the key to the power center is kept by the
tipple operator. Moreover, respondent's answer states that the tipple.
operator's seat is located in a position which makes it impossible for
anyone to walk past him so as to pass along the walkway beside the conveyor belt. If a hearing had been held, it is likely that respondent's
evidence would have shown that there was a low degree of gravity and
934

MSHA v. Boyle.Aire, Docket No. BARB 79-76-P (Contd.)
negligence associated with the alleged violation of section 77.1607(cc).
Therefore, respondent's agreement to pey the penalty of $84 proposed by
the Assessment Office should be approved.
Section 77.1713(c) requires that an entry be made in an approved
book of the results of the daily inspection of surface facilities. Citation No. 126423 alleges that the daily record book was not being kept up
to date. Respondent's answer to MSHA's Petition claims that respondent
was making the entries in an approved book, but was making the entries
at the end of the shift instead of at the beginning of the shift as required by the inspector. If a hearing had been held, it is likely that
respondent's evidence would have shown that the violation was nonserious
and that it involved a low degree of negligence, if any. Therefore, respondent's agreement to pay the penalty of $60 proposed by the Assessment
Office for the alleged violation of section 77.1713(c) should be approved.
WHEREFORE, it is ordered:
·(A) The parties' request for approval of the settlement agreemerit
is granted and the settlement is approved.
(B) In accordance with the settlement agreement, respondent is ordered to pay, within 30 days from the date of this decision, a civil penalty of $84 for the violation of section 77 .1607(·cc) alleged in Citation
No. 126422 dated April 7, 1978, and a penalty of $60 for the violation of
section 77.1713(c) alleged in Citation No. 126423 dated April 7, 1978.
Although it was not stated on the record at the hearing, it appears that
respondent may already have submitted a check to 'the Assessment Office
in payment of the penalties which are ordered to be paid in this paragraph. If respondent has already submitted a check for payment of the
penalties involved in this proceeding, respondent may, of course, ignore
this order to pay.

rt

(J?~J_,nA...-0 (J.
J';;.2/J_bJ_.,
ii~h;-~<l"c·. Steffey -//JJT
Administrative Law Judge
Distribution:
Eddie Jenkins, Trial Attorney, Office of the Solicitor, U.S.
·Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
Boyle Aire Coal Company, Attention: Elvin Smith, Partner, Route 1,
Box 497, Corbin, KY 40701 (Certified Mail)

935

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 26, 1979

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. VINC 78-49-P
A.O. No. ll-00599-2011V
Orient No. 6 Mine

FREEMAN UNITED COAL MINING
COMPANY,
·Respondent
DECISION
Appearances:

Leo J. McGinn, Esq., and Sidney Salkin, Esq., Office
of the Solicitor, U.S. Department of Labor, for
Petitioner;
Harry M. Coven, Esq., Gould & Ratner, Chicago,
Illinois, for Respondent.

Before:

Judge Cook

I.

Procedural Background

On December 29, 1977, a petition was filed for assessmerit of
civil penalty against Freeman United Coal Mining Company pursuant to
section 109(a) of the Federal Coal Mine Health and Safety Act of 1969,
30 u.s.c. § 819(a) (1970), for an alleged violation of the mandatory
safety standard embodied in 30 CF.R 75.400. An answer was filed on
January 16, 1978.

A notice of hearing was issued on July 14, 1978. The hearing
was held on September 26 and September 27, 1978, in Chicago, Illinois.
Rep~esentatives of both parties were present and participated.
At the hearing on September 26~ 1978, the parti.ds submitted proposed settlement agreements as to all or part of the alleged violations in the following companion cases: Docket Nos. VINC 78-394-P,
VINc· 78-392-P, VINC 78-393-P, VINC 78-396-P, VINC 78-397-P. Settlement proposals were not submitted in either the present case or in
Docket No. VINC 78-395-P. It was proposed that therecord be consolidated as to all cases, but the Respondent preferred to maintain
separate transcripts of the proceedings in both the present case and

936

Docket Nos.· VINC 78~394-P and VINC 78-395-P. The record of the
September 26_, 1978, settlement negotiations was consolidated with the
separate records of the remaining ~ontested cases.
A schedule for the submission of post-hearing briefs was agreed
upon at the conclusion of the hearing, but a delay in the receipt of '
transcripts and other problems experienced by counsel forced a revision of the briefing •chedules. Under the revjsed schedule, briefs
.were due on or before Februa,ry 6, 1979, and reply briefs were due
on or before February 19, 1979. Respondent filed its post-hearing
brief on February 6, 1979. Petitioner filed no post-hearing brief.
No reply briefs were filed.
II.

Violation Charged

Order No. 6-0179 (1 LDC), Novem}?er 1, 1976, 30 CFR 75.400
III.

Evidence Contained in the Record

(A) Stipulations were entered into by the parties during the
course of the hearing, and are set forth in the findings of fact,
infra.
(B)

Witnesses

MSHA called as its witness Lonnie Connor, an MSHA inspector.
Freeman called as its witness Richard Gale Dawson, the chief
belt maintenance foreman at the Orient No. 6 Mine at the time of the
hearing, and shift mine manager on November 1, 1976.
(C)

Exhibits

(1)

MSHA introduced the following exhibits into evidence:

(a) M-1 is a copy of Order No. 6-0179 (1 LDC),
November 1, 1976, 30 CFR 75.400.
'(b)

M-2 is a termination of M-1.

(c) M-3 is a 5 page document containing copies of
Inspector Conner's notes.
(2)

Freeman introduced the following exhibits into evidence:

(a) Exhibits 0-1-A through 0-1-F are copies of
preshift reports.
(b)

0-2 is a map of .the Respondent 1 s. Orient No. 6

Mine.

937

(3) Exhibit 3 is a computer printout listing paid assessments
for violations cited at the Orient No. 6 Mine.
(4) The exhibits listed below, although not pertaining to the
mine which is the subject matter of the above-captioned proceeding,
were ordered filed with the exhibits in the above-captioned case
during the proceedings on September 26, 1978. These exhibits, pertaining to the companion cases listed in Part I, supra, are set forth
as follows:
(a) Exhibit 1 is a computer printout listing paid
assessments for violations cited at Respondent's Orient
No. 3 Mine
(b) Exhibit 2 is a compter printout listing paid
assessments for violations cited at Respondent's Orient
No. 4 Mine.
IV.

Issues

Two basic issues are involved in the assessment of a civil penalty: (1) did a violation of the Act occur, and (2) what amount
should be assessed as a penalty if a violation is found to have
occurred? In determining the amount of civil penalty that should be
assessed for a violation, the law requires that six factors be considered: (1) history of previous violations; (2) appropriateness of
the penalty to the size of the operator's business; (3) whether the
operator was negligent; (4) effect of the pena1ty on the operator's
ability to continue in business; (5) gravity of the violation; and
.(6) the operator's good faith in attempting rapid abatement of the
violation.
V.

Opinion and Findings of Fact
A.

Stipulations

1. During the settlement proceedings on September 26, 1978, the
parties entered into the following stipulations:
(a) The Orient No. 6 Mine produces approximately
1,159,797 tons of coal per year (Tr. 5, 11-September 26,
1978, Docket Nos. VINC 78-392-P, et al).
(b) The Freeman United Coal Mining Company produces
approximately 6,221,752 tons of coal per year (Tr. 5,
11-September 26, 1978, Docket Nos. 78-392-P, et al).
2. During the course of the hearing, the parties entered into
the following stipulations:

938

(a) · Two shafts had been drilled (Tr. 95).
(b) As indicated in the core report, the material
from those shafts contained a high degree of rock and
other materials of that type, such as shale (Tr. 95).
(c) The material from the shafts was stockpiled
underground (Tr. 95).
(d) In addition to the coal which the belt hauled
from the production areas, some material from the shafts
was placed on the belt to be disposed of outside the
mine (Tr • 95) •
(e) The 18th north belt is a 36 inch wide belt
(Tr. 98).
(f) The belt is a rope suspended conveyor using
polyvinyl chloride belting material (Tr. 98).
(g) The belting material is a "scandura conveyor
belting" with a U.S.B.M. approval No. 28-1, which
specifies that this material is fire resistant and
will not support combustion (Tr. 98).
·
(h) Fire protection is provided along the conveyor
with a two inch water line provided with fire hose outlets as required, and a "fire sensing direction [sic]
system" along the entire belt line (Tr. 98).
(i) At every drive assembly there are provided
300 feet of fire hose~ carbon dioxide fire extinguishers,
and numerous sacks of rock dust (Tr. 98).
(j) In accordance with the Code of Federal
Regulations, this conveyor line is contained and
isolated from the intake and return escapeways
(Tr. 98-99).
(k) There was not present in this belt entry any
high voltage electric wires (Tr. 98-99).

B.

Occurrence of Violation

MSHA inspector Lonnie Connor conducted a regular health and
safety inspection at Respondent's Orient No. 6 Mine on November 1,
1976 (Tr. 6). He issued the subject order of withdrawal at 6:20 p.m.,
citing the Respondent for a violation of the mandatory safety standard
embodied in 30 CFR 75.400 (Tr. 16, Exh. M-1). The order of withdrawal
states:

939

Coal and coal dust have accumulated alongside and
under the 18th north-east conveyor belt from a point
100 feet outby the 1st section tail pulley to the tail
pulley of the 3rd section of belt, a distance of
3,700 feet. The accumulations range from 2 to· 18 inches
in depth) and the bottom rif the belt and the return
rollers were rubbing the accumulations for 700 feet.
The belt was :recorded dirty on the preshift examiner's
book (Exh. M-1).
The 18th north east conveyor belt is approximately 6,000 feet
long (Tr. 49), and consists of three sections (Tr. ll, 49). It is
a 36 inch belt (Tr. 30~ 98), but had worn down to a 31-32 inch width
at points (Tr. 47). Tlle inspector walked the west side of the belt
line in its entirety (Tr. 10, 30-31). The only places on the east
side of the belt that he specifically checked were the drives and
tail pieces (Tr. 31).
•
There was a 24 inch high accumulation ·of coal dust around the
tailpiece of the firs~ section (Tr. 11). According to the inspector,
belt shovelers had shov.eled coal dust away from the tail pulley
itself and had piled i~ along side the ribs of the entry (Tr. 11).
The second section of the drive had coal dust accumulations
packed both in and under the drive, and around the rollers of the
drive (Tr. 11). The inspector testified that the dust was packed
around the bottom rollers of the drive for 3 tq 4, and possibly
5 inches, although he admitted that he did not measure it (Tr. 12).
He did not check the rollers for heat, and did not notice any heat
source in the area (Tr. 12, 17). He described the accumulations as
"damp and wet" at that location (Tr. 12).
Proceeding in from the· second section drive, he found accumulations of various depths all along the second section of belt (Tr. 13,
27). These accumulations extended from the head to the tailpiece
(Tr. 32). For a distance of 650 feet, they measured 18 inches deep
or more in spots (Tr. 32). The remainder measured 2 to 4 inches in
depth (Tr. 32). The bottom rollers of the belt were rubbing the
accumulations (Tr. 13). Generally speaking, the accumulations were
dry, but there were some wet areas along the beltline (Tr. 35). The
second section tailpiece was also packed with accumulated coal dust
(Tr. 13). The tailpiece. was described as "dirty" (Tr. 27).
The third section of the belt had accumulations of coal and coal
dust aroun4 it. The third section drive also had some coal dust
around it. Coal dust had been shoveled out from around the tailpiece
and had been stacked around it (Tr. 28).
·
The accumulations were located mostly on the west side of the
belt (Tr. 13). The measurements were made with a tape measure

940

(Tr. 13). Although the inspector did not recall how many measurements he had taken, he stated that the measurements were interspersed
along the beltline (Tr. 13).
The accumulations consisted of lumps of coal with some rock in
it (Tr. 14). The pieces of coal were large (Tr. 43). The rock that
was intermixed with the coal along the west side of the belt was
large rock that had been cut as part of the mining cycle (Tr. 43).
This was described as normal because "[t]here is no pure coal. It all
has rock intermixed with it***" (Tr. 43-44). The inspector further
testified that the amount of rock observed in the accumulation was
insufficient to render the accumulation inert "as a whole" (Tr. 45). ·
The coal dust was not float coal dust, but a-fine coal dust that
could pass through a 100 mesh screen (Tr. 14).
The inspector testified that coal was being run at the time (Tr.

17), although he did not know how much coal had been mined on that
shift (Tr. 46). Although the belt was running, the inspector did not
recall whether anything was being carried on the belt (Tr. 47).
The inspector had checked the preshift examiner's books prior to
going underground (Tr. 14). He testified that two recordings in the
preshift examiners books stated that the belt was dirty (Tr. 16).
The preshift examination conducted between 5 and 8 a.m. on November 1,
1977, recorded the belt as dirty from the first section tail to the
second section tail (Exh. 0-1-C, Tr. 15). According to the inspector,
Mr. Tom Gentry, the mine manager, had recorded in the book that he did
not have the necessary people to correct the condition (Tr.· 16).
The inspector testified that a written cleanup plan was in effect
at the mine on November 1, 1977, and that he had. seen it on a previous
occasion (Tr. 17). He did not recall the Respondent as having any
provisions in the cleanup µlan for cleaning the conveyor belt system
(Tr. 18). However, he was aware that the Respondent had a practice of
assigning belt shovelers as needed to the different areas that needed
cleaning (Tr. 18). He testified that the practice at the Orient No. 6
Mine was to do very little shoveling (Tr. 48). Although they usually
patrol the belt "maybe once a shift," they mostly station themselves
at tne drive or tailpiece and cleanup spills caused by the failure of
the belts to stop in sequence (Tr. 48).
According to the inspector, a great deal of spillage occurs along
this belt because it had worn, reducing the width to 31 or 32 inches
at points (Tr. 47). Due to this narrowness, the belt should be
cleaned by assigning people to continuously work on it (Tr. 47). He
stated that one man could handle 6,000 to 7,000 feet of belt in the·
absence of the spillage problem, but that it would require 2 or 3 men
on each shift to keep this particular belt clean (Tr. 49). The
inspector saw one man shoveling, and he was located in the middle of
the second section of the belt (Tr. 19).

941

Mr. Richard Gale Dawson, the Respondent's shift mine manager on
November 1, 1976 (Tr. 73-74), testified that he walks each belt line
weekly, and that he had probably walked the 18th north east belt line
more than 50 times as of November 1, 1976 (Tr. 86). His experience,
both as a belt foreman and from walking the belt, indicated that it
would require 2 men to properly clean it (Tr. 86). Two ~en would
be sufficient, in the absence of a personal communication from the
belt examiner that the belt was especially dirty (Tr. 87). According
to Mr. Dawson, the-examiner makes an entry in the preshift report
anytime the belt .needs cleaning, but this 'does not necessarily indicate that a hazard exists (Tr. 87). If it is of such a nature as to
present a hazard, the examiner normally informs Mr. Dawson (Tr. 87).
He testified that on November 1, 1976, no one told him anything
regarding the nature and extent of the accumulation cited by the
inspector (Tr. 87).
The preshift mine examiner's report for October 31, 1976, covering the shift examination from 9 p.m. to 12 midnight (Exh. 0-1-A)
contains a notation covering the second section of belt showing a
dirty tail (Tr. 78). According to Mr. Dawson, this notation indicated a spill at th~ transfer point involving approximately 12 feet
(Tr. 78). He stated that a belt cleaner had been assigned to clean
this section of belt (Tr. 78).
The preshift mine examiner's report for November 1, 1976, covering the 5 a.m. to 8 a.m. examination (Exh. 0-1-C) states: "18 nor th
belt dirty from 3177 to second belt ·drive west side" (Tr. 81). This
covers a distance of 750 feet (Tr. 81-82). No.one was assigned to
clean the a~ea (Tr. 110).
The northeast section of the mine did not operate between 8 a.m.
and 4 p.m. on November 1, 1976, and no coal was produced on this
section during ~hat 8 hour time period (Tr. 82-83).
During the preshift examination conducted between 1 p.m. and
4 p.m. on November 1, 1976, the examiner recorded a dirty belt in
the first section of tail and the second section of tail (Exh. 0-1-D,
Tr. 84). According to Mr. Dawson, the entry indicated that approximately 2,200 feet of belt was involved (Tr. 85). However, he was
unable to state why the belt was reported dirtier in Exhibit 0-1-D
than in Exhibit 0-1-C because the belt had not been in operation
during the intervening shift (Tr. 85). Mr. Dawson testified that the
entry in Exhibit 0-1-D caused him to assign additional personnel to
clean the belt (Tr. 85-86).
In des·cribing the accumulations, Mr. Dawson stated that some of
them had been shoveled from the second section drive and thrown along
side the rib (Tr. 89). He described the drive area as being extensively wet, as standing in water (Tr. 89). The material between the
drives was characterized as damp (Tr. 103).

942

He characterized the material along the west side of the drive
as primarily refuse material from two shafts being drilled approximately 700 feet from the belt tail, (Tr. 89, 90, 99), although he
admit.ted seeing some large chunks of coal and some small particles
of coal (Tr. 99). The drilling process had produced refuse consisting
primarily of shale,_ with some limestone and a small amount of lime
rock (Tr. 91). He stated that such material would be wet (Tr. 91).
The parties stipulated that in addition to the coal which the belt
hauled from the production areas, some materia·l from the shafts was
·placed on the belt to be disposed of outside the mine (Tr. 95).
In Old Ben Coal Company, 8 IBMA 98, 84 I.D. 459, 1977-1978"
OSHD par. 22,088 (1977), motion for reconsideration denied, 8 IBMA
196, 1977-1978 OSHD par. 22,328 (1977), the Board of Mine Operations
Appeals (Board) held that the presence of a deposit or accumulation
of coal dust or other combustible materials in active workings of a
mine is not, by itself, a violation.
In that case, the Board held that MSHA must be able to prove:
(1) that accumulation o.f combustible material
existed in the active workings, or on electrical
equipment in active workings of a coal mine;

(2) that the coal mine operator was aware, or,
by the exercise of due diligence and concern for the
safety of the miners, should have been aware of the
existence of such accumulation; and
(3) that the operator failed to clean up such
accumulation, or failed to undertake to clean it up,
within a reasonable time after discovery, or, within
a reasonable time after discovery should have been
made.

8 IBMA at 114-115.
For the reasons set forth below, I find that accumulations of
combustible material were present in the mine's active workings, as
described in the subject order of withdrawal.
There is a conflict in the testimony as to the composition of
the material along the 18th notheast conveyor belt. The testimony
of Mr. Dawson characterizes the material as primarily shale, limestone and lime rock, while the testimony of Inspector Conner
characterizes it as coal and coal dust. Having had the opportunity
to assess the credibility of the witnesses, I conclude that the
inspector's testimony correctly identifies the composition of the
material. The inspector recalled the sinking of the two shafts,
that some of the material had oeen stockpiled in crosscuts, and he

943

believed that some of it had been loaded out (Tr. 39~40). He was
aware that some of the material from the shafts was included in the
areas observed along the belt line, and was able to give a detailed
description of its color (Tr. 40). The fact that he was aware of
the presence of this material during the course of the inspection,
and that he was able to identify it, indicates that he correctly
identified the accumulation as principally coal and coal dust.
Although the accumulations were described as damp to wet in
certain areas, there is no indication that the accumulations were
sufficiently wet in all areas to prevent combustion under any
circumstances. In fact, the inspector stated that most of the
material was dry (Tr. 35).
·
Accordingly, it is found that accumulations of combustible
materials existed in the mines active workings, as described in
the subject order of withdrawal (Exh. M-1).
The preshift examiner's reports contain references to accumulations along the 18th northeast conveyor belt, but they do not contain
entries indicating that the accumulations were as extensive as those
reported by the inspector. However, the discrepancy between Exhibits
0-1-C and 0-1-D as to the extent of the accumulations reveals that
the reports are a less than accurate indicator of the duration of
their existence. Exhibit 0-1-C is the entry which preceded Exhibit
0-1-D, and the former entry records a less extensive accumulation
problem than does the latter. Yet, the belt was neither in operation
nor was any coal produced during the intervening time period. In
light of this dtscrepancy, I accept the inspector's estimate that the
accumulations existed for a number of shifts (Tr. 22). An individual
conducting a proper preshift or onshift examination should have discovered the accumulation's presence. Accordingly, it is found that
the Respondent knew or should have known of their existence.
As to the issue of "reasonable time," the Board stated:
As mentioned in our discussion of the responsibilities imposed upon the coal mine operators, what constitutes a "reasonable time" must be determined on a
case-by-case evaluation of the urgency in terms of
likelihood of the accumulation to contribute to a mine
fire or to propagate an explosion. This evaluation may
well depend upon such factors as the mass, extent,
combustibility, and volatility of the accumulation as
well as its proximity to an ignition source.
8 IBMA at 115.

944

The Board further stated:
With respect to the small, but inevitable aggregations of combustible materials that accompany the ordinary,
routine or normal mining operation, it is our view that the
maintenance of a regular cleanup program, which would
incorporate from one cleanup after two or three production
shifts to several cleanups per production shift, depending
upon the volume of production involved, might well satisfy
the requirements of the standard. On the other hand, where
an operator encounters roof falls, or other out-of-the
ordinary spills, we beli~ve the operator is obliged to
clean up the combustibles promptly upon discovery. Prompt
cleanup response to the unusual occurrences of excessive
accumulations of combustibles in a coal mine may well be
one of the most crucial of .all the obligations imposed by
the Act upon a coal mine operator to protect the safety of
the miners.
8 IBMA at 111.
The extent of the accumulation and the opinion of the inspector,
coupled with the testimony regarding the usual cleanup procedure for
the mine, indicate that the accumulation existed for more than a
reasonable time. The fact that some of the accumulations had been
piled along the ribs, coupled with the fact that only one belt
shoveler was working on the accumulations when the inspector walked
the belt, indicate that the Respondent was not securing effective
removal of the accumulation at the time the order was issued. Two
or three shovelers should have been assigned. to continuous cleanup
duties along the belt. Although Mr. Dawson's experience indicated
the need for 2 shovelers to maintain the area in an acceptable condition, (Tr. 87), he did not always assign 2 shovelers to the subject
be 1 t ( Tr • 86) •
Although the entry in the preshift report for the examination
conducted between 5 a.m. and 8 a.m. on November 1, 1976, (Exh. 0-1-C)
revealed an accumulations problem along the subject belt, no one was
assigned to clean the belt on the November 1, 1976, 8 a.m. to 4 p.m.
shift (Tr. 110). The mine manager is supposed to ab-ate items
reported by the examiners (Tr. 111). The entry in the preshift
report for the examination conducted between 1 p.m. and 4 p.m., on
November 1, 1976 (Exh. 0-1-D) indicated to Mr. Dawson that 2 shovelers
were required to alleviate the problem. Even though he may have
assigned an additional shoveler to the belt, the fact remains that
only one belt shoveler was working in the area at the time the order
was issued. In the words of Inspector Connor: "Tb.at one man that I
saw shoveling on the belt could not have cleaned the accumula~ions in
a week of shoveling" (Tr. 22).

945

In view of the facts as set forth above, it is found that MSHA
has both established a prima facie case for a violation of 30 CFR
. 75.400 and preponderated over the rebutting evidence adduced by the
Respondent. Zeigler Coal Co., 4 IBMA 88, 82 I.D. 111, 1974-1975
OSHD par. 19,478 (1975). Accordingly, it is found that the violation
occurred as alleged.
C.

Gravity

The violation was observed by the inspector during a production
shift (Tr. 114), although no coal had been produced (Tr. 115). The
belt was running (Tr. 12), but the inspector could not recall anything being carried on it (Tr. 47).
Some rollers were surrounded completely by accumulations
(Tr. 12), but the inspector did-not know how many rollers were turning in the accumulation (Tr. 38). He did not recall whether any
rollers were broken (Tr. 38). He did not check the rollers for heat,
(Tr. 12, 17), and did not notice any heat source in the area (Tr. 12).
According to the inspector, the mine is gassy, liberating in
excess of 600,000 cubic feet of methane in 24 hours (Tr. 7). However,
there was no methane present in the belt entry (Tr. 37). The explosive range for methane is 5 to 15 percent, with 9 percent as the
optimum (Tr. 27). The belt entry was isolated, as far as the inspector could ascertain (Tr. 37). Mr. Dawson described the belt as
isolated (Tr. 97).
The inspector classified the violation as a serious one (Tr. 20).
In his opinion, serious physical harm could have befallen a miner
because if a mine fire were to occur or if an explosion were to occur
the accumulations could possibly propagate and extend an explosion
(Tr. 20).
The most probable ignition sources were described as friction
or electicity (Tr. 37-38). Friction could have been caused by the
rollers rubbing rock and coal (Tr. 20, 38-39). The drive was classified as a possible ignition source because the drive bearings could
overheat and cause combustion (Tr. 21). However, there was no indication that overheating of the drive bearings was likely to occur.
The inspector did not recall seeing any cables or electrical wiring
in contact with the coal dust (Tr. 39).
If an ignition had occurred, some smoke would have reached the
face area (Tr. 21), but the majority of it would have entered the
return air course (Tr. 22).
Most of the accumulations were dry (Tr. 35).
wet areas, as set forth in Part V (B), supra.

946

There were some

The inspector observed a small amount of rock dust underneath
the accumulations (Tr. 36).
The belting material was a "scandura conveyor belting" with a
U.S.B.M. approval No. 28-1, which specifies that this material is
fire resistant and will not support combustion (Tr. 98). ·Fire protection was provided along the conveyor with a two inch wat~·r line
provided with fire hose outlets as required, an~ a fire sensing
system along the entire belt line (Tr. 98). Three hundred feet of
fire hose, carbon dioxide fire extinguishers and numerous sacks of
rock dust were provided at every drive assembly (Tr. 98). In
accordance with the Code of Federal Regulations, the conveyor line
was contained and isolated from the intake and return escapeways
·Tr. 98-99). No high voltage electric wires were present in the
subject belt entry (Tr. 98~99).
Accordingly, on the facts as set forth above, it is found that
the violation was serious.
D.

Negligence of the Operator

It is found, as set forth in Part V (B), supra, that the
Respondent knew or should have known of the violation. Of particular
significance are the following findings~
The Respondent did not assign individuals to clean the subject
belt during the 8 a.m. to 4 p.m. shift on November 1, 1976, even
though the entry in the preshift report (Exh. 0-1-C) indicated that
the belt ~as dirty. As mentioned in Part V (B), supra, the entry
in Exhibit 0-1-D reveals a more extensive accumulation problem than
does the entry in Exhibit 0-1-C, even though the belt was not in
operation and no cleaning occurred during the intervening shift.
These facts indicate that either the area was not subjected to a
proper preshift examination or that the examiner failed to accurately
record his observations in the preshift reports. However, the actual
or constructive knowledge of a preshift examiner is imputed to the
operator. Pocahontas Fuel Company, 8 IBMA 136, 84 I.D. 488, 1977-1978
OSHD par. 22,218 (1977) aff'd sub nom. Pocahontas Fuel Company v.
·
Andrus, 590 F.2d 95 (4th Cir. 1979-Y:-In view of the foregoing, it is found that the Respondent demonstrated considerably more than ordinary negligence.
E.

Good Faith in Securing Rapid Abatement

The order of withdrawal was issued at 6:20 p.m. on November 1,
1976 (Exh. M-1). Mr. Dawson proceeded immediately to the 18th north
east·conveyor belt area after learning of the closure order (Tr. 87).
Mr. Dawson walked the beltline, -and thereupon a~signed a crew to

947

remove the accumulations by telling the face foreman that he wanted
more individuals to shovel (Tr. 88). The order was terminated at
7:45 p.m. on· November 2, 1976.
Accordingly, it is found that the Respondent demonstrated good
faith in securing rapid·abatement of the violation.
F.

History of Previous Violations

The history of previous violations at the Respondent's Orient
No. 6 Mine during the 24 months prior to October 28, 1976, is
embodied in the following chart:
Violations
of 30 CFR

Year 1
10/30/74-10/29/75

Year 2
10/30/75-10/28/76

All Sections
190
Section 75.400
32
(Note: All figures are approximations)

169
28

Totals
359
60

The operator had paid assessments for approximately 359 violations of all regulations falling under 30 CFR within the 24 months
preceeding the violation of October 29, 1976. Approximately 190 of
those violations occurred between October 30, 1974 and October 29,
1975, while 169 occurred between October 30, 1975 and October 28,
1976.
The operator had paid assessments for approximately 60 violations of 30 CFR 75.400 during the 24 months preceeding October 29,
1976. Approximately 32 of those occurred between October 30, 1974
and October 29, 1975, while approximately 28 occurred between
October 30, 1975 and October 28, 1976.
G.

Appropriateness of Penalty to Operator's Size

The Freeman United Coal Mining Company produces approximately
6,221,752 tons of coal per year. (Stipulations embodied in transcript
of the September 26, 1978 settlement proceedings, PP• 5, 11, Docket
Nos. VINC 78-392-P, et al). The Orient No. 6 Mine produces approximately 1,159,797 tons of coal per year. (Stipulation embodied in
transcript of the September 26, 1978 settlement proceedings, pp. 5,
11, Docket Nos. VINC 78-392-P, et al).
H.

Effect on Operator's Ability to Continue in Business

Counsel for the Respondent concedes in his post-hearing brief
that assessment of the maximum penalty would have no effect on the
Respondent's ability to continue in business (Respondent's PostHearing Brief, p. 23). Furthermore, the Interior Board of Mine

948

Operations Appeals has held that evidence relating to the issue as to
.whether a civil penalty will affect the operator's ability to remain
in business is within the operator's control, resulting in a rebuttable presumption that the operator's ability to continue in business
will not be affected by the assessment of a civil penalty. Hall Coal
Company, 1 IBMA 175, 79 I.D. 668, 1971-1973 OSHD par. 15,380 (1972).
Therefore, I find that penalties otherwise properly assessed in this
proceeding will not impair the operator's ability to continue in
business.
VI.

Conclusions of Law

1. Freeman United Coal Mining Company and its Orient No. 6 Mine
have been subject to the provisions of the Federal Coal Mine He~lth
and Safety Act of 1969 and the Federal Mine Safety and Health Act of
1977 during the respective periods involved in these proceedings.
2. Under the Acts, this Adminis.trative Law Judge has jurisdiction over the subject matter of, and the parties to this proceeding.
3. The violation charged in Order No.-6-0179 (1 LDC),
November 1, 1976, 30 CFR 75.400 is found to have occurred.
4. All of the conclusions of law set forth in Part V of this
decision are reaffirmed and incorported herein.
VII.

Proposed Findings of Fact and Conclusions of Law

Freeman United Coal Mining Company submitted a post-hearing
brief. MSHA submitted no post-hearing brief. ·such brief, insofar as
it can be considered to have contained.proposed findings and conclusions, has been considered fully, and except to the extent that such
findings and conclusions have been expressly or impliedly affirmed in
this decision, they are rejected on the ground that they are, in
whole or in part, contrary to the facts and law or because they are
immaterial to the decision in this case.
VIII.

Penalty Assessed

Upon consideration of the entire record in this case and the
foregoing findings of fact and conclusions of law, I find that the
assessment of a penalty is warranted as follows:
Order No.

Date

30 CFR Standard

Penalty

6-0179 (1 LDC)

ll/01/76

75.400

$ 3,000

949

ORDER
The Respondent is ORDERED to pay civil penalty in the amount of
$3,000 as assessed in this proceeding within 30 days of the date.
of this decision.

Issued:

July 26, 1979

Distribution:
Leo J. McGinn, Esq., MSHA,.Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
Sidney Salkin, Esq., Office of the Solicitor, Room 14480
Gateway Building, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
Harry M. Coven, Esq., Gould & Ratner, 300.West Washington
Street, Chicago, IL 60606 (Certified Mail)
Administrator for Coal Mine Safety and Health, U.S. Department
of Labor
Standard Distribution

950

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 26, 1979

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. PITT 78-419-P
A/O No. 36-00818-02012V

v.
Foster No. 65 Mine
LEECHBURG MINING COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
AND
ORDERING PAYMENTC>F CIVIL PENALTY
Appearances:

Michael V. Durkin, Esq., Joseph Walsh, Esq., and
Anna Wolgast, Esq, Office of the Solicitor, U.S.
Department of Labor, for Petitioner;
Henry Mee. Ingram, Esq., and R. ijenry Moore, Esq.,
Rose, Schmidt, Dixon, Hasley, Whyte & Hardesty,
Pittsburgh, Pennsylvania, for Respondent.

Before:

Judge Cook

On July 31, 1978, the Mine Safety and Health Administration
(MSHA) filed a petition for assessment of civil penalty.against
Leechburg Mining Company (Leechburg). This petition was filed pursuant to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 820(a) (1977). An answer was filed on August 18,
1978. A prehearing order was issued.
Subsequent thereto, various notices of hearing were issued. When
the hearing convened on December 5, 1978, in Pittsburgh, Pennsylvania,
MSHA proposed the receipt into evidence of certain documents in order
to establish its prima facie case in the absence of the issuing MSHA
inspector. Leechburg interposed objections, both to the receipt of
the documents into evidence and to a continuance, on various grounds.
Instead, Leechburg moved for dismissal of the proceeding with prejudice. As grounds therefor, Leechburg cited MSHA's failure to comply
with Leechburg's prehearing interrogatories, requests for admissions
and requests for production of documents. The motion was denied,
upon the premise that MSHA would comply with the requests for admissions and for production of documents within 15 days and on
December 6, 1978, the hearing was continued until February 15, 1979.

951

On February 15, 1979, MSHA filed a motion for approval of settlement. An order was issued on February 16, 1979, cancelling the hearing and continuing the proceeding indefinitely pending consideration
the request for approval of settlement.

of

An order was issued on March 6, 1979, denying the motion for
approval of settlement. Subsequent thereto, MSHA filed a second
motion wherein it requested both app~oval of a settlement and dismissal of the proceeding.
Information as to the six statutory criteria contained in section 110 of the Act has been submitted. This information has provided a full disclosure of the nature of the settlement and the basis
for the original determination. Thus, the parties have complied with
the i~tent of the law that settlement be a matter of public record •

.

M$HA's motion sets forth the following justifications for the
proposed settlement:
Comes now the Mine Safety and Health Administration
(MSHA), by and through its undersigned attorney, and
moves the Administrative Law Judge (Judge) to approve
the settlement to which the parties have agreed, as
expressed in this second motion, and to dismiss the
Petition for .Assessment of Civil Penalty.
The alleged violation in this case and the settlement .are
identified as follows:
Number:

Date:

30 CFR:

Assessment

Settlement

7-0029

9/09/77

75.1403

$1,650

$ 250

1. On or about February 15, 1979, the original motion to
approve settlement was filed. On March 6, 1979, the
Judge issued a decision disapproving the proposed settlement. Since then the parties have reviewed the entire
·matter in light of the Judge's disapproval. They believe that their proposed settlement is an appropriate disposition of the case. Therefore, this second motion proposes
a settlement of the one alleged violation in the case for
$250, i.e., the same amount proposed in the original
motion.
2. In the original motion, due to a typographical error,
for which MSHA apologizes, the amount of the proposed
assessment was stated as $650 instead of the· correct
$1650. However, during the negotiations which resulted
in the proposed settlement, the Office of the Solicitor

952

was aware of the correct proposed assessment. It was
determined that the proposed assessment was much too high
and the ·proper penalty was agreed _to be $250.
3. After correcting the proposed assessment, MSHA now
adopts the original motion and its attachments in support
of this motion to approve settlement. (A copy of that
motion is attached). In addition, brief comments on the
six criteria will be included here.
4. Gravity was sufficiently covered in the original
motion.
5. Negligence was sufficiently covered -in the original
motion.

.

6. The Respondent is a small to medium size operator
as the tonnage figures in the original motion indicate.
7. The Respondent demonstrated good faith in achieving
abatement after notification of the alleged violation.
8. Attached hereto and made a part hereof is a computer
printout from MSHA's Office of Assessments. It reflects
that in the two years immediately preceding the subject
alleged violation, Respondent paid penalties for
107 violations. Two of the penalties were for violations
of the mandatory standard here in question - one in 1975
and one in 1976. The penalties paid for these were $58
and $78, respectively.
9. Payment of the agreed penalty will have no effect on
Respondent's ability to continue in business. The parties
have agreed that the Judge should take official notice of
the financial information introduced before him in
Leechburg Mining Co., PITT 78-420 (decision pending), for
a somewhat detailed view of Respondent's financial condition. In order to facilitate such consideration, attached
hereto and made a part hereof are pages 15 through 34 of
the transcript of that proceeding and two exhibits from
that proceeding, the Respondent's Financial Statement and
1977 Federal tax return.
It is the parties belief and conviction that approval of
this settlement is in the public interest and will further
the intent and purpose of the Federal Mine Safety and
Health Act of 1977.
Those portions of the February 15,. 1979, mQtion, incorporated by
reference into the above-quoted passage, state the following:

953

*

*

*

*

*

*

*

2. In support of said settlement MSHA submits the order
of assessment including the narrative finding's of the
assessment office, the order of withdrawal, th~ order of
termination, and the inspector's statements, and the
notice of safeguard.
·
·

3. As set. fotth in the narrative findings of the assessment office, the annual company production is 169,761 tons.
The annual production for the Foster #65 Mine is the same.

4. As set forth in the narrative findings of the assessment office, the.history of violation includes 111 viola-·
tions during the 24-months prior to the violation at issue.
5. The order of withdrawat was issued on September 9,
1977. The condition or practice cited in the order reads
as follows. "The clearance face along.the track haulage
road was obstructed with loose rock, mud, steel rails, and
cement blocks a.t various locations beginning at the 4 right
section and extending outby to the quarter mains overcast,
a distance of approximately 3200 feet. The clearance space
measured from one to 16 inches from the fu~therest [sic]
projection of the normal traffic at· these locations.Issued in refeience to notice to provide safe guard
No. 1 WDW issued 2-18-72.

6. The notice to provide safeguard reads as follows:
"The clearance space and shelter holes along all track
haulage entry at this mine shall be cleared of loose rock
and other loose materials, crosscuts used as shelter holes
shall be cleared of loose rock and other loose materials
for a depth of at least 15 feet." In its narrative findings the assessment office concluded that the violation
resulted from the operator's negligence. The daily examination should have revealed this condition. The testimony
of the inspector would support this conclusion. In its
narrative findings, the office of assessment did not make
an express finding of gravity. In a discussion with the
inspector, the inspector stated that the entry was not
used regularly. The entry was used only by one supply car
each day, and by the examiner who made the ·daily inspection. The inspector stated that approximately five percent of the 3200 feet contained obstructions. He stated
that there were perhaps four or five cement blocks in the
entire area. He said that there were three qr four rails
in this area. He said that most of the obstructions
consisted of loose rock fallen from the roof. This rock
resulted from sloughing. The sloughing debris measured
from eight to ten inches in depth. These obstructions

954

presented a tripping hazard to anyone walking in the area.
He staied that there was no other hazard presented by the
violation.
In accordance with the wishes of the parties, official notite is
hereby taken of the financial information introduce.d in Leechburg
Mining Company, Docket No. PITT 78-420-P (June 27, 1979). 5 U.S.C.
§ 556(e) (1976).
In that decision, the evidence adduce~ by Leechburg
as to the company's financial condition was analyzed as follows:
The Respondent is subject to a maximum aggregate penalty
assessment of $60,000 for the six subject violations.
The Respondent, through the testimony of company president Harold Dunmire, contends that a $60,000 penalty
would jeoparize the Respondent's survival, considering
the Respondents other financial obligations (Tr. 435-36).
The Respondent anticipates difficulty in raising $60,000
within 30 days because the·company's current financial
posture renders doubtful the provision of the requisite
monies by a lending institution (Tr. 445-46).
In addition to the testimony of company president Harold
Dunmire, the Re'spondent offered a copy of the Respondent's
tax return for the year ending June 30, 1978, and financial
statements for the year ending June 30, 19q8, in support of
its position. The Respondent did not call an expert witness
to assist in interpreting the tax return and the financial
statements. Bearing in mind the limitations imposed by
the lack of expert testimony, the following picture of the
Respondent's financial condition was established by the
evidence.
Leechburg Mining Company is owned by a small group of
shareholders and is not part of a larger business entity
(Tr. 437, 440). Eighty-two percent of the company's stock
is held by the Mellon Bank on behalf of the Hick's es~ate
(Tr. 438). The Bank administers the trust for the estate
(Tr. 439). The beneficial interest in the trust is held
by Lewis and Harry Hicks, the heirs of the Hick's estate
(Tr •. 438-39).
The company has approximately 80 employees (Tr. 432). It
operates only one mine, the Foster No. 65 Mine (Tr. 440).
The mine has two sections operating (Tr. 432). The
company's coal production was lower during the year ending
June 30, 1978 than during the year ending June 30, 1977,
because of the United Mine Worker's strike in 1978 (Tr.
432-33). The company produces approximately 900 to
1,000 tons of coal per day (Tr. 441). It is sold to Penelec
at a price of $26.60. per ton, F.O.B. (Tr.·433, 441). The

955

contract with Penelec expires on April 22, 1979. The
company anticipates receiving a reduced price per ton
after April 22 because the current prevailing market rate
for coal is $22 to $25 per ton (Tr. 441).
The company has large obligations based on a settlement
agreement with the Pennsylvania Department of Environmental
Resources for reclamation of 130 acres of refuse area
(Tr. 434). This reclamation is proceeding at the present
time (Tr. 434)". It costs $20,000 to $25,000 per month, and
is projected to cost $1.3 million upon completion in 1981
(Tr. 435, 441-3, Exh. OX-13). According to Mr. Dunmire,
the company lacks sufficient assets to fund this liability
~nd must pay for it on a day-to-day, month-to-month basis
out of net operating revenues (Tr. 434-35).
At a recent board of directors meeting, one director proposed closing the company, ~rimarily in consideration of
the obligations to the Pennsylvania Department of Environmental Resources (Tr. 436). It was decided at that time
to continue in business as long as sufficient revenue
could be generated (Tr. 436).
Leechburg's U.S. Corporation Income Tax Return for the year
ending June 30, 1978, shows a $257,236 loss for' tax purposes (Exh.
OX-15). The $257,236 loss was computed as follows:
Gross Income
Gross receipts or Gross Sales
Less: Cost of Goods Sold
Gross Profit
Interest
Gross Rents
Gross Royalties
Other Income
Total Income

$3,883,699
3,534,850
348,849
55,735
5,810
5,082
4,086
419,562

Deductions
Compensation to Officers
Salaries & wages (not deducted elsewhere)
Rents
Taxes
Interest
Depreciation
Depletion
Pension, Profit Sharing, etc. plans
Other Deductions
Total Deductions
Taxable Income

956

79,605
9,901
690
157,349
2,785
241,857
662
73,107
110,842
676,798
(257,236)

Tax
Refunded.

25 J 714

The financial statement for the year ending June 30, 1978
(Exh. OX-13), reveals the following information:
Balance Sheet
Assets
Total current assets
Mortgage Receivable
Annuity Contract
Fixed Asset-At Cost

June 30, 1978

June 30, 1977

1,760,592
10,932
. 72,000
1,948,592
3,792,116

2,002,797
12, 777
72,000
1,762,846
3,850,420

649,903
72,000

446,694
72,000

100,000

100,000

38,675
2,931,538
3,070,213

38,675
3,193,051
3,331,726

3, 79·2, 116

3,850,420

1978

1977

3,954,413
4,217,634

5,484,939
4,790,494

(263,221)
(1, 708)
(261,513)

694,445
88,243
606,202

3,193,051

2,686,849
(100,000)
3,193,051
$30.31

· Liabilities
Total current Liabilities
Deferred Compensation
Committments and Contingencies
(note c)
Stockholders Equity
Capital stock par value
$5 per share20, 000 shares authorized
& issued
Capital contributed in
excess of par value
Retained Earnings

Statement of Earnings
and Retained Earnings
Revenues
Costs and Expenses
(Loss) earnings before income
taxes
Income Taxes
(Loss) Earnings for Year
Retained earnings-beginning
of year
·cash dividends paid
Retained earnings-end of year
(Loss) Earnings per share

·957

·2,931,538
($13.08)

Statement of Changes in
Financial Position
Working capital at beginning
of year
Working capital at end of year
(Decrease) Increase in working
capital

1978

1977

1,556,103
1,110,689

971,440
1,556,103

(445,414)

584,663

Cost of Operations (Years ended
June 30)

1978

1977

3,737,349

4,335,249

Fixed Assets & Accumulated Depletion & Depreciation

Fixed Assets
Accumulated
Depletion &
Depreciation

Balance
July 1, 1977

Additions

Deductions

Balance
June 30, 1978

4,659,000

433,546

24,263

5,068,283

2,896,154

246,365

22,828

3,119,691

The land reclamation expenses are not c·overed in the
financial statements (Tr. 443). Reclamation expenses
currently run between $20,000 to $25,000 per month
(Tr. 435). This translates into yearly expenses
ranging between $240,000 and $300,000.
The financial statement (Exh. OX-13) reveals assets
valued at $3,792,116 for the year ending June 30, 1978,
a $58,308 decline from.the $3,850,420 figure for the
year ending June 30, 1977. Total current liabilities
increased from $446,694 to $649,903 during the same
time period, while retained earnings declined from
$3,331,726 to $3,070,213 (Exh. OX-13).
Revenues declined from $5,484,939 in the year ending
June 30, 1977 to $3,954,413 in the year ending June 30,
1978 (Exh. OX-13), while costs and expenses failed to
decline at the same .rate (Exh. OX-13). This resulted
in a $261,513 loss for the year ending June 30, 1978,
as opposed to the $606,202 profit for the year ending
June 30, 1977.
It is impossible to determine, on the basis of the
information supplied, whether the loss experienced in
the year ending June 30, 1978, is attributable to such

958

unforeseen and nonrecurring activities as the 1978
United ·Mine Workers' strike (Tr. 432-3), or whether it
indicates long term financial problems. The Respondent
offered no evidence, other than the deleterious effects
of the strike, which would have explained the decline
in revenues reflected in the financial statements, a
decline responsible for the loss experienced during·the
year ending June 30, 1978. It appears, however, that
Respondent's f~nancial posture, when viewed in light of
total assets and retained earnings, is sufficiently
secure to w{thstand the assessment of moderately
appropriate civil penalties.
PiTT 78-420-P at pp. 35-39.
In view of the reasons given above by counsel for MSHA for the
proposed settlement, and in view of the disclosure as to the elements
constituting the foundation for the statutory criteria, it appears
th•t a disposition approving the settlement will adequately protect
the public interest.
ORDER
Accordingly, IT IS ORDERED that the proposed settlement, as outlined above, be, and hereby is, APPROVED.
IT IS FURTHER ORDERED that Respondent, within 30 days of the date
of this decision, pay the agreed-upon penalty of $250 assessed in
this proceeding.

Issued:

July 26, 1979

Distribution:
Michael V. Durkin, Esq., Joseph Walsh, Esq., & Anna Wolgast,
Esq., MSHA, Office of the Solicitor, U.S. Department of Labor,
4015 Wilson Blvd., Arlington, VA 22203
1

Henry McC. Ingram, Esq., R. Henry Moore, Esq., Rose, Schmidt,
Dixon, Hasley, Whyte & Hardesty, 900 Oliver Building,
Pitts.burgh, PA 15222 (Certified Mail)
Administrator for Coal Mine Safety and Health; U.S. Department
of Labor
Standard Distribution

959

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMlNISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGIN IA 22203

July 27, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. VINC 79-108-P
A.O. No. 33-01172-03010
Meigs No; 1 Mine

v.
SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION
Appearances:

Linda Leasure, Attorney, Office of the Solicitor,
U.S. Department of Labor, Cleveland, Ohio, for the
Petitioner; David M. Cohen, Esquire, Lancaster, Ohio,
for the_ Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding is one of twelve docketed cases scheduled for
hearings on the merits at Columbus, Ohio, June 19, 1979. A petition for
assessment of civil penalty was filed in this case by the petitioner
pursuant to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. 820(a) on January 4, 1979, seeking civil penalty assessments
for two alleged violations of the Act and implementing mine safety and
health standards. Respondent filed timely answers contesting the citations,
and pursuant to notice, the parties appeared at the time and place for
the hearing. During a prehearing conference on the record, the parties
informed me that they had reached a tentative settlement with respect to
this docket. They requested an opportunity to be heard with respect to
the proposed settlement and that I approve same pursuant to Commission
Rule 29 CFR 2700.27(d).
The parties were afforded an opportunity to present arguments in
support of the proppsed settlement. The citations, initial assessments,
and the proposed settlement amounts are as follows:
Citation No.

Date

279508
279522

7 /11/78
7 /18/78

30 CFR Section
75.1722 (b)
75.200

960

Assessment

Settlement

$530
$445

$265
$325

Discussion
In support of its recommendation concerning the proposed civil
penalty of $265 for the guarding citation, petitioner's counsel pointed
out that the cited belt pulley area was ·protected with a guard of sorts,
namely chicken wire over mo~- of the exposed area. In addition, the
condition was abated rapidly in approximately an hour and.twenty-five
minutes. The respondent believed the exist ~g guard was adequate
but was willing to settle the matter.
With regard to the roof control plan citation, section 75.200,
respondent argued that the roof bolter was .coming in to bolt· the area
cited at the time the inspector cited the violation. Petitioner ·
stated that the condition was abated promptly, that the pertinent roof
~ontrol plan provisions were explained to the working crew by the
operator, and that the petitioner was satisfied with the proposed
settlement after taking into account the question of negligence and
gravity of the situation presented (Tr. 4-13).
ORDER
After due consideration of this matter, I find that the proposed
settlement should be approved~ Accordingly, pursuant to 29 CFR 2700.27(d),
respondent is ordered to pay civil penalties totaling $590.00 in
satisfaction of the cited violations within thirty days of the date
of this decision. Upon receipt of payment, this matter is dismissed.

,;'J
~v~-j 11:pv,17
tf
>f -~
h'

?eorge 1 Af.. Koutr s-· 1A./~~
Admin±6trative Law Judge

Distribution:
David M. Cohen, Esq., American Electric Power Service Corporation,
P.O. Box 700, Lancaster, OH 43130 (Certified Mail)
Linda Leasure, Esq., U.S. Department of Labor, Office of the Solicitor,
881 Federal Office Building, 1240 E. Ninth Street, Cleveland, OH
44199 (Certified Mail)

961

·FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRG tNIA 22203

July 27, 1979
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VINC 79-113-P
A.O. No. 33-02308-03011

v.

Raccoon No. 3 Mine

SOUTHERN OHIO COAL COMPANY,
Respondent

DECISION,
Appe~rances:

Linda Leasure, Attorney, Office of the Solicitor,
U.S. Department of Labor, Cleveland, Ohio, for the
Petitioner; David M. Cohen, Esquire, Lancaster, Ohio,
for the-Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding is one of twelve docketed cqses scheduled for
hearings on the merits at Columbus, Ohio, June 19, 1979. A petition for
assessment of civil penalty was filed in this case by the petitioner
pursuant to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. 820(a) on January 4, 1979, seeking civil penalty assessments
for two alleged violations of the Act and implementing mine safety and
health standards. Respondent filed timely answers contesting the citations,
and pursuant to notice, the parties appeared at the time and place for
the hearing. During a prehearing conference on the record, the parties
informed me that they had reached a tentative settlement with respect to
this docket. They requested an opportunity to be heard with respect to
the proposed settlement and that I approve same pursuant to Commission
Rule 29 CFR 2700.27(d).
The parties were afforded an opportunity to present arguments in
support of the proposed settlement. The citations, initial assessments,
and the proposed settlement amounts are as follows:
Citation No.

Date

279979
277702

8/17/78
8/18/78

30 CFR Section
75.202
75.606

962

Assessment

Settlement

$345
$106

$225
$106

Discussion
With regard to citation no. 277-702, respondent agreed to pay the
penalty which_was initially assessed for the cited violation. With
regard to the proposed reduction for citation no. 279979, respondent
pointed out that the cited overhanging rib conditions were 52 inches
high and because of relatively low coal, the chances of someone being
under the rib and being injured was minimal. Further, there is no
evidence that the ribs were loose and the inspector did not measure
the extent of the overhanging ribs. In additio~, since the ribs had
to be sheared down to abate the citation, this was indicative of the
fact that the ribs were not loose. Petitione_r concurred in respondent's
assessment of the gravity presented, although recognizing that a
crushing hazard to a machine operator was present (Tr. 36-40).
In addition to the evidence and arguments presented as to the
specific circumstances surrpunding the citations, petitioner presented
information concerning the size ~nd scope of respondent's mining
operations at the Raccoon No. 3 Mine and evidence concerning the
prior history of violations at that mine (Tr. 35, Exhibit P-1).
ORDER
After due consideration of this matter, I find that the proposed
settlement should be approved. Accordingly, pursuant to 29 CFR
2700.27(d), respondent is ordered to pay civil penalties totaling
$331.00 in satisfaction of the cited violations within thirty days
of the date of this decision. Upon receipt of payment, this matter is
dismissed.

Ill
/J.J/ i ____.
1
{ 10
/l?.efur·ge~{
t( -t,~ ~
Koutras
1

·Administrative Law Judge

Distribution:
David M. Cohen, Esq., American Electric Power Service Corporation,
P.O. Box 700, Lancaster, OH 43130 (Certified Mail)
Linda Leasure, Esq., U.S. Department of Labor, Office of the
Solicitor, 881 Federal Office Building, 1240 E. Ninth Street,
Cleveland, OH 44199 (Certified Mail)

963

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 27, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

...

v.•

Civil Penalty P.roceeding
Docket No. VINC.79-l49-P
A.O. No. 33-01173-03012
Meigs No. 2 Mine

SOUTHERN OHIO COAL COMPANY,
Respondent

DECISION
Appearances:

Linda Leasure, Attorney, Office. of the Solicitor,
U.S. Department of Labor, Cleveland, Ohio, for the
Petitioner; David M. Cohen, Esquire, Lancaster, Ohio,
for the ·Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding is one of twelve docketed cases scheduled for
hearings on the merits at Columbus, Ohio, June 19, 1979. A petition for
assessment of civil penalty was filed in this case by the petitioner
pursuant to section llO(a) of the Federal Mine Safety and. Health Act of
1977, 30 U.S.C. 820(a) on January 22, 1979, seeking civil penalty assessments
for three alleged violations of the Act and implementing mine safety and
health standards.· Respondent filed timely answers contesting the citations,
and pursuant to notice, the parties appeared at the time and place for
the hearing. During a prehearing conference on the record, the parties
informed me that they had reached a tentative settlement with respect to
this docket. They requested an opportunity to be heard with respect to
the proposed settlement and that I approve same pursuant to Commission
Rule 29 CFR 2700.27(d).
The parties were afforded an opportunity to present arguments in
support of the proposed settlement. The citations, initial assessments,
and the proposed settlement amounts are as follows:
Citation No.

Date

279170
279171
279172

8/15/78
8/15/78
8/15/78

30 CFR Section
75.400
75.301-1
75.301-4(b)(l)

964

Assessment

Settlement

$225
$295
$255

$130
$295
$255

Discussion
Regarding citations 279171 and 279172, respondent agreed to pay
in full the penalties initially assessed for those citations. With
regard to citation 279170, concerning an alleged accumulation of oil
and grease on and around a cutting machine motor, petitioner asserted
that while the respondent was negligent in allowing the condition
to occur and that it could result in a probable mine fire., the
condition was promptly abated and the respondent exercised good
faith in this regard (Tr. 24-29).
ORDER
After due consideration of this matter, I find that the proposed
settlement should be approved. Accordingly, pursuant _to 29 CFR
2700.27(d), respondent is ordered to pay civil penalties totaling
$680.00 in satisfaction of the cited violations within thirty days
of the date of this decision. Upon receipt of payment, the matter is
dismissed.

/ /,/~- £ 1.- ~_,//
) :((1.fi/1
lotft:ras-·-L~~
j

Grorge r.A.
Administrative Law Judge

Distribution:
David M. Cohen, Esq., American Electric Power Service Corporation,
P.O. Box 700, Lancaster, OH 43130 (Certified Mail)
Linda Leasure, Esq. , U.S. Department of Labor~ O.ffice of the Solicitor,
881 Federal Office Building, i240 E •. Ninth Street, Cleveland, OH
44199, (Certified Mail)
·

965

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION·
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULcVARD
ARLINGTON, VIRGINIA 22203

July 27, 1979
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding.
Docket No. VINC 79-140-P
A.O. No. 33-02308-03008

v.

Raccoon No. 3 Mine

SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION
Appearances:

Linda Leasure, Attorney, Office of the Solicitor,
U.S. Department of 'Labor, Cleveland, Ohio, for the
Petitioner; David M. Cohen, Esquire, Lancaster, Ohio,
for the Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding is one of twelve docketed cases scheduled for
hearings on the merits at Columbus, Ohio, June 19, 1979. A petition for
assessment of civil penalty was file'd in this case by the petitioner
pursuant to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. 820(a) on January 18, 1979, seeking civil penalty assessments
for two alleged violations of the Act and implementing mine safety and
health standards. Respondent filed timely answers contesting the citations,
and pursuant to notice, the parties appeared at the time and place for
the hearing. During a prehearing conference on the record, the parties
informed me that they had reached a tentative settlement with respect to
this docket. They requested an opportunity to be peard with respect to
the proposed settlement and that I approve same pursuant to Commission
Rule 29 CFR 2700.27(d).
The parties were afforded an opportunity to present arguments in
support of the proposed settlement. The citations, initial assessments,
and the proposed settlement amounts are as follows:
Citation No.

Date

279804
279807

7/11/78
7/12/78

30 CFR Section
75.301-1
75.301

Assessment

Settlement

$560
$530

$325
$305

Discussion
In support of the proposed settlement for these violations, the
petitioner pointed out that the conditions cited were similar violations
966

related to ·ventilation, and that one deals with a possible explosion
or fire hazard, and the other involves possible exposure.to respirable
dust. The proposed reduction of the initial penalty takes into account
the fact that while more than one employee would be exposed to th~ fire
hazard, only one would be exposed to the dust hazard. The emphasis
placed on the number of employees exposed to the hazards by the
assessment office was exagerated. Further, after consulting with the
inspector, who was present in the courtroom, petitioner asserted that
he believed the conditions cited resulted from a problem with adjusting
and repairing the line curtains and that they were isolated events.
Further, the prior history for prior violations of the same standards
show very few for the year 1978 (Tr. 45-49).
In addition to the evidence and arguments presented as to the
specific circumstances surrounding the citations, petitioner presented
information concerning the size and scope of respondent's mining
operations at the Raccoon No. 3 Mine and evidence concerning the prior
history of violations at that mine (Tr. 35, Exhibit P-1).
ORDER
After due consideration of this matter, I find that the proposed
settlement should be approved. Accordingly, pursuant to 29 CFR. 2700.27(d),
respondent is ordered to pay civil penalties totaling $630.00 in
satisfaction of the cited violations within thirty days of the date of
this decision. Upon receipt of payment, this matter is dismissed.

A f/
d

-;t~(/l

?

tf, -~~ {:;:;:;
r--ceorge~. Koutras
/f.1

//

..

' Administrative Law Judge
Distribution:
David M. Cohen, Esq., American Electric Power Service Corporation,
~ o. Box 700, Lancaster, OH 43130 (Certified Mail)
1
Linda Leasure, Trial Attorney, Office of the Regional Solicitor,
U.S. Department of Labor, 881 Federal Office Building, 1240
E. Ninth Street, Cleveland, OH 44199 (Certified Mail)

'
967

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 27, 1979
·Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

.•

Docket No. DENV 79-244-PM
A.O. No. 04-04075-05001

v.
KAISER CEMENT AND GYPSUM
CORPORATION,
Respondent

Permaneµte Cement Plant

DECISION
Appearances:

Donald F. Rectorr Attorney, Office of the Regional
Solicitor, U.S. Department of Labor, San Francisco,
California~ for the petitioner; Coraltha o. Lewis,
Esquire, Oakland, California, for the respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a petition for assessment of civil
penalty filed by the petitioner on January 26, 1979, pursuant to
section llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. 82'0(a), seeking civil penalty assessments in the amount
of $60.00 for an alleged violation of 30 CFR 56.14-6, and $8.00
for an alleged violation of 30 CFR 56.11-1. The violations· were
cited in Citations 374802 and 374803 issued by an MSHA mine
inspector on March 23 and 28, 1978. ·
Respondent filed an answer to the petition on February 26,
1979, contesting the citations and requesting a hearing. A
hearing was scheduled for San Francisco, California, on June 27,
1979, and the parties subsequently filed a joint motion ~o approve
a proposed settlement and disposition of the matter.
Discussion
With regard to Citation No. 374803, petitioner moves to dismiss
the citation on the grounds that it cannot establish a violatiqn
of the cited standard. The motion is granted and. the petition for
assessment of civil penalty with respect to that citation was dismissed.

968

As for Citation No. 374802, the parties stated that respondent wishes
to withdraw its contest and to pay the civil penalty initially
assessed at.$60.00 for a violatio"!-1 of 30CFR 56.14-6. In support
of the joint motion, the parties assert that the proposed settlement
is reasonable and that the proposed disposition of the matter is in
the public interest and will further the intent and purpose of the
Act.
After review of· the proposed settlement presented by the
·parties, I find that the proposed disposition of this case is
consistent with the Act and it is approved.
Order
Citation No. 374803 is dismissed. Respondent is ordered to
pay a civil penalty in the amount of $60.00 in satisfaction of
Citation No. 374802 within thirty (30) days of the date of this
decision and order. Upon receipt of payment by the petitioner,
the matter is dismissed.

/%',·

L.Y/

. /

~·;
t(;r--Z-£<_· vr / /c~vv-tz:~
(.9eorge _A'. Koutras
·
7

/:/

'

, --··· .

·Administrative Law Judge
Distribution:
Coraltha 0. Lewis, Counsel, Kaiser Cement & Gypsum Corporation,
Kaiser Building, 300 Lakeside Drive, Oakland, CA 94666
(Certified Mail)
Donald F. Rector and Marshall P. Salzman, Esqs., U.S. Department
of Labor, Office of the Solicitor, 450 Golden Gate Avenue,
P.O. Box 36017, Room 10404 Federal Building, San Francisco,
CA 94102 (Certified Mail)

969

!

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINlSTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINfA 22203

July 27; 1979
SECRETARY OF LABOR,
MINE SAFETY .AND HEALTH
ADMINISTRATION (MSHA),
·
Petitioner

Civil Penalty Proceedings

:

Docket No. DENV 79-128-P
A.O. No. 42-00081-03001
0

v.

Docket No. DENV 79-129-P
. A.O. No. 42-0081-03002

CO-OP MINING CO.,
Respondent

Co-Op Mine
ORDER

The enclosed Decision and Order in the captioned dockets
is referred to the Connnission pursuant to Rule 29 CFR 2700.5.

.

,//") !/// /.----- -

/1.>1VJ.e
f!,J:.:-v-~,C·~
/:;
Koutras
eorg~>A.

Administrative Law Judge

970

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

July 27, 1979

SECRETARY OF LABOR,
MINE SAFETY ANO HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceedings
Docket No. DENV 79-128-P
A.O. No. 42-00081-03001
Docket No. DENV 79-129-P
A.O. No. 42-00081-03002

CO-OP MINING CO.,
Respondent

Co-Op Mine
DECISION AND ORDER
DISMISSING PROCEEDINGS
Appearances:

Carl E. Kingston, Esq., Salt Lake City, Utah,
for the respondent.

Before:

Judge Koutras
Synopsis of the Cases

The Arlington, Virginia Solicitor's Office, on behalf of MSHA,
filed petitions for assessment of civil penalties against the respondent. Respondent filed timely answers and requested a hearing in
Salt Lake City. A hearing was scheduled for Salt Lake on Thursday,
July 19, 1979, and the parties were so advised more than ninety (90)
days in advance.
Approximately 3 weeks in advance of the scheduled hearings,
the parties began settlement negotiations which apparently were finalized sometime during the period July 11-13, 1979 (Tr. 15, 26). I was
never informed of any such negotiations or possible settlement, nor
was I ever informed of the Denver Regional Solicitor's involvement
in the cases until 2 days in advance of the hearing.
On Friday July 13, 1979, while I was on travel status in Idaho
conducting hearings, the Denver Regional Solicitor's Office telephoned
my office and informed my law clerk that the parties had tentatively
agreed to a settlement and that the Solicitor required an additional
2 or 3 weeks to submit it to me and that he did not intend to appear
at the hearing. On Tuesday, July 17, 1979, my secretary informed me
personally for the first time by telephone while I was in Helena,
Montana, conducting a hearing, that she was contacted by telephone by

971

the Denver Regional Solicitor's Office who informed her that the
parties had reached a settlement and did not intend to appear at the
scheduled hearing.
On Tuesday, July 17, 1979, at my direction, my secretary cont:,,:ted counsel for the parties and l.nformed them that they were
~~r~cted by me to appear at the scheduled hearing and would have an
opportunity at that time to present arguments concerning the proposed
settlements. Counsel for the parties advised her that they had agreed
among themselves not to appear at the hearing and to so inform me.

On Wednesday evening July 18, a day before the hearing, and while
in Salt Lake City, I telephoned respondent's counsel at his office in
Salt Lake from my motel for the purpose of confirming that he had
received my previous directive to· appear as communicated to him by my
Secretary. He confirmed that he had and also confirmed that he and
counsel from the Denver.Regional Solicitor's Office had agreed not to
attend the hearing. I again directed him to enter an appearance and
he indicated that he would, notwithstanding his agreement with petitioner's counsel not to appear.
When the hearing was convened on July 19, the Denver Regional
Solicitor failed to appear. Respondent's counsel also failed to
appear, and when contacted by me by telephone to ascertain why he had
not appeared after advising me that he would, he informed me that
after conferring with the Denver Regional Solicitor's Office the
evening of July 18, he decided not to appear.· He was again directed
to appear and he did. The cases were subsequently dismissed for lack
of prosecution pursuant to Commission Rule 2700.26(d)(3).
BACKGROUND
These proceedings concern petitions for assessment of civil penalties filed by the petitioner against the respondent on December 6,
1978, pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 820(a), seeking civil penalty assessments for three alleged violations in Docket No. DENV 79-128-P, and
five alleged violations in Docket No. DENV 79-129-P. The petitions
were signed by MSHA counsel Edward H. Fitch, of the Arlington,
Virginia, Office of the Solicitor. Mr. Fitch has been counsel of
record in these proceedings until July 17, 1979, at ·which time I was
notified for the first time that the Denver Regional Solicitor was
handling the cases.
Respondent filed timely answers to the petitions, interposed
several defenses, and requested that any hearings held in the cases
be conducted in Salt Lake City, Utah. By notice issued April 13,
1979, the parties were advised that hearings would be conducted in
Salt Lake City commencing at 9:30 a.m., Thursday, July 19, 1979. A
second notice issued on June 26~ 1979, advised the parties of the
precise hearing location in ~alt Lake City, Utah.

972

On Tuesday, July 17, 1979, while in Helena, Montana, to preside at
a hearing, I received a telephone call from my secretary who informed
me that the Denver Regional Solicitor's Office attorney, James Abrams,
had called my office on Friday afternoon, July 13, 1979, and informed
my law clerk that he and counsel for the respondent. had reached a
settlement with respect to the. citations in issue. Reportedly,
Mr. Abrams informed my office that, in view of a shortage of secretarial help in his-office, he required an additional 3 weeks in which
to prepare and submit the settlement for my review and approval. He
further advised my office that in view of the settlement agreement,
he saw no need to personally appear at the hearing scheduled for
Salt Lake City, Utah, Thursday July 19, 1979. It should be noted
that although the original and amended notices of hearings were issued
on April 13 and June 26, 1979, the Denver Regional Solicitor's Office
has failed to enter an appearance in the matter, and I first learned
.that Mr. Abrams was counsel for.MSHA on July 17, 1979.
At my direction, my secretary called Mr. Abrams in Denver and
counsel for the respondent in Salt Lake City on July 17, 1979, and
informed them that they were directed to appear at the hearing pursuant to the aforementioned notices of hearing and that they would
have an opportunity at that time to present oral arguments on the
record with respect to the settlement. My sec~etary informed the
parties that I had been out of the off ice during the preceding week
in connection with hearings in Spokane, Washington, Wallace, Idaho,
and Helena, Montana, and that I planned to travel to Salt Lake City
at the conclusion of the Helena hearing, and would not be returning
to Arlington until the following week.
Late in the afternoon on Tuesday, July 17, 1979, my secretary
telephoned me again and advised me that she had called the parties and
advised 'them that I expecte.d them to appear at the scheduled hearings
pursuant to the notices which were issued. She informed me that
Mr. Abrams advised her that he did not intend to appear at the hearing
and he requested that I call him to discuss the matter. I instructed
my secretary to call Mr. Abrams again and to inform him that I again
directed him to appear at the scheduled hearing.
Upon my arrival in Salt Lake City on the evening of Wednesday,
July 18, I telephoned counsel for the respondent at his office in Salt
Lake to confirm that he had received my instruction to appear at the
scheduled hearing. He confirmed that he had but indicated that in a
conversation with Mr. Abrams, Mr. Abrams informed him that he had no
intention of appearing at the hearing. I again directed respondent's
counsel to appear, and my attempts to contact Mr. Abrams at his office
in Denver by telephone were not successful.
At 7:30 a.m., Thursday morning, July 19,. 1979, I received a telephone call from my secretary who informed me that Mr. Abrams had again

973

informed her. that he did not intend to appear at the hearing because
the Denver Regional Solicitor wouid not authorize travel in the case
of a proreeding where the parties had agreed to a settlement.
The hearings in these dockets were convened at 9:30 a.m.,
Thursday, July 19, 1979, at the designated hearing site in Salt Lake
City, pursuant to the notices duly issued and Berved on the parties.
The parties failed to appear at the designated hour. I thereupon
contacted respondent's counsel at his office and inquired ~s to why he
had not appeared and whether he intended to do so,. His initial.
response was that he did not intend to appear because he and
Mr. Abrams had agreed not to. When reminded of his assurance to me
the previous evening that he would appear, and after being advised
that I considered the agreement by counsel for the parties not to
appear as bordering on a flagrant disregard and contempt of the jurisdiction and authority of the Commission and the presiding judge
which could lead to a possible disciplinary action or a default,
counsel indicated that he would appear and he did.
Issues Presented
1. Whether the intentional and flagrant refusal of the Denver
Regional Solicitor's Office to appear at the hearing under the facts
presented in these proceedings constitutes a lack of prosecution warranting dismissal of the cases pursuant to Commission Rule
2700.26(d)(3), which states as follows: "If the Secretary fails to
appear at a hearing, the Judge may summarily dismiss the case for
want of prosecution."
2. Whether the conduct of MSHA Denver Regional Counsel Abrams,
and respondent's Counsel Kingston, in mutually agreeing not to appear
at the hearing pursuant to the notices, orders, and directives issued
to and served upon them, constitutes ;a flagrant disregard for the
authority and jurisdiction of the Commission and one of its judges
amounting to unethical or unprofessional conduct warranting disciplinary proceedings pursuant to Commission Rule 2700.5.
3. Whether the Denver Regional Solicitor's Office engaged in
unethical or unprofessional conduct by eliciting from a partyrespondent, during the course of a proposed settlement, an agreement
not to appear before the judge at a scheduled hearing.
4. Whether the agreement by counsel, not to appear at the hearing after being directed and ordered to do so, constitutes contempt
for the duly constituted authority and jurisdiction of the judge, and
whether such conduct constitutes unethical and unprofessional conduct
warranting disciplinary proceedings pursuant to Rule 2700.5.

974

DISCUSSION
Dismissal for Want of Prosecution
I believe that it is clear from the facts presented in these proceedings that the Denver Regional Solicitor's Office deliberately and
flagrantly decided not to appear at the hearing. Further, it is also
clear to me that the Solicitor's Office may have exercised the influence of that office in convincing and instructing respondent's counsel
that he too should not appear, and elicited an agreement from counsel
not to appear. In the circumstances I believe it is clear that
Commission rule 2700.26 (d)(3) is controlling and that the· cases
should be dismissed for lack of prosecution, notwithstanding the
settlement agreement entered into by the parties, the particulars of
which were uncommunicated to the judge in advance of the scheduled
hearings.
On the facts presented here, the parties began settlement negotiations some 3 weeks prior to the scheduled hearings; yet as of
2 days prior to the hearing, the judge was left completely in the
dark, both as to the details of the proposed settlement and the fact
that the Denver Regional Solicitor was involved in the cases.
Surprisingly, respondent's counsel believed that the Regional Solicitor and the judge worked for the same agence (Tr. 17). Further,
the Regional Solicitor apparently believes that a telephone call to
the judge's clerk or secretary, informing them that the case has been
settled and that the parties do not intend to appear before the judge
who is on his way to the hearing site is sufficient to constitute
proper and timely notice to the judge with respect to a proposed
settlement. As far as I am concerned, the Regional Solicitor is free
to continue the handling of cases under his jurisdiction in such a
haphazard fashion, and I am free to ignore him and continue dismissing
cases in similar circumstances.
On the facts presented in these proceedings, the Regional Solicitor apparently believed that upon completion of the hearing in Helena,
Montana, on July 17, 1979, that I should have proceeded back to
Arlington, waited 2 or 3 weeks for his settlement motion, and then
proceed to act on it. Assuming that I disapproved one or all of the
citations, the Solicitor would have me docket the case for hearing a
second time and travel back to Salt Lake City for the hearings. The
Solicitor overlooks the fact that in these dockets the next stop on
my hearing schedule was Salt Lake, counsel for the respondent was in
Salt Lake, the official court reporter was in Salt Lake, and that the
efforts expended in such arrangements were in preparation for the
hearing. The Solicitor also overlooks the fact that the parties were
given an opportunity to support the proposed settlement on the record
at the hearing and that the parties had 90 days' advance notice of the
hea~ing.
In my view, 90 days is ample time for the parties to reach
a proposed settlement, and I do not believe it is unreasonable for a
judge to ask the Solicitor to send an attorney ·to Salt Lake from

975

Denver to present his case, when in fact, the judge, opposing counsel,
and court reporter are in Salt Lake. As a matter of fact, out of the
four cases o·n my hearing docket for th_e week of July 16th, three were
scheduled for Salt Lake, and one was scheduled for Helena, and the
Denver Regional Solicitor assigned three different attorneys to handle
those four cases. Further, in one of those cases, MSHA·v. Coastal
States Energy Company, Docket No. DENV 79-88-P, Denver Regional
Attorney James H. Barkley advised my office by telephone call of
June 21, 1979, that ihe parties had reached a ~ettlement in the
matter. Mr. Barkley had not previously entered his appearance and he
was advised that he should do so and also file a mqtion and jus~ifi­
cation for the proposed settlement. He subsequently entered his
appearance in writing on July 2, 1979, and on July 6, 1979, the parties filed their proposed settlement fdr my consideration. Under
those circumstances, the ~earing scheduled for Salt Lake City on
.July 20, 1979, was cancelled an? the parties were so informed.
Failure of the Denver Solicitor to Enter an Appearance
Commission Rule 2700.ll(a) requires that all initial pleadings
be filed with the Commission and that once a judge is assigned to the
case all further documents shall be filed with the judge. Every person filing such documents is required to state his address and business telephone number and to advise the Commission of any changes
therein, 2700.ll(b). Further, the successors of such person is
required to inform the Commission of their interest in the matter and
to state their address and business telephone number.
The petitions for assessment of civil penalties initially filed
by Arlington Counsel Fitch on behalf of MSHA complied with Commission
Rule 2700.ll(b). However, by failing to enter his appearance in this
matter, the Denver Regional Solicitor, as Mr. Fitch's successor,
failed to comply with this rule.
Possible Disciplinary Action
It is obvious from the course of events which have transpired,and
the facts presented in these cases, that the Denver Regional Solicitor's Office is of the view that it can control the judge's hearing
docket and decide for itself whether or not to appear at a hearing
pursuant to notice based solely on an ex parte settlement entered
into and approved by the Regional Solicitor. It is further obvious
from the record presented here that the Regional Solicitor believes
that he can not only instruct his owrt attorneys not to appear at a
hearing but may also exercise the power and influence of his office
to convince a respondent's attorney that he too should ignore a
judge's directives and not appear at a hearing. While I recognize
the.fact that the Denver Regional Solicitor's Office has discretion
as to how to run the prosecutorial functions of his office and the
attorneys assigned to him, I do not re~ognize ~ny authority in his

976

office to dictate the manner in which a Commission judge conducts
his official busiriess in connecti9n with hearing~ over which the
judge has authority and jurisdiction, particularly in the circumstances presented· in these proceedings where the parties have had
more than 3 months notice, and the judge is attempting to conduct
his docket in an orderly, judicious, timely, expeditious, and I might
add, economical manner, without any undue and unwarranted interference
by a prosecutor's office who mistakenly believes that it can control
the judg~'s trial docket.
Although I am not particularly concerned over the fact that the
Regional Solicitor, as a matter of policy, has apparently taken the
position that his attorneys should not appear at a hearing in a case
where the parties agree to settle a case, I am concerned that he can
purport to exert his authority over a party respondent during settle· ment negotiations to convince or persuade that party to disregard a
notice, order, or directive issued by a Commission Judge in connection with the conduct of hearings that are properly before the judge.
That is precisely what has transpired in these cases. On the one hand,
respondent's counsel is placed in the precarious position of going
against an agreement entered into with the Solicitor not to appear before
the judge, thus leaving himself open to possible retribution in future
cases in which he and the Solicitor may be involved in. On the other
hand, counsel is placed in the position of finding himself in a contempt posture by a flagrant disregard of a judge's notices, orders,
or directives in matters properly and legally within his jurisdiction
and authority. Such a situation simply cannot be tolerated or permitted
to continue, and I believe that the Commission should carefully consider such a situation.
Findings and Conclusions
The following findings of material and relevant facts are, in my
view, supportive of the disposition made by me in this matter.
1. The notices of hearings in these proceedings were issued
and served on the parties more than ninety (90) days in advance of
the scheduled hearings.
~~~~
·2. Settlement negotiations were begun by the parties approximately 3 weeks in advance· of the date of the hearings, and I
was never informed of those negotiations or the fact that the cases
may be settled until 2 days before the hearings while on travel
status in Montana (Tr. 26).
3. The parties agreed among themselves that as a result of a
settlement agreement reached by them on Friday, July 13, that they
would not appear at the hearings pursuant to the notices issued by
me in this regard.

977

4. I was away from my office in Arlington, Virginia, on official
travel status during the period July 8 through July 20, 1979, for the
purpose of conduct:ing
hearings in Spokane, Washington, Wallace,
Idaho, Helena, Montana, and Salt Lake City, Utah.
5. On Tuesday, July 17, 1979, while in Helena, Montana, for the
purpose of conducting a hearing, I was personally informed for the
first time, by a telephone call from my secretary that (1) the Denver
Regional Solicitor's Office, namely, Attorney James Abram~ was
handling the cases, and (2) that Mr. Abrams inaicated that he would
not appear at the scheduled hearings.
6. At my direction, my secretary telephoned counsel for the
parties on. Tuesday, July 17, 1979, and informed them that they were
directed and expected by me to appear at the scheduled hearings
pursuant to the previously issued notices of hearings. The parties
were also informed that due to the fact that I was in travel status
and had not recieved any information concerning the proposed settlement prior to July 17, 1979, that it would be impossible for me to
act on any settlement proposals prior to the date of the scheduled
hearings. Further, the parties were informed that they would have a
full opportunity to present the proposed settlement to me on
July 19, 1979.
7. The Denver Regional Solicitor's Office advised and instructed
respondent's counsel that the Regional Solicitor had approved the
proposed settlement negotiated by counseJ., . and that in view of this,
Mr. Abrams would not appear at the hearing, and that respondent's
counsel need not appear (Tr. 30).
8. After being notified by my office on July 17, 1979, that they
were expected to appear at the hearing pursuant to the notices,
counsel for the parties again agreed among themselves that they would
not appear (Tr. 30).
9. On Wednesday, July 18, 1979, respondent's counsel was directed by me personally by telephone to appear at the scheduled hearing
and he assured me that he would, notwithstanding his agreement with
the Denver Regional Solicitor's Office that counsel would not
appear (Tr. 29).
10. On July 19, 1979, counsel for the parties failed to appear
at 9:30 a.m. at the designated hearing site.
11. At approximately 9:40 a.m. on July 19, 1979, respondent's
counsel was contacted by telephone by me and he informed me that
after consulting with the Denver Regional Solicitor's Office the previous evening,and that morning,he would not appear. He also informed
me ~hat the Denver Regional Solicitor's Office would not appear pursuant to the agreement made by the parties, and requested him not to
appear (Tr. 30).
·
-

978

12. At my direction, and after being informed of the possible
consequences for failing to appear pursuant to notice, namely, the
default and disciplinary rules of the Commission, respondent's
counsel appeared at the hearing under protest and was given an opportunity to make a statement concerning the matter (Tr. 12-36).
13. Denver is approximately an hour's distance by air from
Salt Lake City, the requested and designated hearing site, and the
official court reporter and respondent's counsel are located in
Salt Lake City and were readily available for the hearing.
14. By letter dated July 18, 1979, addressed to me and received
by my office on July 19, 1979, the day of the hearing, signed by
Mr. Abrams for Associate Regional. Solicitor Henry C. Mahlman, he
state~ as follows:
·
This will confirm my july 13, 1979 notification to
Ms. Mary Linda Ponticelli of a proposed settlement in the
above captioned action. This further confirms my July 17,
1979 notice to your secretary of our inablility to participate in a hearing given the pendency of the parties' proposed settlement.
As I understood your secretary, you preferred not to
discuss this matter with either me or respondent's counsel.
I mentioned to your secretary, given no opportunity to
visit with you, that travel to Salt Lake City, Utah by this
office and the transporting of a witness could not be rightly
authorized in the face of a proposed settlement agreement.
The purpose of my contact was to advise you, in a timely
fashion, of my intentions prior to your· departure for Salt
Lake City, Utah from Montana and. the retaining of a court
reporter. We hope to have such agreement before you in
the next few weeks.
15. A copy of a letter dated July 13, 1979, from respondent's
counsel Kingston to Mr. Abrams, and received in my office on
July 18, 1979, a day before the hearing states as follows:
This letter will confirm the settlement w~ich we
reached regarding the above. My client has agreed to pay
the following penalties in the listed amounts, thus avoiding
the necessity of formally hearing the matter in Salt Lake
City on July 19, 1979.
Citation No.

Amount

00245741
00245773
00245776

$ 50.00
100.00
110.00

979

00246309
00246310
00246311
00246497
00246498

85.00
75.00
75.00
50.00
.95.00

16. By letter dated July 18, 1979, and received by my office on
July 24, 1979, respondent's counsel advised, in pertinent part, as
follows:
This will confirm my conversation with your
secretary on July 17, 1979, wherein I advised her that
I had agreed with the Office of the Solicitor to a
settlement of the above captioned case and therefore
did not plan to attend the h~aring scheduled in
·salt Lake City.on July 19, 1979. I understand that the
Solici~or's Office will no~ appear either.
17. As of this date, the Denver Regional Solicitor's Office
has yet to file any written notices of his appearance in this case
as require_d by Commission Rules 29 CFR 2700.11 (a) and (b).
18. As of this date, there is not presently pending before me
any motion with respect to the proposed settlement negotiated as
between the parties.
19. At no time have the parties ftled any motions or requests
with me that the scheduled hearings be continued for any reason.
20. After receiving more than three (3) months' written notice of
the scheduled hearings, and after receiving subsequent oral notices,
orders, and directives that they were to appear, the parties took it
upon themselves by mutual agreement' "both during and after their
settlement negotiations, not to appear, in flagrant and contemptuous
disregard for the authority and jurisdiction of the presiding judge.
21. Contrary to Mr. Mahlman's assertion in his letter (signed
by Mr. Abrams) that he considered the July 17, 1979, phone call to my
secretary as a timely effort to preclude my traveling to Salt Lake
City, I do not consider that to be timely or relevant, nor do I accept
his so-called policy determination that precludes travel by his attorneys when the parties, without regard or any consideration for the
presiding judge, decide among themselves not to enter an appearance.
22. The Denver Regional Solicitor's Office has arbitrarily and
steadfastly refused to enter an appearance at the scheduled hearing
on the ground that the Regional Solicitor, as a matter of policy, has
refused travel authorization for his attorneys in cases in which he
has approved a settlement as between the parties. However, in
~
instucting respondent's counsel that he too should not appear at the

980

hearing, the Regional Solicitor's Office, as lustification for this
position, advised respondent's counsel that "in light of .the fact that
they had not.at that late date arranged for someone to appear in
Salt Lake City" respondent should not make an appearance (Tr. 30).
Conclusion
The foregoing discussion and findings clearly indicate to me that
the Denver Regional Solicitor's Office never intended to enter an
·appearance in this matter. Accordingly, I conclude that the cases are
ripe for dismissal pursuant to Commission Rule 29 CFR 2700~26(d)(3),
for want of prosecution. Although I considered the possibility.of
dismissing the dockets for an additional reason, namely, the failure
of the petitioner to comply with my prehearing orders and directives
to enter an appearance (29 CFR 2700.26(d)(l) and (2)), which would
require an issuance of a show-cause order, I believe that this would
be a fruitless gesture on my part, particularly in light of the
Regional Solicitor's rigid position as shown by the facts and circumstances presented in these proceedings.
ORDER
IT IS ORDERED THAT:
1.

•

These dockets are DISMISSED for want of prosecution.

2. In view of the circumstances surrounding the petitioner's
and respondent's apparent flagrant disregard for the authority and
jurisdiction of the Commission and one of its judge's, the matter is
referred to the Commission pursuant to Rule 29 CFR 2700.5, Secretary
of Labor v. James Oliver and Wayne Seal, Docket No. NORT 78-415,
March 27, 1979.
IT IS FURTHER ORDERED THAT:
1. Respondent's motion, made at the hearing, that I disqualify
myself from these proceedings for bias and prejudice is DENIED,
without prejudice to respondent reasserting such a motion in the
event these decisions are appealed and remanded.

2. Respondent's motion, made at the hearing, that I reconsider
my dismissal of these dockets and entertain and consider the settlement entered into by the parties is DENIED.

~?P.~;;ti--~

~~ A. Ko~~"'{.;

Administrative Law Judge

981

FEDERAL· MINE SAFETY AND HEALTK REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA 22203

JUL 3 1 1979

Civil Pena"lty Proceedings

SECRETARY OF L.AaOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. NORT 79-26-P
A.c. No. 44-02853-03001
No.· 39 Mine

LAMBERT COAL COMPANY,
Respondent

Docket No. NORT 79-36-P
A.c. No. 44-01656-03002
Docket No. VA 79-26
A.c. No. 44-01656-03004
No. 14 Mine

DECISION
Appearances:

Leo J. McGinn, Esq., Office of the Solicitor,
Department of Labor, for Petitioner;
William Rogers McCall, Esq., Bristol, Virginia,
for Respondent.

Before:

Administrative Law Judge Michels

These are civil penalty proceedings brought pursuant to .section
llO(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 820(a). Separate petitions for the assessment of civil penalties
were filed in each of the above-captioned dockets alleging a total
of 17 violations of 30 CFR 75.1710-1. A hearing was held in Abingdon,
Virginia, on June 19, 1979, at which both parties were represented by·
counsel.
At the hearing, pursuant to 29 CFR 2700.15(b), counsel for
Petitioner moved to withdraw the petitions for civil penalty assessments. As grounds for this action, counsel stated:
Each of these docket numbers involved in this proceeding consist solely of allegations, regulations under
75.1710. In each instance they are related to the
Number 39 Mine and the Number 14 Mine of the Lambert Coal
Company. After investigating the circumstances surrounding the petitions for the.assessment of civil penalties,

982

•

the Solicitor's Office moved to withdraw the .citations
involved for this reason; we are unable to sustain a violation in any of these instances of that mandatory standard. The reason for this. in each instance--first of all,
each violation was terminated by the fact that MSHA recognized that the mining height had gone below the minimum
mining height.required under the statute at that time.
And that there was an undulating bottom in each of the
mines. Now, it further discovered that a petition for
modification had been filed with respect to the mines in
question by Lambert Coal Company on February 20, 1976.
And on April 13th and 14th, 1976, MSHA reported and admitted that the subject mines had a minimum mining height of
thirty-eight inches, and therefore, the Number 14, 39 and
40 Mines of the Lambert Coal Company were not subject to
the requirements of 30 CFR 75.1710. As the result of the
large number of petitions for modification and the change
in the regulations which had been in the change over from
the Department .of Interior to the Department of Labor, a
decision was not rendered in this case, unfortunately,
until the 26th of October, 1978. In the meantime petitions had been filed against the company.· After checking with MSHA's District, there was an agreement that the
mining heights did not sustain a violation of this regulation. Each was determined in the petition for modification. Based upon this information, with the knowledge
and consent of our client, I wish to withdraw the petitions for assessment of civil penalties.
(Tr. 4-6).
Respondent did not object to Petitioner's proposed action.
Thereupon, a ruling was issued from the bench granting ap~roval for
Petitioner to withdraw its petitions in these cases (Tr. 7). The
proceeding were then dismissed. I hereby AFFIRM that ruling.

if~(?~
Franklin P. Michels
Administrative Law Judge

Distribution:
Leo J. McGinn, Esq., MSHA Trials Branch, Office of the Solicitor,
U.s. Department of Labor, 4015 Wilson Blvd.• , Arlington, VA
22203
William Rogers McCall, Esq., 317 Reynolds Arcade, Bristol, VA
24201 (Certified Mail)

983

.,, U. S. GOVERNMENT PRINTING OFFICE : 1979 281-729/3306

